Exhibit 10.1

CREDIT AND SECURITY AGREEMENT

THIS CREDIT AND SECURITY AGREEMENT (as the same may be amended, supplemented,
restated or otherwise modified from time to time, this “Agreement”) is dated as
of June 4, 2007 by and among SERACARE LIFE SCIENCES, INC., a Delaware
corporation (“Company”), f/k/a SeraCare Reorganization Company, Inc., as a
Borrower, and any additional Borrower that may hereafter be added to this
Agreement (together with Company, collectively, “Borrowers” and each
individually, a “Borrower”), MERRILL LYNCH CAPITAL, a division of Merrill Lynch
Business Financial Services Inc., individually as a Lender, and as
Administrative Agent, and the financial institutions or other entities from time
to time parties hereto, each as a Lender.

RECITALS

Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein. Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Administrative Agent
agree as follows:

ARTICLE 1 - DEFINITIONS

Section 1.1 Certain Defined Terms.

The following terms have the following meanings:

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

“Accounts” means collectively (a) any right to payment of a monetary obligation,
whether or not earned by performance, (b) without duplication, any “account” (as
defined in the UCC), any accounts receivable (whether in the form of payments
for services rendered or goods sold, rents, license fees or otherwise), any
“health-care-insurance receivables” (as defined in the UCC), any “payment
intangibles” (as defined in the UCC) and all other rights to payment and/or
reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, “general intangibles” (as defined in the UCC),
Intellectual Property, rights, remedies, Guarantees, “supporting obligations”
(as defined in the UCC), “letter-of-credit rights” (as defined in the UCC) and
security interests in respect of the foregoing, all rights of enforcement and
collection relating to the foregoing, all books and records evidencing or
related to the foregoing, and all rights under the Operative Documents in
respect of the foregoing, (d) all information and data compiled or derived by
any Borrower or to which any Borrower is entitled in respect of or related to
the foregoing, and (e) all proceeds of any of the foregoing.

“Administrative Agent” means Merrill Lynch, in its capacity as administrative
agent for the Lenders hereunder, as such capacity is established in, and subject
to the provisions of, Article 10, and the successors of Merrill Lynch in such
capacity.

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such Person, and (c) each of such Person’s (other
than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles). As used in this definition,
the term “control” of a Person means the possession, directly or indirectly, of
the power to vote 10% or more of any class of voting securities of such Person
or to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.



--------------------------------------------------------------------------------

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.

“Approved Fund” means any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged primarily in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business or (ii) any Person (other than a
natural person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset.

“Assignment Agreement” means an agreement between a Lender and an Eligible
Assignee in form and substance reasonably satisfactory to Administrative Agent.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of California, or such other court having jurisdiction over the Chapter
11 Case.

“Base Rate” means the LIBOR Rate.

“Base Rate Margin” means 2.75% per annum with respect to the Revolving Loans and
other Obligations.

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list or is named as a
“listed person” or “listed entity” on other lists made under any Anti-Terrorism
Law.

“Borrower” and “Borrowers” mean the entity(ies) described in the first paragraph
of this Agreement and each of their successors and permitted assigns.

“Borrower Representative” means Company, in its capacity as Borrower
Representative pursuant to the provisions of Section 2.9, or any successor
Borrower Representative selected by Borrowers and approved by Administrative
Agent.

“Borrowing Base” means, at the time of determination:

(a) the product of (i) 85% multiplied by (ii) the aggregate net amount at such
time of the Eligible Accounts; plus

(b) the least of (i) an amount equal to 150% multiplied by the amount derived
under clause (a) above, (ii) 70% multiplied by the Orderly Liquidation Value of
the Eligible Inventory or (iii) 30% multiplied by the value of the Eligible
Inventory, valued at the lower of first-in-first-out cost or market, and after
factoring in all rebates, discounts and other incentives or rewards associated
with the purchase of the applicable Inventory; minus

(c) the amount of any reserves and/or adjustments provided for in this
Agreement.

 

2



--------------------------------------------------------------------------------

“Borrowing Base Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit C hereto.

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Chicago and New York City are authorized by law to close.

“Capital Lease” means, with respect to any Person, any lease of any real or
personal property by such Person that, in accordance with GAAP, is required to
be accounted for as a capital lease on the balance sheet of such Person.

“Cash” means money, currency, or a credit balance in a Deposit Account.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (b) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within eighteen (18) months
after such date; (ii) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within eighteen
(18) months after such date and having, at the time of the acquisition thereof,
a rating of at least A-1 from Standard & Poor’s (“S&P”) or at least P-1 from
Moody’s Investors Service, Inc. (“Moody’s”); (iii) commercial paper maturing no
more than eighteen (18) months from the date of creation thereof and having, at
the time of the acquisition thereof, a rating of at least A-1 from S&P or at
least P-1 from Moody’s; (iv) certificates of deposit or bankers’ acceptances
maturing within eighteen (18) months after such date and issued or accepted by
any Lender or by any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia that (a) is
at least “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator), and (b) has Tier 1 capital (as defined in such
regulations) of not less than $500,000,000; and (v) shares of any money market
mutual fund that (a) has at least 95% of its assets invested continuously in the
types of investments referred to in clauses (i) and (ii) above, (b) has net
assets of not less than $500,000,000, and (c) has a rating of at least A-1 from
S&P or at least P-1 from Moody’s.

“Chapter 11 Case” means the Chapter 11 case, case no. 06-00510-LA, of the Filing
Company pursuant to the Filing Company’s voluntary petition for reorganization
under the Bankruptcy Code with the Bankruptcy Court.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

“Change in Control” means the occurrence of any of the following events: (a) any
Person or two or more Persons acting in concert shall have acquired beneficial
ownership, directly or indirectly, of, or shall have acquired by contract or
otherwise (other than acquisitions made on a public securities exchange), or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of Principal
Borrower (or other securities convertible into such voting stock) representing
50% or more of the combined voting power of all voting stock of Principal
Borrower; (b) a majority of Principal Borrower’s board of directors shall cease
to consist of the directors of Principal Borrower on the Closing Date and other
directors whose nomination for election to Principal Borrower’s board of
directors is recommended by at least a majority of the foregoing described
directors; (c) Principal Borrower ceases to own, directly or indirectly, all of
the outstanding capital stock of any other Borrower (other than by reason of a
merger between such Borrower and Principal Borrower to the extent permitted
under Section 5.6); or (d) any “Change of Control”, “Change in Control”, or
terms of similar import under any Subordinated Debt Document. As used herein,
“beneficial ownership” shall have the meaning provided in Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

3



--------------------------------------------------------------------------------

“Collateral” means all property, now existing or hereafter acquired, that is
mortgaged or pledged to, or purported to be subjected to a Lien in favor of,
Administrative Agent, for the benefit of Administrative Agent and Lenders,
pursuant to this Agreement and the Security Documents, including all of the
property described in Schedule 8.1 hereto.

“Commitment Annex” means Annex A to this Agreement.

“Commitment Expiry Date” means June 4, 2010.

“Company” has the meaning set forth in the introduction to this Agreement.

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.

“Confirmation Order” has the meaning set forth in Section 7.1(e).

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) under any Swap Contract, to the extent not yet due and payable;
(d) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (e) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person. The amount of any Contingent Obligation shall
be equal to the amount of the obligation so Guaranteed or otherwise supported
or, if not a fixed and determinable amount, a reasonable estimate of the amount
so Guaranteed or otherwise supported.

“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.

“Credit Exposure” means any period of time during which the Revolving Loan
Commitment is outstanding or any Loan, Reimbursement Obligation or other
Obligation remains unpaid or any Letter of Credit or Support Agreement remains
outstanding; provided, however, that no Credit Exposure shall be deemed to exist
solely due to the existence of contingent indemnification liability, absent the
assertion of a claim, or the known existence of a claim reasonably likely to be
asserted, with respect thereto.

“Credit Party” means any Guarantor under a Guarantee of the Obligations or any
part thereof, any Borrower, any Subsidiary of a Borrower, and any other Person
(other than Administrative Agent, a Lender or a participant of a Lender),
whether now existing or hereafter acquired or formed, that becomes, or is
required to become in accordance with the terms hereof, obligated as a borrower,
guarantor, surety, indemnitor, pledgor, assignor or other obligor under any
Financing Document; and “Credit Parties” means all such Persons, collectively.

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business, (d) all Capital Leases of such Person, (e) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (f) all equity securities of such Person subject to
repurchase or redemption otherwise than at the sole option of such Person,
(g) all obligations secured by a Lien on any asset of such Person, whether or
not such obligation is otherwise an obligation of such Person, (h) “earnouts”,
purchase price adjustments, profit sharing arrangements, deferred purchase money
amounts and similar payment

 

4



--------------------------------------------------------------------------------

obligations or continuing obligations of any nature of such Person arising out
of purchase and sale contracts, except trade accounts payable arising and paid
on a timely basis and in the Ordinary Course of Business; (i) all Debt of others
Guaranteed by such Person; (j) off-balance sheet liabilities and/or pension plan
liabilities of such Person; and (k) obligations arising under non-compete
agreements. Without duplication of any of the foregoing, Debt of Borrowers shall
include any and all Loans and Letter of Credit Liabilities.

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.

“Deposit Account” means a “deposit account” (as defined in Article 9 of the UCC)
or other account (other than a Securities Account) in which funds are held or
invested for credit to or for the benefit of any Borrower.

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Administrative Agent, among Administrative Agent, any
Borrower and each bank or financial institution in which such Borrower maintains
a Deposit Account, which agreement provides that (a) such bank or financial
institution acknowledges the security interest of Administrative Agent in such
Deposit Account, (b) such bank or financial institution shall comply with
instructions originated by Administrative Agent directing disposition of the
funds in such Deposit Account without further consent by such Borrower, and
(c) such bank or financial institution shall agree that it shall have no Lien
on, or right of setoff or recoupment against, such Deposit Account or the
contents thereof, other than in respect of usual and customary service fees and
of returned items for which Administrative Agent has been given value, in each
such case expressly consented to by Administrative Agent, and containing such
other terms and conditions as Administrative Agent may reasonably require,
including as to any such agreement pertaining to any Lockbox Account, providing
that such bank shall wire, or otherwise transfer, in immediately available
funds, on a daily basis to the Payment Account all funds received or deposited
into such Lockbox or Lockbox Account.

“Dollars” or “$” means the lawful currency of the United States of America.

“Effective Date” has the meaning set forth in the Reorganization Plan.

“Eligible Account(s)” means, subject to the criteria below, an account
receivable of a Borrower, which was generated in the Ordinary Course of
Business, which was generated originally in the name of such Borrower and not
acquired via assignment or otherwise, and which Administrative Agent, in its
good faith credit judgment and discretion, deems to be an Eligible Account. The
net amount of Eligible Accounts at any time shall be (a) the face amount of such
Eligible Accounts as originally billed minus all cash collections and other
proceeds of such Account received from or on behalf of the Account Debtor
thereunder as of such date and any and all returns, rebates, discounts (which
may, at Administrative Agent’s option, be calculated on shortest terms),
credits, allowances or excise taxes of any nature at any time issued, owing,
claimed by Account Debtors, granted, outstanding or payable in connection with
such Accounts at such time, and (b) adjusted by applying percentages (known as
“liquidity factors”) by payor and/or payor class based upon the applicable
Borrower’s actual recent collection history for each such payor and/or payor
class in a manner consistent with Administrative Agent’s underwriting practices
and procedures. Such liquidity factors may be adjusted by Administrative Agent
from time to time as warranted by Administrative Agent’s underwriting practices
and procedures and using Administrative Agent’s good faith credit judgment.
Without limiting the generality of the foregoing, no Account shall be an
Eligible Account if:

(a) the Account remains unpaid more than 120 days past the claim or invoice date
(but in no event more than 135 days after the applicable goods or services have
been rendered or delivered);

(b) the Account is subject to any defense, set-off, recoupment, counterclaim,
deduction, discount, credit, chargeback, freight claim, allowance, or adjustment
of any kind (but only to the extent of such defense, set-off, recoupment,
counterclaim, deduction,

 

5



--------------------------------------------------------------------------------

discount, credit, chargeback, freight claim, allowance, or adjustment), or the
applicable Borrower is not able to bring suit or otherwise enforce its remedies
against the Account Debtor through judicial process;

(c) if the Account arises from the sale of goods, any part of any goods the sale
of which has given rise to the Account has been returned, rejected, lost, or
damaged (but only to the extent that such goods have been so returned, rejected,
lost or damaged);

(d) if the Account arises from the sale of goods, the sale was not an absolute,
bona fide sale, or the sale was made on consignment or on approval or on a
sale-or-return or bill-and-hold or progress billing basis, or the sale was made
subject to any other repurchase or return agreement, or the goods have not been
shipped to the Account Debtor or its designee or the sale was not made in
compliance with applicable Laws;

(e) if the Account arises from the performance of services, the services have
not actually been performed or the services were undertaken in violation of any
law or the Account represents a progress billing for which services have not
been fully and completely rendered;

(f) the Account is subject to a Lien other than a Permitted Lien, or
Administrative Agent does not have a Lien on such Account;

(g) the Account is evidenced by Chattel Paper or an Instrument of any kind, or
has been reduced to judgment, unless such Chattel Paper or Instrument has been
delivered to Administrative Agent;

(h) the Account Debtor is an Affiliate or Subsidiary of a Credit Party, or if
the Account Debtor holds any Debt of a Credit Party;

(i) 50% or more of the aggregate balance of all Accounts owing from the Account
Debtor obligated on the Account are ineligible under subclause (a) above (in
which case, all Accounts from such Account Debtor shall be ineligible);

(j) without limiting the provisions of subclause (i) above, 50% or more of the
aggregate unpaid Accounts from the Account Debtor obligated on the Account are
not deemed Eligible Accounts under this Agreement for any reason (in which case,
all Accounts from such Account Debtor shall be ineligible);

(k) the total unpaid Accounts of the Account Debtor obligated on the Account
exceed 25% (or, in the case of NIH, 40%) of the net amount of all Eligible
Accounts owing from all Account Debtors (but only the amount of the Accounts of
such Account Debtor exceeding such 25% limitation (or 40% limitation, as
applicable) shall be considered ineligible);

(l) any covenant, representation or warranty contained in the Financing
Documents with respect to such Account has been breached in any respect;

(m) the Account is unbilled or has not been invoiced to the Account Debtor in
accordance with the procedures and requirements of the applicable Account
Debtor;

(n) the Account is an obligation of an Account Debtor that is the federal (or
local) government (including NIH) or a political subdivision thereof, unless the
applicable Borrower assigns its right to payment of such Account to
Administrative Agent pursuant to the federal Assignment of Claims Act of 1940,
as the same may be amended, modified or supplemented from time to time, and any
successor statute thereto, or has otherwise complied with other applicable Law,
and Administrative Agent has received from the Account Debtor an acknowledgement
of Administrative Agent’s notice of assignment of such Account; provided,
however, that for a period of forty-five (45) days following the Closing Date,
an Account shall not be ineligible solely as a result of the Administrative
Agent having not yet received such acknowledgment from the Account Debtor;

 

6



--------------------------------------------------------------------------------

(o) the Account is an obligation of an Account Debtor that has suspended
business, made a general assignment for the benefit of creditors, is unable to
pay its debts as they become due or as to which a petition has been filed
(voluntary or involuntary) under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or the Account is an Account as to which
any facts, events or occurrences exist which could reasonably be expected to
impair the validity, enforceability or collectibility of such Account or reduce
the amount payable or delay payment thereunder;

(p) the Account Debtor has its principal place of business or executive office
outside the United States unless the sale giving rise to such Account is on
letter of credit or other credit support terms satisfactory to Administrative
Agent in its sole discretion;

(q) the Account is payable in a currency other than United States dollars;

(r) the Account Debtor is an individual;

(s) the Borrower owning such Account has not signed and delivered to
Administrative Agent notices, in the form requested by Administrative Agent,
directing the Account Debtors to make payment to the applicable Lockbox Account;

(t) the Account includes late charges or finance charges (but only the amount of
such late charges or finance charges shall be ineligible);

(u) the Account is an Account of the GCI Division; or

(v) the Account arises out of the sale of any Inventory upon which any other
Person holds, claims or asserts a Lien.

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural person) approved
by Administrative Agent and, so long as no Default or Event of Default exists,
Principal Borrower (which approval of Principal Borrower shall not be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
(x) “Eligible Assignee” shall not include any Borrower or any Affiliate or
Subsidiary of any Borrower and (y) no proposed assignee intending to assume all
or any portion of the Revolving Loan Commitment shall be an Eligible Assignee
unless such proposed assignee either already holds a portion of such Revolving
Loan Commitment, or has been approved as an Eligible Assignee by Administrative
Agent.

“Eligible Inventory” means Inventory owned by a Borrower and acquired and
dispensed by such Borrower in the Ordinary Course of Business that
Administrative Agent, in its good faith credit judgment and discretion, deems to
be Eligible Inventory. Without limiting the generality of the foregoing, no
Inventory shall be Eligible Inventory if:

(a) such Inventory is not owned by a Borrower free and clear of all Liens (other
than inchoate Liens of the type described in clauses (c) or (d) of the
definition of “Permitted Liens”) and rights of any other Person (including the
rights of a purchaser that has made progress payments and the rights of a surety
that has issued a bond to assure such Borrower’s performance with respect to
that Inventory);

(b) such Inventory is placed on consignment or is in transit;

(c) such Inventory is covered by a negotiable document of title, unless such
document has been delivered to Administrative Agent with all necessary
endorsements, free and clear of all Liens except those in favor of
Administrative Agent and inchoate Liens of the type described in clauses (c) or
(d) of the definition of “Permitted Liens”;

(d) such Inventory is excess, obsolete, unsalable, shopworn, seconds, damaged,
unfit for sale, unfit for further processing, is of substandard quality or is
not of good and merchantable quality, free from any defects;

 

7



--------------------------------------------------------------------------------

(e) such Inventory consists of display items or packing or shipping materials,
manufacturing supplies or Work-In-Process;

(f) such Inventory is not subject to a first priority Lien in favor of
Administrative Agent;

(g) such Inventory consists of goods that can be transported or sold only with
licenses that are not readily available excluding those licenses set forth on
Schedule 1 to the extent that Borrowers have obtained such licenses and such
licenses remain in full force and effect;

(h) such Inventory consists of any substances (other than biologic materials or
medical products, equipment or supplies, to the extent such materials, products,
equipment or supplies were produced and are maintained in accordance with
Specified Laws) defined or designated as hazardous or toxic waste, hazardous or
toxic material, hazardous or toxic substance, or similar term, by any
Environmental Law or any Governmental Authority applicable to Borrowers or their
business, operations or assets;

(i) such Inventory is not covered by casualty insurance reasonably acceptable to
Administrative Agent;

(j) any covenant, representation or warranty contained in the Financing
Documents with respect to such Inventory has been breached;

(k) such Inventory is located on premises where the aggregate amount of all
Inventory (valued at cost) of Borrowers located thereon is less than $25,000;

(l) such Inventory is located on premises with respect to which Administrative
Agent has not received a landlord, warehouseman, bailee or mortgagee letter
reasonably acceptable in form and substance to Administrative Agent (unless
Administrative Agent has specifically approved, in writing, the Inventory
located at such premises for inclusion in the Borrowing Base, subject, however,
to Administrative Agent’s right to establish and adjust rent reserves under the
Borrowing Base in respect of such premises from time to time);

(m) such Inventory consists of (A) discontinued items, (B) slow-moving or excess
items held in inventory, or (C) used items held for resale;

(n) [RESERVED];

(o) such Inventory does not meet all standards imposed by any Governmental
Authority, including with respect to its production, acquisition or importation
(as the case may be);

(p) such Inventory has an expiration date within the next three (3) months;

(q) such Inventory is held for rental or lease by or on behalf of Borrowers;

(r) such Inventory is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third parties, which agreement
adversely affects or restricts the ability of Administrative Agent or any Lender
to sell or otherwise dispose of such Inventory;

(s) such Inventory is subject to a distribution agreement or similar arrangement
with a third party (unless Administrative Agent has specifically approved, in
its reasonable discretion, in writing, the Inventory subject to such
distribution agreement or arrangement for inclusion in the Borrowing Base);

(t) such Inventory has been produced to customer specifications;

(u) such Inventory consists of returned items that have been designated as
“quality control” for testing purposes;

 

8



--------------------------------------------------------------------------------

(v) such Inventory consists of human tissue or organs or other materials which,
under applicable law, may not be purchased, pledged or sold;

(w) such Inventory is subject to any applicable law which adversely affects or
restricts the ability of Administrative Agent or any Lender to sell or otherwise
dispose of such Inventory;

(x) in the case of any Inventory for which the applicable Borrower does not
possess all necessary or appropriate documentation as to the source, quality and
characteristics of such Inventory, the applicable Borrower has not made
adjustments to the value of such Inventory in an amount reasonably satisfactory
to Administrative Agent;

(y) the applicable Borrower does not possess documentation required by
applicable law as to the source, quality and characteristics of such Inventory;

(z) such Inventory is, or is required to be, the subject of any reserve or
“write-down” in accordance with GAAP;

(aa) such Inventory is Inventory of the GCI Division; or

(bb) in the case of Inventory consisting of products of a type not offered for
sale by Principal Borrower as of the Closing Date, such Inventory fails to meet
such other specifications and requirements which may from time to time be
established by Administrative Agent in its good faith credit judgment and
discretion.

Administrative Agent and Borrowers agree that Inventory shall be subject to
periodic appraisal by Administrative Agent and that valuation of Inventory shall
be subject to adjustment pursuant to the results of such appraisal.
Notwithstanding the foregoing, the valuation of Inventory shall be subject to
any legal limitations on sale and transfer of such Inventory.

In addition to the foregoing, Administrative Agent will be entitled to establish
and at all times maintain, as an independent category of ineligible Inventory, a
“historical costing irregularity” category in an amount up to 15% of the gross
value of Inventory; provided, however, that such category shall be eliminated by
Administrative Agent promptly after Administrative Agent’s completion and
satisfactory review of its first audit pursuant to Section 4.6 following
Administrative Agent’s timely receipt and satisfactory review of Borrowers’
audited financial statements for fiscal year 2006 pursuant to Section 4.1 (or,
if received earlier, Borrowers’ audited financial statements for fiscal year
2007).

“Eligible Swap Counterparty” means Administrative Agent, any Affiliate of
Administrative Agent, any Lender and/or any Affiliate of any Lender, that (a) at
any time it occupies such role or capacity enters into a Permitted Swap Contract
with any Borrower or any Guarantor who has pledged Collateral in respect of the
Obligations or a Guarantee of the Obligations, and (b) in the case of a Lender
or an Affiliate of a Lender other than Administrative Agent, is expressly
identified by Administrative Agent as maintaining a reporting system acceptable
to Administrative Agent with respect to Swap Contract exposure and agrees with
Administrative Agent to provide regular reporting to Administrative Agent, in
form and content reasonably satisfactory to Administrative Agent, with respect
to such exposure.

“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, pertaining to
the environment, natural resources, pollution, health (including any
environmental clean up statutes and all regulations adopted by any local, state,
federal or other Governmental Authority, and any statute, ordinance, code,
order, decree, law rule or regulation all of which pertain to or impose
liability or standards of conduct concerning medical waste), safety or clean-up
that apply to any Borrower and relate to Hazardous Materials, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. § 9601 et seq.), the Resource Conservation and Recovery Act of 1976 (42
U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C.
§ 1251 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et
seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide,
Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning
and Community

 

9



--------------------------------------------------------------------------------

Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), the Residential Lead-Based Paint Hazard
Reduction Act (42 U.S.C. § 4851 et seq.), any analogous state or local laws, any
amendments thereto, and the regulations promulgated pursuant to said laws,
together with all amendments from time to time to any of the foregoing and
judicial interpretations thereof.

“Environmental Liens” means all Liens and other encumbrances imposed pursuant to
any Environmental Law, whether due to any act or omission of any Borrower or any
other Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Borrower or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
(5) years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.

“Excluded Taxes” means with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of Borrowers hereunder, (a) Taxes imposed on or measured by such recipient’s net
income (however denominated) and franchise Taxes imposed on it (in lieu of net
income Taxes) (other than solely as the result of entering into any of the
Financing Documents or taking any action thereunder), (b) any branch profits
Taxes imposed by the United States or any similar Tax imposed by any other
jurisdiction in which a Borrower is located, or (c) any withholding Tax that
(i) is attributable to such recipient’s failure to comply with its obligations
under Section 2.8 or (ii) is required to be deducted under applicable law from
any payment hereunder on the basis of the information provided by such Lender
pursuant to its obligations under Section 2.8.

“Event of Default” has the meaning set forth in Section 9.1.

“FDA” shall have the meaning set forth in the Regulatory Rider.

“Filing Company” means SeraCare Life Sciences, Inc., a California corporation.

“Final Order” means an order or judgment (a) as to which the time to appeal,
seek review, petition for certiorari, or move for reargument or rehearing has
expired and as to which no appeal, review, petition for certiorari, or other
proceedings for reargument or rehearing shall then be pending; (b) as to which
any right to appeal, move for a stay pending appeal, review, petition for
certiorari, reargue, or rehear shall have been waived in writing in form and
substance satisfactory to Administrative Agent; or (c) in the event that an
appeal, review, writ of certiorari, or reargument or rehearing thereof has been
sought, such order shall have been denied by the highest court to which such
order was appealed, or review, certiorari, reargument or rehearing shall have
been taken and the time to take any further appeal, review, petition for
certiorari or move for reargument or rehearing shall have expired; provided,
however, that the possibility that a motion under Rule 59 or Rule 60 of the
Federal Rules of Civil Procedure or Bankruptcy Rules 9023 or 9024 may be filed
with respect to such order shall not cause such order not to be a Final Order.

“Financing Documents” means this Agreement, any Notes, the Security Documents,
any fee letter among Merrill Lynch and any of the Borrowers relating to the
transactions contemplated hereby, any subordination or intercreditor agreement
pursuant to which any Debt and/or any Liens securing such Debt is subordinated
to all or any portion of the Obligations and all other documents, instruments
and agreements related to the Obligations and heretofore executed, executed
concurrently herewith or executed at any time and from time to time hereafter,
as any or all of the same may be amended, supplemented, restated or otherwise
modified from time to time.

 

10



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

“GCI Division” means Principal Borrower’s genomics collaborative business.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other Person owned or controlled
(through stock or capital ownership or otherwise) by any of the foregoing,
whether domestic or foreign.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation, or (b) entered into for the purpose of assuring in any
other manner the obligee of such Debt or other obligation of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in part)
(in each case under clause (a) or (b) whether arising by virtue of partnership
arrangements, by agreement to keep-well or to make capital contributions or
loans, to purchase assets, goods, securities or services, to take-or-pay, or to
maintain financial statement conditions or otherwise); provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business. The term “Guarantee” used as a verb has a
corresponding meaning.

“Guarantor” means any Credit Party that has executed or delivered, or shall in
the future execute or deliver, any Guarantee of any portion of the Obligations.

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; any substance the presence of which is prohibited by any
Environmental Laws; toxic mold; any substance that requires special handling
(other than Inventory); and any other material or substance now or in the future
defined as a “hazardous substance,” “hazardous material,” “hazardous waste,”
“toxic substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words
of similar import within the meaning of any Environmental Law, including:
(a) any “hazardous substance” defined as such in (or for purposes of) CERCLA, or
any so-called “superfund” or “superlien” Law, including the judicial
interpretation thereof; (b) any “pollutant or contaminant” as defined in 42
U.S.C.A. § 9601(33); (c) any material now defined as “hazardous waste” pursuant
to 40 C.F.R. Part 260; (d) any petroleum or petroleum by-products, including
crude oil or any fraction thereof; (e) natural gas, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel; (f) any “hazardous
chemical” as defined pursuant to 29 C.F.R. Part 1910; (g) any toxic substances,
wastes, materials, pollutants or contaminants (including asbestos,
polychlorinated biphenyls (“PCB’s”), flammable explosives, infectious substances
as defined pursuant to 49 C.F.R. Part 173, materials containing lead-based paint
or raw materials which include hazardous constituents); and (h) any other toxic
substance or contaminant that is subject to any Environmental Laws or other past
or present requirement of any Governmental Authority.

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning set forth in Section 11.17.

 

11



--------------------------------------------------------------------------------

“Intellectual Property” means, with respect to any Person, all: (i) patents,
patent applications and like protections, including improvements, divisions,
continuations, continuations-in-part, renewals, reissues, substitutions,
re-examinations and extensions and all priority rights resulting from
applications, (ii) trademarks, trade names, trade styles, trade dress, service
marks, logos, domain names and other business identifiers and, to the extent
permitted under applicable law, any applications therefore, whether registered
or not, and the goodwill of the business of such Person associated therewith
and/or symbolized thereby, (iii) works of authorship and derivative works
(whether published or unpublished), including all copyrights therein (whether
registered or unregistered), and all applications, registrations and renewals in
connection therewith, and moral rights, (iv) technology, know-how and processes,
operating manuals, trade secrets, and confidential information, (v) computer
hardware and software, including all source code, object code, firmware and
related documentation, and (vi) rights to unpatented inventions and all
applications and licenses therefor, used in or necessary for the conduct of
business by such Person and all claims for damages by way of any past, present
or future infringement of any of the foregoing.

“Investment” means any investment in any Person, whether by means of acquiring
(whether for Cash, property, services, securities or otherwise) or holding
securities, capital contributions, loans, time deposits, advances, Guarantees or
otherwise. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect thereto; provided, however, that the amount of any Investment shall be
reduced by any Cash dividends, distributions or returns of capital received by
such Person on account of such Investment.

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, guidances, guidelines,
ordinances, rules, judgments, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance. “Laws” includes,
without limitation, Specified Laws and Environmental Laws.

“LC Issuer” means any of (a) ABN AMRO Holding N.V. or its Affiliates,
(b) Merrill Lynch Bank USA or its Affiliates, or (c) one or more banks, trust
companies or other Persons in each case expressly identified by Administrative
Agent from time to time, in its sole discretion, as an LC Issuer for purposes of
issuing one or more Letters of Credit hereunder. Without limitation of
Administrative Agent’s discretion to identify any Person as an LC Issuer, no
Person shall be designated as an LC Issuer unless such Person maintains
reporting systems acceptable to Administrative Agent with respect to letter of
credit exposure and agrees to provide regular reporting to Administrative Agent
reasonably satisfactory to it with respect to such exposure.

“Lender” means each of (a) Merrill Lynch, in its capacity as a lender hereunder,
(b) each other Person party hereto in its capacity as a lender hereunder,
(c) each other Person that becomes a party hereto as Lender pursuant to
Section 11.6, and (d) the respective successors of all of the foregoing, and
“Lenders” means all of the foregoing. In addition to the foregoing, for the
purpose of identifying the Persons entitled to share in the Collateral and the
proceeds thereof under, and in accordance with the provisions of, this Agreement
and the Security Documents, the term “Lender” shall include Eligible Swap
Counterparties.

“Lender Letter of Credit” means a Letter of Credit issued by an LC Issuer that
is also, at the time of issuance of such Letter of Credit, a Lender.

“Letter of Credit” means a standby or documentary (trade) letter of credit
issued for the account of any Borrower by an LC Issuer which, in the case of any
standby letter of credit, expires by its terms within one year after the date of
issuance and in any event at least thirty (30) days prior to the Commitment
Expiry Date, and, in the case of any documentary (trade) letter of credit,
expires by its terms within ninety (90) days after the date of issuance and in
any event at least thirty (30) days prior to the Commitment Expiry Date.
Notwithstanding the foregoing, a standby Letter of Credit may provide for
automatic extensions of its expiry date for one or more successive one (1) year
periods provided that the LC Issuer that issued such Letter of Credit has the
right to terminate such Letter of Credit on each such annual expiration date and
no renewal term may extend the term of the Letter of Credit to a date that is
later than the thirtieth day prior to the Commitment Expiry Date.

“Letter of Credit Liabilities” means, at any time of calculation, the sum of
(a) without duplication, the amount then available for drawing under all
outstanding Lender Letters of Credit and all Supported Letters of Credit, in
each case without regard to whether

 

12



--------------------------------------------------------------------------------

any conditions to drawing thereunder can then be met, plus (b) without
duplication, the aggregate unpaid amount of all reimbursement obligations in
respect of previous drawings made under all such Lender Letters of Credit and
Supported Letters of Credit.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) equal to (a) the rate of interest which is identified and
normally published by Bloomberg Professional Service Page BBAM 1 as the offered
rate for loans in United States dollars for the period of one (1) month under
the caption British Bankers Association LIBOR Rates as of 11:00 a.m. (London
time) as adjusted on a daily basis and effective on the second full Business Day
after each such day (unless such date is not a Business Day, in which event the
next succeeding Business Day will be used); divided by (b) the sum of one minus
the daily average during the preceding month of the aggregate maximum reserve
requirement (expressed as a decimal) then imposed under Regulation D of the
Board of Governors of the Federal Reserve System (or any successor thereto) for
“Eurocurrency Liabilities” (as defined therein). If Bloomberg Professional
Service (or another nationally-recognized rate reporting source acceptable to
Administrative Agent) no longer reports the LIBOR or Administrative Agent
determines in good faith that the rate so reported no longer accurately reflects
the rate available to Administrative Agent in the London Interbank Market or if
such index no longer exists or if Page BBAM 1 no longer exists or accurately
reflects the rate available to Administrative Agent in the London Interbank
Market, Administrative Agent may select a comparable replacement index or
replacement page, as the case may be.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset. For the purposes of this Agreement and the other
Financing Documents, any Borrower or any Subsidiary shall be deemed to own
subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease or other title retention agreement relating to such asset. The term “Lien”
shall also include any UCC financing statement or other similar notice filing
filed against any Borrower or any Subsidiary, whether or not evidencing a lien,
security interest or other encumbrance, but excluding any UCC financing
statement that has not been authorized by such Person.

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

“Loan Account” has the meaning set forth in Section 2.6(b).

“Loan(s)” means the Revolving Loans.

“Lockbox” has the meaning set forth in Section 2.11.

“Lockbox Account” means an account or accounts maintained at the Lockbox Bank
into which collections of Accounts are paid.

“Lockbox Bank” has the meaning set forth in Section 2.11.

“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, (a) a material
adverse change in, or a material adverse effect upon, any of (i) the condition
(financial or otherwise), operations, business or properties of any of the
Credit Parties, (ii) the rights and remedies of Administrative Agent or Lenders
under any Financing Document, or the ability of any Credit Party to perform any
of its material obligations under any Financing Document to which it is a party,
(iii) the legality, validity or enforceability of any Financing Document,
(iv) the existence, perfection or priority of any security interest granted in
any Financing Document, or (v) the value of any material Collateral; (b) an
impairment to the likelihood that Eligible Accounts in general will be collected
and paid in the normal course of a Borrower’s business and upon the same
schedule and with the same frequency as such Borrowers’ recent collections
history; or (c) an impairment to the likelihood that Eligible Inventory in
general will be sold in the normal course of a Borrower’s business.

 

13



--------------------------------------------------------------------------------

“Material Contracts” has the meaning set forth in Section 3.17.

“Maximum Lawful Rate” has the meaning set forth in Section 2.7.

“Merrill Lynch” means Merrill Lynch Capital, a division of Merrill Lynch
Business Financial Services Inc., and its successors.

“Mortgage Debt” means the Debt of Company to Mortgage Lender, as of the Closing
Date, secured by the Mortgaged Property, including any extension or replacement
of such Debt following the Closing Date, provided that the principal amount of
such Debt is not increased and the maturity of such Debt is not accelerated or
otherwise shortened.

“Mortgage Lender” means Commerce Bank & Trust.

“Mortgaged Property” means the real property and fixtures located at 375 West
Street, West Bridgewater, Massachusetts.

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Borrower or any other member of the
Controlled Group (or any Person who in the last five years was a member of the
Controlled Group) is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.

“NIH” means the National Institutes of Health of the U.S. Department of Health
and Human Services.

“Non-Funding Lender” means a Lender that has delivered a notice to
Administrative Agent stating that such Lender shall cease making Revolving Loans
due to the non-satisfaction of one or more conditions set forth in Article 7,
and specifying any such non-satisfied conditions; provided, however, that any
Lender delivering any such notice shall be a Non-Funding Lender solely over the
period commencing on the Business Day following receipt by Administrative Agent
of such notice, and terminating on such date that such Lender has either revoked
the effectiveness of such notice or acknowledged to Administrative Agent the
satisfaction of the condition specified in such notice.

“Notes” shall have the meaning set forth in Section 2.3.

“Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.

“Notice of LC Credit Event” means a notice from a Responsible Officer of
Borrower Representative to Administrative Agent with respect to any issuance,
increase or extension of a Letter of Credit specifying: (a) the date of issuance
or increase of a Letter of Credit; (b) the identity of the LC Issuer with
respect to such Letter of Credit, (c) the expiry date of such Letter of Credit;
(d) the proposed terms of such Letter of Credit, including the face amount; and
(e) the transactions that are to be supported or financed with such Letter of
Credit or increase thereof.

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including post-petition interest, whether or not allowed) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due. In addition to,
but without duplication of, the foregoing, the Obligations shall include,
without limitation, all obligations, liabilities and indebtedness arising from
or in connection with (a) all Support Agreements, (b) all Lender Letters of
Credit, and (c) all Permitted Swap Contracts entered into with any Eligible Swap
Counterparty.

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

14



--------------------------------------------------------------------------------

“Operative Documents” means, collectively, the Financing Documents, the
Subordinated Debt Documents and the documents evidencing the Mortgage Debt.

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices.

“Orderly Liquidation Value” means the net amount (after all costs of sale),
expressed in terms of money, which Administrative Agent, in its good faith
discretion, estimates can be realized from a sale, as of a specific date, given
a reasonable period to find a purchaser(s), with the seller being compelled to
sell on an as-is/where-is basis.

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including any certificates of designation for preferred stock
or other forms of preferred equity) and which relate to the internal governance
of such Person (such as by-laws, a partnership agreement or an operating,
limited liability or members agreement).

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of any Borrower to Administrative Agent under
the Financing Documents shall be made, or such other account as Administrative
Agent shall from time to time specify by notice to Borrower Representative.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

“Permits” shall have the meaning set forth in the Regulatory Rider.

“Permitted Asset Dispositions” means the following Asset Dispositions provided
that, at the time of such Asset Disposition, no Default or Event of Default
exists or would result from such Asset Disposition: (i) dispositions of
Inventory in the Ordinary Course of Business and not pursuant to any bulk sale,
(ii) dispositions of furniture, fixtures and equipment in the Ordinary Course of
Business that the applicable Borrower determines in good faith is no longer used
or useful in the business of such Borrower and its Subsidiaries,
(iii) dispositions of Cash and Cash Equivalents in the Ordinary Course of
Business, for fair market value and to a Person(s) that is not an Affiliate,
(iv) disposition of the GCI Division in a bona fide sale for an amount not less
than $2,000,000 and to a Person(s) that is not an Affiliate, (v) disposition of
the Mortgaged Property in a bona fide sale for an amount not less than all
outstanding Mortgage Debt or $2,000,000, whichever is greater, and to a
Person(s) that is not an Affiliate, and (vi) other Asset Dispositions having an
aggregate fair market value not in excess of $100,000 in any fiscal year of
Borrowers and to a Person(s) that is not an Affiliate.

“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Borrower to any governmental
tax authority or other third party, a contest maintained in good faith by
appropriate proceedings promptly instituted and diligently conducted and with
respect to which such reserve or other appropriate provision, if any, as shall
be required in accordance with GAAP shall have been made on the books and
records and financial statements of the applicable Borrower(s); provided,
however, that (a) compliance with the obligation that is the subject of such
contest is effectively stayed during such challenge; (b) Borrowers’ title to,
and its right to use, the Collateral is not adversely affected thereby and
Administrative Agent’s Lien and priority on the Collateral are not adversely
affected, altered or impaired thereby; (c) in the case of real estate taxes or
assessments or mechanic’s, workmen’s, materialmen’s or other like Liens with
respect to any real estate which is part of the Collateral, if requested by
Administrative Agent, Borrowers have deposited with Administrative Agent a bond
or other security satisfactory to Administrative Agent, in its reasonable
discretion, to ensure payment of such obligation or charge (and if such security
is Cash, Administrative Agent may, but shall not be obligated to, deposit the
same in an interest-bearing account and interest accrued

 

15



--------------------------------------------------------------------------------

thereon, if any, shall be deemed to constitute a part of such security for
purposes of this Agreement, but Administrative Agent (i) makes no representation
or warranty as to the rate or amount of interest, if any, which may accrue
thereon and shall have no liability in connection therewith and (ii) shall not
be deemed to be a trustee or fiduciary with respect to its receipt of any such
security and any such security may be commingled with other monies of
Administrative Agent); (d) the Collateral or any part thereof or any interest
therein shall not be in any danger of being sold, forfeited or lost by reason of
such contest by Borrowers; (e) Borrowers have given Administrative Agent notice
of the intent to so contest the obligation and the commencement of such contest
and upon request by Administrative Agent, from time to time, notice of the
status of such contest by Borrowers and/or confirmation of the continuing
satisfaction of this definition; and (f) upon a final determination of such
contest, Borrowers shall promptly comply with the requirements thereof.

“Permitted Contingent Obligations” means: (a) Contingent Obligations arising in
respect of the Debt under the Financing Documents and Letter of Credit
Liabilities; (b) Contingent Obligations resulting from endorsements for
collection or deposit in the Ordinary Course of Business; (c) Contingent
Obligations arising under or with respect to any Permitted Contest or Permitted
Liens; (d) Contingent Obligations outstanding on the date of this Agreement and
set forth on Schedule 5.1; (e) Contingent Obligations incurred in the Ordinary
Course of Business with respect to surety and appeal bonds, performance bonds
and other similar obligations not to exceed $100,000 in the aggregate at any
time outstanding; (f) Contingent Obligations arising under indemnity agreements
with title insurers to cause such title insurers to issue to Administrative
Agent mortgagee title insurance policies with respect to any real estate
Collateral (if any); (g) Contingent Obligations arising with respect to
customary indemnification obligations in favor of purchasers in connection with
dispositions permitted under Section 5.6; (h) [RESERVED]; (i) Contingent
Obligations arising under take-or-pay or similar arrangements in favor of
Borrowers’ vendors entered into in the Ordinary Course of Business not to exceed
$100,000 in the aggregate at any time outstanding; (j) so long as there exists
no Event of Default both immediately before and immediately after giving effect
to any such transaction, Contingent Obligations existing or arising under any
Permitted Swap Contract; and (k) other Contingent Obligations not permitted by
clauses (a) through (g), (i) and (j) above, not to exceed $100,000 in the
aggregate at any time outstanding.

“Permitted Indebtedness” means: (a) Debt to Administrative Agent and each Lender
under this Agreement and the other Financing Documents; (b) Debt incurred as a
result of endorsing negotiable instruments received in the Ordinary Course of
Business; (c) purchase money Debt and Capital Leases not to exceed $1,300,000 in
the aggregate at any time used solely to acquire Equipment used in the Ordinary
Course of Business and secured only by such Equipment; (d) the Mortgage Debt;
(e) Debt existing on the date of this Agreement and described on Schedule 5.1
(but not including any refinancings, extensions, increases or amendments to such
Debt other than extensions of the maturity thereof without any other change in
terms); (f) Debt, if any, arising under Swap Contracts; (g) the Subordinated
Debt (but not including any refinancings, extensions, increases or amendments to
such Debt other than extensions of the maturity thereof without any other change
in terms); (h) Debt of any Borrower to another Borrower (provided that (i) if
requested by Administrative Agent, such Debt shall be evidenced by a demand note
in form and substance reasonably satisfactory to Administrative Agent and
pledged and delivered to Administrative Agent hereunder as additional collateral
security for the Obligations, and (ii) such Debt, including the obligations
under any such demand note, shall be subordinated to the Obligations hereunder
in a manner reasonably satisfactory to Administrative Agent); and (i) other Debt
in an aggregate principal amount not to exceed $100,000 at any time outstanding.

“Permitted Investments” means: (a) Investments shown on Schedule 5.7 and
existing on the Closing Date; (b) (i) Cash Equivalents, and (ii) any similar
short term Investments permitted by Borrowers’ investment policy, as amended
from time to time, provided that such investment policy (and any such amendment
thereto) has been approved by Borrowers’ boards of directors and has also been
reasonably approved in writing by Administrative Agent; (c) Investments
consisting of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the Ordinary Course of Business;
(d) Investments consisting of travel advances and employee relocation loans and
other employee loans and advances in the Ordinary Course of Business, but the
aggregate of all such loans and advances outstanding may not exceed $100,000 at
any time; (e) Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the Ordinary Course of Business; (f) Investments consisting
of notes receivable of, or prepaid royalties and other credit extensions, to
customers and suppliers who are not Affiliates, in the Ordinary Course of
Business; provided that this subpart (f) shall not apply to Investments of
Borrowers in any Subsidiary; (g) Investments consisting of Deposit Accounts or
Securities Accounts in which Administrative Agent has received a Deposit

 

16



--------------------------------------------------------------------------------

Account Control Agreement or Securities Account Control Agreement;
(h) Investments by any Borrower in any wholly-owned domestic Subsidiary of such
Borrower so long as, prior to the date of any such Investment, such Borrower has
complied with Section 4.11(c) with respect to such Subsidiary; and (i) other
Investments in an amount not exceeding $100,000 in the aggregate.

“Permitted Liens” means: (a) deposits or pledges of Cash to secure obligations
under workmen’s compensation, social security or similar laws, or under
unemployment insurance (but excluding Liens arising under ERISA) pertaining to a
Borrower’s employees, if any; (b) deposits or pledges of Cash to secure bids,
tenders, contracts (other than contracts for the payment of money or the
deferred purchase price of property or services), leases, statutory obligations
arising under applicable non-bankruptcy law, surety and appeal bonds and other
obligations of like nature arising in the Ordinary Course of Business;
(c) carrier’s, warehousemen’s, mechanic’s, workmen’s, materialmen’s or other
like Liens on Collateral, other than Accounts, arising in the Ordinary Course of
Business with respect to obligations which are not due, or which are being
contested pursuant to a Permitted Contest; (d) Liens on Collateral, other than
Accounts, for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or the subject of a Permitted Contest;
(e) attachments, appeal bonds, judgments and other similar Liens on Collateral
other than Accounts, for sums not exceeding $100,000 in the aggregate arising in
connection with court proceedings; provided, however, that the execution or
other enforcement of such Liens is effectively stayed and the claims secured
thereby are the subject of a Permitted Contest; (f) with respect to real estate,
easements, rights of way, restrictions, minor defects or irregularities of
title, none of which, individually or in the aggregate, materially affect the
value or marketability of such real estate, impair the use or operation of such
real estate for the use currently being made thereof or impair Borrowers’
ability to pay the Obligations in a timely manner or impair the use of such real
estate or any other assets of any Borrower or any Subsidiary or the ordinary
conduct of the business of any Borrower or any Subsidiary, or to the extent
applicable, materially interfere with the benefits of the security intended to
be provided by the Security Documents; (g) Liens and encumbrances in favor of
Administrative Agent under the Financing Documents; (h) Liens on Collateral
other than Accounts existing on the date hereof and set forth on Schedule 5.2;
(i) any Lien on any Equipment securing Debt permitted under subpart (c) of the
definition of Permitted Indebtedness, provided, however, that such Lien attaches
concurrently with or within 90 days after the acquisition thereof; (j) Liens on
the Mortgaged Property securing the Mortgage Debt; (k) Liens on the Collateral
securing the Subordinated Debt so long as such Liens are subject to a
Subordination Agreement; (l) Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods by any Borrower or any of its Subsidiaries in the
Ordinary Course of Business, provided that such Liens shall not secure an
aggregate amount in excess of $100,000 at any time; and (m) any interest or
title of a lessor or sublessor under any lease permitted by this Agreement.

“Permitted Modifications” means (a) such amendments or other modifications to a
Borrower’s Organizational Documents as are required under this Agreement or by
applicable Law and fully disclosed to Administrative Agent within thirty
(30) days after such amendments or modifications have become effective, (b) such
amendments or modifications to a Borrower’s Organizational Documents (other than
those involving a change in the name of a Borrower or involving a reorganization
of such Borrower under the laws of a different jurisdiction) that would not
adversely affect the rights and interests of Administrative Agent or Lenders and
fully disclosed to Administrative Agent within thirty (30) days after such
amendments or modifications have become effective, and (c) such modifications to
the name of a Borrower or involving a reorganization of such Borrower under the
laws of a different jurisdiction so long as the provisions of Section 8.2(d) are
fully complied with prior to the effectiveness of such amendments or
modifications.

“Permitted Swap Contract” means any Swap Contract entered into by a Borrower to
provide protection against fluctuations in interest or currency exchange rates
in the Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Borrower and not for purposes of speculation
but only to the extent Administrative Agent provides its prior written consent
to the entry into such Swap Agreement.

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

 

17



--------------------------------------------------------------------------------

“Pre-Petition Lenders” means, collectively, the lenders under the Pre-Petition
Loan Agreements.

“Pre-Petition Loan Agreements” means collectively (a) that certain
Revolving/Term Credit and Security Agreement dated as of September 14, 2004
among SeraCare Life Sciences, Inc., a California corporation, the lenders named
therein, Union Bank of California, N.A. as administrative agent for the lenders
and Brown Brothers Harriman & Co., as the collateral agent for the lenders, as
amended, and (b) that certain Subordinated Note Agreement dated as of
September 14, 2006 among SeraCare Life Sciences, Inc., a California corporation,
the noteholders named therein and David Barrett Inc. as administrative agent for
the noteholders, as amended.

“Principal Borrower” means Company.

“Pro Rata Share” means (a) with respect to a Lender’s obligation to make
Revolving Loans, such Lender’s right to receive payments of principal and
interest with respect thereto, such Lender’s right to receive the unused line
fee described in Section 2.2(b), and such Lender’s obligation to share in Letter
of Credit Liabilities and to receive the related Letter of Credit fee described
in Section 2.5(b), based on the Revolving Loan Commitment Percentage of such
Lender, and (b) for all other purposes with respect to any Lender, the
percentage obtained by dividing (i) the sum of the Revolving Loan Commitment
Amount of such Lender (or, in the event the Revolving Loan Commitment shall have
been terminated, such Lender’s then existing Revolving Loan Outstandings), by
(ii) the sum of the Revolving Loan Commitment (or, in the event the Revolving
Loan Commitment shall have been terminated, the then existing Revolving Loan
Outstandings) of all Lenders.

“Regulatory Rider” means the Regulatory Rider, dated as of the date hereof,
among Borrowers, Administrative Agent and Lenders, as the same may be amended,
supplemented, restated or otherwise modified from time to time.

“Reimbursement Obligations” means, at any date, the obligations of each Borrower
then outstanding to reimburse (a) Administrative Agent for payments made by
Administrative Agent under a Support Agreement, and/or (b) any LC Issuer, for
payments made by such LC Issuer under a Lender Letter of Credit.

“Reorganization Plan” means the First Amended Joint Plan of Reorganization of
the Debtor and the Ad Hoc Equity Committee, as Modified, dated December 29,
2006, as amended by the Confirmation Order and filed by the Filing Company with
the Bankruptcy Court.

“Required Lenders” means at any time Lenders holding (a) 51% or more of the
Revolving Loan Commitment, or (b) if the Revolving Loan Commitment has been
terminated, 51% or more of the sum of (x) the then aggregate outstanding
principal balance of the Loans plus (y) the then aggregate amount of Letter of
Credit Liabilities.

“Responsible Officer” means any of the Chief Executive Officer or Chief
Financial Officer of the applicable Borrower.

“Restricted Distribution” means as to any Person (a) any dividend or other
distribution (whether in Cash, securities or other property) on any equity
interest in such Person (except those payable solely in its equity interests of
the same class), (b) any payment on account of (i) the purchase, redemption,
retirement, defeasance, surrender, cancellation, termination or acquisition of
any equity interests in such Person or any claim respecting the purchase or sale
of any equity interest in such Person or (ii) any option, warrant or other right
to acquire any equity interests in such Person, (c) any management fees,
salaries or other fees or similar compensation to any Person holding an equity
interest of 5% or greater in a Borrower or a Subsidiary of a Borrower (other
than (A) payments of salaries and bonuses in the Ordinary Course of Business to
individuals, (B) payment of customary independent director fees in the Ordinary
Course of Business and consistent with past practices, (C) the issuance of stock
options or restricted stock to employees and directors and (D) compensation in
respect of transactions permitted under Section 5.8), an Affiliate of a Borrower
or an Affiliate of any Subsidiary of a Borrower, (d) any lease or rental
payments to an Affiliate or Subsidiary of a Borrower (other than another

 

18



--------------------------------------------------------------------------------

Borrower or in respect of transactions permitted under Section 5.8), or
(e) repayments of or debt service on loans or other indebtedness held by any
Person holding an equity interest in a Borrower or a Subsidiary of a Borrower,
an Affiliate of a Borrower or an Affiliate of any Subsidiary of a Borrower
unless permitted under and made pursuant to a Subordination Agreement applicable
to such loans or other indebtedness.

“Revolving Lender” means each Lender having a Revolving Loan Commitment Amount
in excess of zero (or, in the event the Revolving Loan Commitment shall have
been terminated at any time, each Lender at such time having Revolving Loan
Outstandings in excess of zero).

“Revolving Loan Availability” means, at any time, the Revolving Loan Limit less
the Revolving Loan Outstandings.

“Revolving Loan Borrowing” means a borrowing of a Revolving Loan.

“Revolving Loan Commitment” means the sum of each Lender’s Revolving Loan
Commitment Amount, which is equal to $10,000,000.

“Revolving Loan Commitment Amount” means, (i) as to any Lender that is a Lender
on the Closing Date, the dollar amount set forth opposite such Lender’s name on
the Commitment Annex under the column “Revolving Loan Commitment Amount”, as
such amount may be adjusted from time to time by any amounts assigned (with
respect to such Lender’s portion of Revolving Loans outstanding and its
commitment to make Revolving Loans) pursuant to the terms of any and all
effective assignment agreements to which such Lender is a party and (ii) as to
any Lender that becomes a Lender after the Closing Date, the amount of the
“Revolving Loan Commitment Amount(s)” of other Lender(s) assigned to such new
Lender pursuant to the terms of the effective assignment agreement(s) pursuant
to which such new Lender shall become a Lender, as such amount may be adjusted
from time to time by any amounts assigned (with respect to such Lender’s portion
of Revolving Loans outstanding and its commitment to make Revolving Loans)
pursuant to the terms of any and all effective assignment agreements to which
such Lender is a party.

“Revolving Loan Commitment Percentage” means, as to any Lender, (a) on the
Closing Date, the percentage set forth opposite such Lender’s name on the
Commitment Annex under the column “Revolving Loan Commitment Percentage” (if
such Lender’s name is not so set forth thereon, then, on the Closing Date, such
percentage for such Lender shall be deemed to be zero), and (b) on any date
following the Closing Date, the percentage equal to the Revolving Loan
Commitment Amount of such Lender on such date divided by the Revolving Loan
Commitment on such date.

“Revolving Loan Limit” means, at any time, the lesser of (a) the Revolving Loan
Commitment, and (b) the Borrowing Base.

“Revolving Loan Note” means any Note evidencing any portion of any Revolving
Loan.

“Revolving Loan Outstandings” means at any time of calculation the sum of the
then existing aggregate outstanding principal amount of Revolving Loans and the
then existing Letter of Credit Liabilities.

“Revolving Loans” has the meaning set forth in Section 2.1(a)(i).

“SEC” means the United States Securities and Exchange Commission.

“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which Investment Property
or Securities are held or invested for credit to or for the benefit of any
Borrower.

“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to Administrative Agent, among Administrative Agent, any applicable
Borrower and each securities intermediary in which such Borrower maintains a
Securities Account, which agreement provides that (a) such securities
intermediary acknowledges the security interest of Administrative Agent in such
Securities Account, (b) such securities intermediary shall comply with
entitlement orders and any other

 

19



--------------------------------------------------------------------------------

instructions originated by Administrative Agent directing disposition of the
assets and funds in such Securities Account without further consent by the
applicable Borrower, and (c) such securities intermediary shall agree that it
shall have no Lien on, or right of setoff or recoupment against, such Securities
Account or the contents thereof, other than in respect of usual and customary
service fees and of returned items for which Administrative Agent has been given
value, in each such case expressly consented to by Administrative Agent, and
containing such other terms and conditions as Administrative Agent may require.

“Security Document” means this Agreement and any other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one or more Credit Parties or any other Person either (a) Guarantees
payment or performance of all or any portion of the Obligations, and/or
(b) provides, as security for all or any portion of the Obligations, a Lien on
any of its assets in favor of Administrative Agent for its own benefit and the
benefit of the Lenders, as any or all of the same may be amended, supplemented,
restated or otherwise modified from time to time.

“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its liabilities (including Contingent Obligations) required to be
classified upon a balance sheet as liabilities in accordance with GAAP, and
(ii) greater than the amount that will be required to pay the probable
liabilities of its then existing debts as they become absolute and matured
considering all financing alternatives and potential asset sales reasonably
available to it; (b) has capital that is not unreasonably small in relation to
its business as presently conducted or after giving effect to any contemplated
transaction; and (c) does not intend to incur and does not believe that it will
incur debts beyond its ability to pay such debts as they become due.

“Specified Laws” shall have the meaning set forth in the Regulatory Rider.

“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of any Subordinated Debt Documents, and with the prior written consent of
Administrative Agent, all of which documents must be in form and substance
acceptable to Administrative Agent in its sole discretion.

“Subordinated Debt Documents” means, with respect to any Debt governed by a
Subordination Agreement, any and all documents evidencing and/or securing such
Debt.

“Subordination Agreement” means any agreement between Administrative Agent and
another creditor of Borrowers, as the same may be amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms
thereof, pursuant to which the Debt owing from any Borrower(s) and/or the Liens
securing such Debt granted by any Borrower(s) to such creditor are subordinated
in any way to the Obligations and the Liens created under the Security
Documents, the terms and provisions of which such Subordination Agreements have
been agreed to by and are acceptable to Administrative Agent in the exercise of
its sole discretion.

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, capital stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of more than 50% of such capital stock whether by proxy,
agreement, operation of law or otherwise, and (b) any partnership or limited
liability company in which such Person and/or one or more Subsidiaries of such
Person shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than 50% or of which any such Person is
a general partner or may exercise the powers of a general partner. Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of a Borrower.

“Support Agreement” has the meaning set forth in Section 2.5(a).

 

20



--------------------------------------------------------------------------------

“Supported Letter of Credit” means a Letter of Credit issued by an LC Issuer in
reliance on one or more Support Agreements.

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code.

“Taxes” means any present or future income, excise, stamp, documentary, payroll,
employment, property or franchise taxes and other taxes, fees, duties, levies,
assessments, withholdings or other charges of any nature whatsoever (including
interest and penalties thereon) imposed by any taxing authority.

“Termination Date” means the earliest to occur of (a) the Commitment Expiry
Date, and (b) such earlier date on which all Loans shall become due and payable,
in whole, in accordance with the terms of this Agreement.

“UCC” means the Uniform Commercial Code of the State of Illinois or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

“United States” means the United States of America.

“Work-In-Process” means Inventory that is not a product that is finished and
approved by a Borrower in accordance with applicable Laws and such Borrower’s
normal business practices for release and delivery to customers.

Section 1.2 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder (including determinations made pursuant to the exhibits
hereto) shall be made, and all financial statements required to be delivered
hereunder shall be prepared on a consolidated basis in accordance with GAAP
applied on a consistent basis. All amounts used for purposes of financial
calculations required to be made herein shall be without duplication.

Section 1.3 Other Definitional Provisions. References in this Agreement to
“Articles”, “Sections”, “Annexes”, “Exhibits” or “Schedules” shall be to
Articles, Sections, Annexes, Exhibits or Schedules of or to this Agreement
unless otherwise specifically provided. Any term defined herein may be used in
the singular or plural. “Include”, “includes” and “including” shall be deemed to
be followed by “without limitation”. Except as otherwise specified or limited
herein, references to any Person include the successors and permitted assigns of
such Person. References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including”, respectively.
References to any statute or act shall include all related current regulations
and all amendments and any successor statutes, acts and regulations. References
to any statute or act, without additional reference, shall be deemed to refer to
federal statutes and acts of the United States. References to any agreement,
instrument or document shall include all schedules, exhibits, annexes and other
attachments thereto. As used in this Agreement, the meaning of the term
“material” or the phrase “in all material respects” is intended to refer to an
act, omission, violation or condition which reflects or could reasonably be
expected to result in a Material Adverse Effect. References to capitalized terms
that are not defined herein, but are defined in the UCC, shall have the meanings
given them in the UCC.

Section 1.4 Funding and Settlement Currency. Unless otherwise specified herein,
the settlement of all payments and fundings hereunder between or among the
parties hereto shall be made in lawful money of the United States and in
immediately available funds.

Section 1.5 Riders. All Riders attached hereto, including the Regulatory Rider,
are hereby incorporated herein by this reference and made a part hereof.

ARTICLE 2 - LOANS AND LETTERS OF CREDIT

Section 2.1 Loans.

(a) Revolving Loans.

 

21



--------------------------------------------------------------------------------

(i) Revolving Loans and Borrowings. On the terms and subject to the conditions
set forth herein, each Lender severally agrees to make Loans to Borrowers from
time to time as set forth herein (each a “Revolving Loan”, and collectively,
“Revolving Loans”) equal to such Lender’s Revolving Loan Commitment Percentage
of Revolving Loans requested by Borrowers hereunder, provided, however, that
after giving effect thereto, the Revolving Loan Outstandings shall not exceed
the Revolving Loan Limit. Borrowers shall deliver to Administrative Agent a
“roll-forward”, in form and substance reasonably satisfactory to Administrative
Agent, of the most recent Borrowing Base Certificate and a Notice of Borrowing
with respect to each proposed Revolving Loan Borrowing, such “roll-forward” and
Notice of Borrowing to be delivered no later than noon (Chicago time) one
(1) Business Day prior to such proposed borrowing. Each Borrower and each
Revolving Lender hereby authorizes Administrative Agent to make Revolving Loans
on behalf of Revolving Lenders, at any time in its sole discretion, (A) as
provided in Section 2.5(c), with respect to obligations arising under Support
Agreements and/or Lender Letters of Credit, and (B) to pay principal owing in
respect of the Loans and interest, fees, expenses and other charges of any
Credit Party from time to time arising under this Agreement or any other
Financing Document. The Borrowing Base shall be determined by Administrative
Agent based on the most recent Borrowing Base Certificate and “roll-forward”
delivered to Administrative Agent in accordance with this Agreement and such
other information as may be available to Administrative Agent. Without limiting
any other rights and remedies of Administrative Agent hereunder or under the
other Financing Documents, the Revolving Loans shall be subject to
Administrative Agent’s continuing right to withhold from the Borrowing Base
reserves, and to increase and decrease such reserves from time to time, if and
to the extent that in Administrative Agent’s good faith credit judgment and
discretion, such reserves are necessary.

(ii) Mandatory Revolving Loan Repayments and Prepayments.

(A) The Revolving Loan Commitment shall terminate on the Termination Date. On
the Termination Date, there shall become due, and Borrowers shall pay, the
entire outstanding principal amount of each Revolving Loan, together with
accrued and unpaid interest thereon to, but excluding, the Termination Date.

(B) If at any time the Revolving Loan Outstandings exceed the Revolving Loan
Limit, then, on the next succeeding Business Day, Borrowers shall repay the
Revolving Loans or cash collateralize Letter of Credit Liabilities in the manner
specified in Section 2.5(e) or cancel outstanding Letters of Credit, or any
combination of the foregoing, in an aggregate amount equal to such excess.

(C) Principal payable on account of Revolving Loans shall be payable by
Borrowers to Administrative Agent (A) immediately upon the receipt by any
Borrower or Administrative Agent of any payments on or proceeds from any of the
Accounts, to the extent of such payments or proceeds, as further described in
Section 2.11 below, and (B) in full on the Termination Date.

(iii) Optional Prepayments. Borrowers may from time to time prepay the Revolving
Loans in whole or in part; provided, however, that any such partial prepayment
shall be in an amount equal to $100,000 or a higher integral multiple of
$25,000.

Section 2.2 Interest, Interest Calculations and Certain Fees.

(a) Interest. From and following the Closing Date, the Loans and the other
Obligations shall bear interest at the sum of the Base Rate plus the applicable
Base Rate Margin, subject to the provisions of Section 9.4 below regarding
default rates of interest. Interest on the Loans shall be paid in arrears on the
first day of each month and on the maturity of such Loans, whether by
acceleration or otherwise. Interest on all other Obligations shall be payable on
demand and upon the Termination Date. For purposes of calculating interest, all
funds transferred from the Payment Account for application to any Revolving
Loans shall be subject to a 3 Business Day clearance period.

(b) Unused Line Fee. From and following the Closing Date, Borrowers shall pay
Administrative Agent, for the benefit of all Lenders committed to make Revolving
Loans, in accordance with their respective Pro Rata Shares, a fee in an amount
equal to (i) (A) the Revolving Loan Commitment minus (B) the average daily
balance of the sum of the Revolving Loan Outstandings during the preceding
month, multiplied by (ii) 0.50% per annum. Such fee is to be paid monthly in
arrears on the first day of each month.

 

22



--------------------------------------------------------------------------------

(c) Collateral Fee. From and following the Closing Date, Borrowers shall pay
Administrative Agent, for its own account and not for the benefit of any other
Lenders, a fee in an amount equal to (i) the average daily balance of the sum of
the Revolving Loan Outstandings during the preceding month, multiplied by
(ii) 0.50% per annum. Such fee is to be paid monthly in arrears on the first day
of each month.

(d) Commitment Fee. Contemporaneous with Borrowers’ execution of this Agreement,
Borrowers shall pay Administrative Agent, for the benefit of all Lenders
committed to make Revolving Loans on the Closing Date, in accordance with their
respective Pro Rata Shares, a fee in an amount equal to $100,000. Such fee shall
be deemed fully earned as of the Closing Date and shall be non-refundable when
paid.

(e) Deferred Revolving Loan Commitment Fee. If Lenders’ funding obligations in
respect of the Revolving Loan Commitment under this Agreement terminate for any
reason (whether by voluntary termination by Borrowers, by reason of the
occurrence of an Event of Default or otherwise) prior to the Commitment Expiry
Date, Borrowers shall pay to Administrative Agent, for the benefit of all
Lenders committed to make Revolving Loans on the Closing Date, a fee as
compensation for the costs of such Lenders being prepared to make funds
available to Borrowers under this Agreement, equal to (i) 1.5% of the Revolving
Loan Commitment if such termination occurs on or before the first anniversary of
the Closing Date, (ii) 1.0% of the Revolving Loan Commitment if such termination
occurs after the first anniversary of the Closing Date and on or before the
second anniversary of the Closing Date, and (iii) 0.5% of the Revolving Loan
Commitment if such termination occurs after the second anniversary of the
Closing Date and prior to the Commitment Expiry Date (there being no such fee if
such termination occurs on the Commitment Expiry Date). Such fee shall be deemed
fully earned as of the Closing Date and shall be non-refundable when paid.

(f) [RESERVED.]

(g) [RESERVED.]

(h) Audit Fees. Borrowers shall pay to Administrative Agent, for its own account
and not for the benefit of any other Lenders, all reasonable fees and expenses
in connection with audits and inspections of Borrowers’ books and records,
audits, valuations or appraisals of the Collateral, audits of Borrowers’
compliance with applicable Laws and such other matters as Administrative Agent
shall deem appropriate, which shall be due and payable on the later of (i) the
first Business Day of the month following the date of issuance by Administrative
Agent of a written request for payment thereof to Borrowers, or (ii) the tenth
day following the issuance of such notice; provided, that so long as no Event of
Default or Default has occurred and is continuing, except as set forth in
Section 4.6, Borrowers shall be liable for (x) no more than $75,000 in fees and
expenses for such audits and inspections in any given calendar year and (y) fees
and expenses for no more than one (1) such valuation or appraisal for each type
of Collateral in any given calendar year; provided further, following the
written waiver of an Event of Default or Default or the cure of a Default,
Borrowers shall remain liable for all such audits, inspections, valuations and
appraisals conducted after the occurrence of such Event of Default or Default
and prior to such waiver or cure.

(i) Wire Fees. Borrowers shall pay to Administrative Agent, for its own account
and not for the account of any other Lenders, on written demand, any and all
fees, costs or expenses which Administrative Agent pays to a bank or other
similar institution (including any fees paid by Administrative Agent to any
other Lender) arising out of or in connection with (i) the forwarding to
Borrowers or any other Person on behalf of Borrowers, by Administrative Agent,
of proceeds of the Loans made by any Lender to Borrowers pursuant to this
Agreement, and (ii) the depositing for collection, by Administrative Agent, of
any check or item of payment received or delivered to Administrative Agent on
account of Obligations.

(j) Late Charges. If payments of principal (other than a final installment of
principal upon the Termination Date), interest due on the Obligations, or any
other amounts due hereunder or under the other Financing Documents are not
timely made and remain overdue for a period five (5) days, and such delinquent
payment is not then accruing interest at the default rate pursuant to
Section 9.4, Borrowers, without notice or demand by Administrative Agent,
promptly shall pay to Administrative Agent, for its own account and not for the
benefit of any other Lenders, as additional compensation to Administrative Agent
in administering the Obligations, an amount equal to five percent (5%) of each
delinquent payment.

 

23



--------------------------------------------------------------------------------

(k) Computation of Interest and Related Fees. All interest and fees under each
Financing Document shall be calculated on the basis of a 360-day year for the
actual number of days elapsed. The date of funding of a Loan shall be included
in the calculation of interest. The date of payment of a Loan shall be excluded
from the calculation of interest. If a Loan is repaid on the same day that it is
made, one (1) day’s interest shall be charged.

(l) Automated Clearing House Payments. If Administrative Agent so elects,
monthly payments of interest and amortization shall be paid to Administrative
Agent by Automated Clearing House debit of immediately available funds from the
financial institution account designated by Borrower Representative in the
Automated Clearing House debit authorization executed by Borrowers or Borrower
Representative in connection with this Agreement, and shall be effective upon
receipt. Borrowers shall execute any and all forms and documentation necessary
from time to time to effectuate such automatic debiting. In no event shall any
such payments be refunded to Borrowers.

Section 2.3 Notes. The portion of the Loans made by each Lender shall be
evidenced, if so requested by such Lender, by one or more promissory notes
executed by Borrowers on a joint and several basis (each, a “Note”) in an
original principal amount equal to such Lender’s Pro Rata Share of the Revolving
Loan Commitment.

Section 2.4 [RESERVED.]

Section 2.5 Letters of Credit and Letter of Credit Fees.

(a) Letter of Credit. On the terms and subject to the conditions set forth
herein, the Revolving Loan Commitment may be used by Borrowers, in addition to
the making of Revolving Loans hereunder, for the issuance, prior to the
Termination Date, by (i) Administrative Agent, of letters of credit, Guarantees
or other agreements or arrangements (each, a “Support Agreement”) to induce an
LC Issuer to issue or increase the amount of, or extend the expiry date of, one
or more Letters of Credit and (ii) a Lender, identified by Administrative Agent,
as an LC Issuer, of one or more Lender Letters of Credit, so long as, in each
case:

(i) Administrative Agent shall have received a Notice of LC Credit Event at
least five (5) Business Days, or such lesser period as Administrative Agent and
Borrowers shall agree, before the relevant date of issuance, increase or
extension; and

(ii) after giving effect to such issuance, increase or extension, (A) the
aggregate Letter of Credit Liabilities under all Letters of Credit do not exceed
$500,000, and (B) the Revolving Loan Outstandings do not exceed the Revolving
Loan Limit.

Nothing in this Agreement shall be construed to obligate any Lender to issue,
increase the amount of or extend the expiry date of any letter of credit, which
act or acts, if any, shall be subject to agreements to be entered into from time
to time between Borrowers and such Lender. Each Lender that is an LC Issuer
hereby agrees to give Administrative Agent prompt written notice of each
issuance of a Lender Letter of Credit by such Lender and each payment made by
such Lender in respect of Lender Letters of Credit issued by such Lender.

(b) Letter of Credit Fee. Borrowers shall pay to Administrative Agent, for the
benefit of the Revolving Lenders in accordance with their respective Pro Rata
Shares, a letter of credit fee with respect to the Letter of Credit Liabilities
for each Letter of Credit, computed for each day from the date of issuance of
such Letter of Credit to the date that is the last day a drawing is available
under such Letter of Credit, at a rate per annum equal to the Base Rate Margin
then applicable to Revolving Loans. Such fee shall be payable in arrears on the
first day of each calendar month prior to the Termination Date and on such date.
In addition, Borrowers agree to pay promptly to the LC Issuer any fronting or
other fees that it may charge in connection with any Letter of Credit.

(c) Reimbursement Obligations of Borrowers. If either (i) Administrative Agent
shall make a payment to an LC Issuer pursuant to a Support Agreement, or
(ii) any Lender shall honor any draw request under, and make payment in respect
of, a Lender Letter of Credit, (A) the applicable Borrower shall reimburse
Administrative Agent or such Lender, as applicable, for the amount of such
payment by the end of the day on which Administrative Agent or such Lender shall
make such payment and (B) Borrowers shall be deemed to have immediately
requested that Revolving Lenders make a Revolving Loan, in a principal amount
equal to the amount of

 

24



--------------------------------------------------------------------------------

such payment (but solely to the extent such Borrower shall have failed to
directly reimburse Administrative Agent or, with respect to Lender Letters of
Credit, the applicable LC Issuer, for the amount of such payment).
Administrative Agent shall promptly notify Revolving Lenders of any such deemed
request and each Revolving Lender (other than any such Revolving Lender that was
a Non-Funding Lender at the time the applicable Supported Letter of Credit or
Lender Letter of Credit was issued) hereby agrees to make available to
Administrative Agent not later than noon (Chicago time) on the Business Day
following such notification from Administrative Agent such Revolving Lender’s
Pro Rata Share of such Revolving Loan. Each Revolving Lender (other than any
applicable Non-Funding Lender specified above) hereby absolutely and
unconditionally agrees to fund such Revolving Lender’s Pro Rata Share of the
Loan described in the immediately preceding sentence, unaffected by any
circumstance whatsoever, including (x) the occurrence and continuance of a
Default or Event of Default, (y) the fact that, whether before or after giving
effect to the making of any such Revolving Loan, the Revolving Loan Outstandings
exceed or will exceed the Revolving Loan Limit, and/or (z) the non-satisfaction
of any conditions set forth in Section 7.2. Administrative Agent hereby agrees
to apply the gross proceeds of each Revolving Loan deemed made pursuant to this
Section 2.5(c) in satisfaction of Borrowers’ reimbursement obligations arising
pursuant to this Section 2.5(c). Borrowers shall pay interest, on demand, on all
amounts so paid by Administrative Agent pursuant to any Support Agreement or to
any applicable Lender in honoring a draw request under any Lender Letter of
Credit for each day from the date of such payment until Borrowers reimburse
Administrative Agent or the applicable Lender therefore (whether pursuant to
clause (A) or (B) of the first sentence of this subsection (c)) at a rate per
annum equal to the sum of 2% plus the interest rate applicable to Revolving
Loans for such day.

(d) Reimbursement and Other Payments by Borrowers. The obligations of each
Borrower to reimburse Administrative Agent and/or the applicable LC Issuer
pursuant to Section 2.5(c) shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement,
under all circumstances whatsoever, including the following:

(i) any lack of validity or enforceability of, or any amendment or waiver of or
any consent to departure from, any Letter of Credit or any related document;

(ii) the existence of any claim, set-off, defense or other right which any
Borrower may have at any time against the beneficiary of any Letter of Credit,
the LC Issuer (including any claim for improper payment), Administrative Agent,
any Lender or any other Person, whether in connection with any Financing
Document or any unrelated transaction, provided, however, that nothing herein
shall prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

(iii) any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;

(iv) any affiliation between the LC Issuer and Administrative Agent; or

(v) to the extent permitted under applicable law, any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing.

(e) Deposit Obligations of Borrowers. In the event any Letters of Credit are
outstanding at the time that Borrowers prepay or are required to repay the
Obligations or the Revolving Loan Commitment is terminated, Borrowers shall
(i) deposit with Administrative Agent for the benefit of all Revolving Lenders
Cash in an amount equal to 110% of the aggregate outstanding Letter of Credit
Liabilities to be available to Administrative Agent, for its benefit and the
benefit of issuers of Letters of Credit, to reimburse payments of drafts drawn
under such Letters of Credit and pay any fees and expenses related thereto, and
(ii) prepay the fee payable under Section 2.5(b) with respect to such Letters of
Credit for the full remaining terms of such Letters of Credit assuming that the
full amount of such Letters of Credit as of the date of such repayment or
termination remain outstanding until the end of such remaining terms. Upon
termination of any such Letter of Credit and provided no Event of Default has
occurred and is continuing, the unearned portion of such prepaid fee
attributable to such Letter of Credit shall be refunded to Borrowers, together
with the applicable portion of the deposit described in the preceding clause (i)
to the extent not previously applied by Administrative Agent in the manner
described herein.

 

25



--------------------------------------------------------------------------------

(f) Participations in Support Agreements and Lender Letters of Credit.

(i) Concurrently with the issuance of each Supported Letter of Credit,
Administrative Agent shall be deemed to have sold and transferred to each
Revolving Lender (other than any Non-Funding Revolving Lenders at the time of
such issuance), and each such Revolving Lender shall be deemed irrevocably and
immediately to have purchased and received from Administrative Agent, without
recourse or warranty, an undivided interest and participation in, to the extent
of such Lender’s Pro Rata Share of the Revolving Loan Commitment, Administrative
Agent’s Support Agreement liabilities and obligations in respect of such Letters
of Credit and Borrowers’ Reimbursement Obligations with respect thereto.
Concurrently with the issuance of each Lender Letter of Credit, the LC Issuer in
respect thereof shall be deemed to have sold and transferred to each Revolving
Lender (other than any Non-Funding Revolving Lenders at the time of such
issuance), and each such Revolving Lender shall be deemed irrevocably and
immediately to have purchased and received from such LC Issuer, without recourse
or warranty, an undivided interest and participation in, to the extent of such
Lender’s Pro Rata Share of the Revolving Loan Commitment, such Lender Letter of
Credit and Borrowers’ Reimbursement Obligations with respect thereto. Any
purchase obligation arising pursuant to the immediately two preceding sentences
shall be absolute and unconditional and shall not be affected by any
circumstances whatsoever.

(ii) If either (x) Administrative Agent makes any payment or disbursement under
any Support Agreement and/or (y) an LC Issuer makes any payment or disbursement
under any Lender Letter of Credit, and (A) Borrowers have not reimbursed
Administrative Agent or, as applicable, the applicable LC Issuer, with respect
to any Lender Letter of Credit, in full for such payment or disbursement in
accordance with Section 2.5(c), or (B) any reimbursement received by
Administrative Agent or any LC Issuer from Borrowers is or must be returned or
rescinded upon or during any bankruptcy or reorganization of any Credit Party or
otherwise, each Revolving Lender (other than any Revolving Lender that was a
Non-Funding Revolving Lender at the time of the issuance of such Supported
Letter of Credit or Lender Letter of Credit) shall be irrevocably and
unconditionally obligated to pay to Administrative Agent or the applicable LC
Issuer, as applicable, its Pro Rata Share of such payment or disbursement (but
no such payment shall diminish the Obligations of Borrowers under
Section 2.5(c)). To the extent any such Revolving Lender shall not have made
such amount available to Administrative Agent or the applicable LC Issuer, as
applicable, by noon (Chicago time) on the Business Day on which such Lender
receives notice from Administrative Agent or the applicable LC Issuer, as
applicable, of such payment or disbursement, such Lender agrees to pay interest
on such amount to Administrative Agent or the applicable LC Issuer, as
applicable, forthwith on demand accruing daily at the Federal Funds Rate, for
the first three (3) days following such Lender’s receipt of such notice, and
thereafter at the Base Rate plus the Base Rate Margin in respect of Revolving
Loans. Any Revolving Lender’s failure to make available to Administrative Agent
or the applicable LC Issuer, as applicable, its Pro Rata Share of any such
payment or disbursement shall not relieve any other Lender of its obligation
hereunder to make available such other Revolving Lender’s Pro Rata Share of such
payment, but no Revolving Lender shall be responsible for the failure of any
other Lender to make available such other Lender’s Pro Rata Share of any such
payment or disbursement.

Section 2.6 General Provisions Regarding Payment; Loan Account.

(a) All payments to be made by each Borrower under any Financing Document,
including payments of principal and interest made hereunder and pursuant to any
other Financing Document, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off, recoupment or counterclaim, in
lawful money of the United States and in immediately available funds. If any
payment hereunder becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension thereto).
Any payments received in the Payment Account before noon (Chicago time) on any
date shall be deemed received by Administrative Agent on such date, and any
payments received in the Payment Account after noon (Chicago time) on any date
shall be deemed received by Administrative Agent on the next succeeding Business
Day.

(b) Administrative Agent shall maintain a loan account (the “Loan Account”) on
its books to record Loans and other extensions of credit made by the Lenders
hereunder or under any other Financing Document, and all payments thereon made
by each Borrower.

 

26



--------------------------------------------------------------------------------

All entries in the Loan Account shall be made in accordance with Administrative
Agent’s customary accounting practices as in effect from time to time. The
balance in the Loan Account, as recorded in Administrative Agent’s books and
records at any time shall be conclusive and binding evidence of the amounts due
and owing to Administrative Agent by each Borrower absent manifest error;
provided, however, that any failure to so record or any error in so recording
shall not limit or otherwise affect any Borrower’s duty to pay all amounts owing
hereunder or under any other Financing Document. Administrative Agent shall
endeavor to provide Borrowers with a monthly statement regarding the Loan
Account (but neither Administrative Agent nor any Lender shall have any
liability if Administrative Agent shall fail to provide any such statement).
Unless any Borrower notifies Administrative Agent of any objection to any such
statement (specifically describing the basis for such objection) within ninety
(90) days after the date of receipt thereof, it shall be deemed final, binding
and conclusive upon Borrowers in all respects as to all matters reflected
therein, absent manifest error.

Section 2.7 Maximum Interest. In no event shall the interest charged with
respect to the Loans or any other Obligations of any Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of Illinois or of any other applicable jurisdiction. Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable. Thereafter, the interest
rate payable shall be the Stated Rate unless and until the Stated Rate again
would exceed the Maximum Lawful Rate, in which event this provision shall again
apply. In no event shall the total interest received by any Lender exceed the
amount which it could lawfully have received had the interest been calculated
for the full term hereof at the Maximum Lawful Rate. If, notwithstanding the
prior sentence, any Lender has received interest hereunder in excess of the
Maximum Lawful Rate, such excess amount shall be applied to the reduction of the
principal balance of the Loans or to other amounts (other than interest) payable
hereunder, and if no such principal or other amounts are then outstanding, such
excess or part thereof remaining shall be paid to Borrowers. Any such reduction
in the principal balance shall be applied to the Obligations owing to Lenders in
accordance with the Pro Rata Share of each Lender. In computing interest payable
with reference to the Maximum Lawful Rate applicable to any Lender, such
interest shall be calculated at a daily rate equal to the Maximum Lawful Rate
divided by the number of days in the year in which such calculation is made.

Section 2.8 Taxes; Capital Adequacy.

(a) All payments of principal and interest on the Loans and all other amounts
payable hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes; provided, that if any withholding or deduction from any
payment to be made by any Borrower hereunder is required in respect of any
Indemnified Taxes pursuant to any applicable Law, then Borrowers will: (i) pay
when due directly to the relevant authority the full amount required to be so
withheld or deducted; (ii) promptly forward to Administrative Agent an official
receipt or other documentation reasonably satisfactory to Administrative Agent
evidencing such payment to such authority; and (iii) pay to Administrative Agent
for the account of Administrative Agent and Lenders such additional amount or
amounts as is necessary to ensure that the net amount actually received by
Administrative Agent and each Lender will equal the full amount Administrative
Agent and such Lender would have received had no such withholding or deduction
been required. If any Indemnified Taxes are directly asserted against
Administrative Agent or any Lender with respect to any payment received by
Administrative Agent or such Lender hereunder, Administrative Agent or such
Lender may pay such Indemnified Taxes and, upon written demand by Administrative
Agent or such Lender (which demand shall be accompanied by a statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to Administrative Agent),
Borrowers will promptly pay such additional amounts (including any penalties,
interest and expenses) as are necessary in order that the net amount received by
such Person after the payment of such Indemnified Taxes (including any
Indemnified Taxes on such additional amount) shall equal the amount such Person
would have received had such Indemnified Taxes not been asserted so long as such
amounts have accrued on or after the day which is two hundred seventy (270) days
prior to the date on which Administrative Agent or such Lender first made
written demand therefor.

 

27



--------------------------------------------------------------------------------

(b) If any Borrower fails to pay any Indemnified Taxes when due to the
appropriate taxing authority or fails to remit to Administrative Agent, for the
account of Administrative Agent and the respective Lenders, the required
receipts or other required documentary evidence, Borrowers shall indemnify
Administrative Agent and Lenders for any incremental Indemnified Taxes, interest
or penalties that may become payable by Administrative Agent or any Lender as a
result of any such failure.

(c) Each Lender that (i) is organized under the laws of a jurisdiction other
than the United States, and (ii)(A) is a party hereto on the Closing Date or
(B) purports to become an assignee of an interest as a Lender under this
Agreement after the Closing Date (unless such Lender was already a Lender
hereunder immediately prior to such assignment) (each such Lender a “Foreign
Lender”) shall execute and deliver to each of Borrowers and Administrative Agent
one or more (as Borrowers or Administrative Agent may reasonably request) United
States Internal Revenue Service Forms W-8ECI, W-8EXP, W-8BEN, W-8IMY (as
applicable) and other applicable forms, certificates or documents prescribed by
the United States Internal Revenue Service or reasonably requested by
Administrative Agent certifying as to such Lender’s entitlement to a complete
exemption from withholding or deduction of Taxes. Borrowers shall not be
required to pay additional amounts to any Lender pursuant to this Section 2.8
with respect to United States withholding and income Taxes to the extent that
the obligation to pay such additional amounts would not have arisen but for the
failure of such Lender to comply with this paragraph other than as a result of a
change in law taking effect after such Lender acquires an interest hereunder.

(d) If any Lender shall determine in its commercially reasonable judgment that
the adoption or taking effect of, or any change in, any applicable Law regarding
capital adequacy, in each instance, after the Closing Date, or any change after
the Closing Date in the interpretation, administration or application thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation, administration or application thereof, or the compliance by any
Lender or any Person controlling such Lender with any request, guideline or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency adopted or
otherwise taking effect after the Closing Date, has or would have the effect of
reducing the rate of return on such Lender’s or such controlling Person’s
capital as a consequence of such Lender’s obligations hereunder or under any
Support Agreement or Lender Letter of Credit to a level below that which such
Lender or such controlling Person could have achieved but for such adoption,
taking effect, change, interpretation, administration, application or compliance
(taking into consideration such Lender’s or such controlling Person’s policies
with respect to capital adequacy) then from time to time, upon written demand by
such Lender (which demand shall be accompanied by a statement setting forth the
basis for such demand and a calculation of the amount thereof in reasonable
detail, a copy of which shall be furnished to Administrative Agent), Borrowers
shall promptly pay to such Lender such additional amount as will compensate such
Lender or such controlling Person for such reduction, so long as such amounts
have accrued on or after the day which is two hundred seventy (270) days prior
to the date on which such Lender first made demand therefor.

(e) If any Lender requires compensation under Section 2.8(d), or requires any
Borrower to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.8(a), then, upon
the written request of Borrower Representative, such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder (subject to the
terms of this Agreement) to another of its offices, branches or affiliates, if,
in the judgment of such Lender, such designation or assignment (i) would
eliminate or materially reduce amounts payable pursuant to any such subsection,
as the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender (as determined in its reasonable discretion). Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(f) If Administrative Agent or any Lender determines in its reasonable
discretion that it has received a refund (including by way of offset) of any
Indemnified Taxes as to which it has been indemnified by Borrowers or with
respect to which Borrowers have paid additional amounts pursuant to this
Section 2.8, it shall pay over such refund to Borrowers (but only to the extent
of indemnity payments made, or additional amounts paid, by Borrowers under this
Section 2.8 with respect to the Indemnified Taxes giving rise to such refund),
net of all out-of-pocket expenses of Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, however, that if
Administrative Agent or a Lender is required to repay all or a portion of such
refund to the relevant Governmental Authority, Borrowers, upon the request of

 

28



--------------------------------------------------------------------------------

such Person, agree to repay the amount paid over to Borrowers that is required
to be repaid (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Person within ten (10) days after
receipt of written notice that such Person is required to repay such refund (or
a portion thereof) to such Governmental Authority. Nothing contained in this
Section 2.8(f) shall require Administrative Agent or any Lender to make
available its Tax returns or any other information which it reasonably deems
confidential to Borrowers or any other Person.

(g) If a Borrower determines in good faith that a reasonable basis exists for
contesting an Indemnified Tax with respect to which Borrowers have paid an
additional or indemnification amount under this Section 2.8 and Administrative
Agent and/or the applicable Lender, as applicable, agree that such a reasonable
basis exists, Administrative Agent and/or the applicable Lender, as applicable,
shall cooperate with Borrowers (but shall have no obligation to disclose any
confidential information, unless reasonably satisfactory arrangements (in the
sole discretion of Administrative Agent or such Lender, as applicable) have been
made to preserve the confidential nature of such information) in challenging
such Indemnified Tax at Borrowers’ expense if requested by Borrowers (it being
understood and agreed that none of Administrative Agent or any Lender shall have
any obligation to contest, or any responsibility for contesting, any Tax).

Section 2.9 Appointment of Borrower Representative. Each Borrower hereby
designates Borrower Representative as its representative and agent on its behalf
for the purposes of issuing Notices of Borrowing, Notices of LC Credit Events
and Borrowing Base Certificates and “roll-forwards” of Borrowing Base
Certificates, and giving instructions with respect to the disbursement of the
proceeds of the Loans, requesting Letters of Credit, giving and receiving all
other notices and consents hereunder or under any of the other Financing
Documents and taking all other actions (including in respect of compliance with
covenants) on behalf of any Borrower or Borrowers under the Financing Documents.
Borrower Representative hereby accepts such appointment. Notwithstanding
anything to the contrary contained in this Agreement, no Borrower other than
Borrower Representative shall be entitled to take any of the foregoing actions.
The proceeds of each Loan made hereunder shall be advanced to or at the
direction of Borrower Representative and if not used by Borrower Representative
in its business (for the purposes provided in this Agreement) shall be deemed to
be immediately advanced by Borrower Representative to the appropriate other
Borrower hereunder as an intercompany loan (collectively, “Intercompany Loans”).
All Letters of Credit and Support Agreements issued hereunder shall be issued at
Borrower Representative’s request therefor and shall be allocated to the
appropriate Borrower’s Intercompany Loan account by Borrower Representative. All
collections of each Borrower in respect of Accounts and other proceeds of
Collateral of each Borrower received by Administrative Agent and applied to the
Obligations shall be deemed to be repayments of the Intercompany Loans owing by
such Borrower to Borrower Representative. Borrowers shall maintain accurate
books and records with respect to all Intercompany Loans and all repayments
thereof. Administrative Agent and each Lender may regard any notice or other
communication pursuant to any Financing Document from Borrower Representative as
a notice or communication from all Borrowers, and may give any notice or
communication required or permitted to be given to any Borrower or all Borrowers
hereunder to Borrower Representative on behalf of such Borrower or all
Borrowers. Each Borrower agrees that each notice, election, representation and
warranty, covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.

Section 2.10 Joint and Several Liability. Borrowers are defined collectively to
include all Persons named as one of the Borrowers herein; provided, however,
that any references herein to “any Borrower”, “each Borrower” or similar
references, shall be construed as a reference to each individual Person named as
one of the Borrowers herein. Each Person so named shall be jointly and severally
liable for all of the obligations of Borrowers under this Agreement. Each
Borrower, individually, expressly understands, agrees and acknowledges, that the
credit facilities would not be made available on the terms herein in the absence
of the collective credit of all of the Persons named as the Borrowers herein,
the joint and several liability of all such Persons, and the
cross-collateralization of the collateral of all such Persons. Accordingly, each
Borrower, individually acknowledges that the benefit to each of the Persons
named as one of the Borrowers as a whole constitutes reasonably equivalent
value, regardless of the amount of the credit facilities actually borrowed by,
advanced to, or the amount of collateral provided by, any individual Borrower.
In addition, each entity named as one of the Borrowers herein hereby
acknowledges and agrees that all of the representations, warranties, covenants,
obligations, conditions, agreements and other terms contained in this Agreement
shall be applicable to and shall be binding upon and measured and enforceable
individually against each Person named as one of the Borrowers herein as well as
all such Persons when

 

29



--------------------------------------------------------------------------------

taken together. By way of illustration, but without limiting the generality of
the foregoing, the terms of Section 9.1 of this Agreement are to be applied to
each individual Person named as one of the Borrowers herein (as well as to all
such Persons taken as a whole), such that the occurrence of any of the events
described in Section 9.1 of this Agreement as to any Person named as one of the
Borrowers herein shall constitute an Event of Default even if such event has not
occurred as to any other Persons named as the Borrowers or as to all such
Persons taken as a whole.

Section 2.11 Collections and Lockbox Account.

(a) Borrowers shall maintain a lockbox (the “Lockbox”) with a United States
depository institution designated from time to time by Administrative Agent (and
reasonably acceptable to Borrowers) (the “Lockbox Bank”), subject to the
provisions of this Agreement, and shall execute with the Lockbox Bank a Deposit
Account Control Agreement and such other agreements related to such Lockbox as
Administrative Agent may require. Borrowers shall use commercially reasonable
efforts to ensure that all collections of Accounts are paid directly from
Account Debtors into the Lockbox for deposit into the Lockbox Account and/or
directly into the Lockbox Account. Notwithstanding anything to the contrary
contained in this Agreement, if any Account Debtor refuses or fails to remit
payment directly to the Lockbox for two consecutive payments, all of the
accounts receivable owing by such Account Debtor to Borrowers shall be
ineligible for purposes of the Borrowing Base (and such accounts receivable
shall thereafter be ineligible unless and until (i) such Account Debtor remits
at least two consecutive payments directly to the Lockbox and
(ii) Administrative Agent, in its reasonable discretion, following Borrower’s
request, agrees in writing to permit such accounts receivable to be included in
the Borrowing Base if they otherwise satisfy the criteria for Eligible
Accounts).

(b) All funds deposited into a Lockbox Account shall be transferred into the
Payment Account by the close of each Business Day.

(c) Notwithstanding anything in any lockbox agreement or Deposit Account Control
Agreement to the contrary, Borrowers agree that they shall be liable for any
fees and charges in effect from time to time and charged by the Lockbox Bank in
connection with the Lockbox and the Lockbox Account, and that Administrative
Agent shall have no liability therefor. Borrowers hereby indemnify and agree to
hold Administrative Agent harmless from any and all liabilities, claims, losses
and demands whatsoever, including reasonable attorneys’ fees and expenses,
arising from or relating to actions of Administrative Agent or the Lockbox Bank
pursuant to this Section or any lockbox agreement or Deposit Account Control
Agreement or similar agreement, except to the extent of such losses arising
solely from Administrative Agent’s gross negligence or willful misconduct.

(d) Without limiting the last sentence of Section 2.2(a), Administrative Agent
shall apply, on a daily basis, all funds transferred into the Payment Account
pursuant to this Section to reduce the outstanding Revolving Loans in such order
of application as Administrative Agent shall elect. If as the result of
collections of Accounts pursuant to the terms and conditions of this Section a
credit balance exists with respect to the Payment Account, such credit balance
shall not accrue interest in favor of Borrowers, but Administrative Agent shall
transfer such funds into an account designated by Borrower Representative for so
long as no Default or Event of Default exists.

(e) To the extent that any collections of Accounts or proceeds of other
Collateral (including proceeds of Permitted Asset Dispositions) are not sent
directly to the Lockbox but are received by any Borrower, such collections shall
be held in trust for the benefit of Administrative Agent pursuant to an express
trust created hereby and immediately remitted, in the form received, to the
applicable Lockbox and Lockbox Account. No such funds received by any Borrower
shall be commingled with other funds of the Borrowers.

(f) Borrowers acknowledge and agree that compliance with the terms of this
Section is essential, and that Administrative Agent and Lenders will suffer
immediate and irreparable injury and have no adequate remedy at law, if any
Borrower, through acts or omissions, causes or permits Account Debtors to send
payments other than to the Lockbox, or if any Borrower fails to immediately
deposit collections of Accounts or proceeds of other Collateral in the Lockbox
Account as herein required. Accordingly, in addition to all other rights and
remedies of Administrative Agent and Lenders hereunder, Administrative Agent
shall have the right to seek specific performance of the Borrowers’ obligations
under this Section, and any other equitable relief as Administrative Agent may
deem necessary or appropriate, and Borrowers waive any requirement for the
posting of a bond in connection with such equitable relief.

 

30



--------------------------------------------------------------------------------

(g) Borrowers shall not, and Borrowers shall not suffer or permit any Credit
Party to, (i) withdraw any amounts from any Lockbox Account, (ii) change the
procedures or sweep instructions under the agreements governing any Lockbox
Accounts, or (iii) send to or deposit in any Lockbox Account any funds other
than payments made with respect to and proceeds of Accounts or other Collateral.
Borrowers shall, and shall cause each Credit Party to, cooperate with
Administrative Agent in the identification and reconciliation on a daily basis
of all amounts received in or required to be deposited into the Lockbox
Accounts. If any collections of Accounts cannot be identified or reconciled to
the satisfaction of Administrative Agent, Administrative Agent may utilize its
own staff or, if it deems necessary, engage an outside auditor, in either case
at Borrowers’ expense (which in the case of Administrative Agent’s own staff
shall be in accordance with Administrative Agent’s then prevailing customary
charges (plus expenses)), to make such examination and report as may be
necessary to identify and reconcile such amount.

(h) If any Borrower breaches its obligation to direct payments of the proceeds
of the Collateral to the Lockbox Account, Administrative Agent, as the
irrevocably made, constituted and appointed true and lawful attorney for
Borrowers, may, upon not less than one (1) Business Day’s written notice to
Borrower, by the signature or other act of any of Administrative Agent’s
officers (without requiring any of them to do so), direct any Account Debtor
(whether or not such Account Debtor was specifically identified in
Administrative Agent’s notice to Borrower) to pay proceeds of the Collateral to
Borrowers by directing payment to the Lockbox Account.

(i) Notwithstanding anything to the contrary contained in this Agreement,
Borrowers will not be required to establish the Lockbox or the Lockbox Account
or obtain any lockbox agreement or Deposit Account Control Agreement as a
condition precedent to closing under this Agreement; however, Borrowers shall be
required to establish the Lockbox and the Lockbox Account and obtain the
fully-executed lockbox agreements and Deposit Account Control Agreements as a
condition precedent to the initial extension of credit under this Agreement.

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

To induce Administrative Agent and Lenders to enter into this Agreement and to
make the Loans and other credit accommodations contemplated hereby, each
Borrower hereby represents and warrants to Administrative Agent and each Lender
that:

Section 3.1 Existence and Power. Each Credit Party is an entity as specified on
Schedule 3.1, is duly organized, validly existing and in good standing under the
laws of the jurisdiction specified on Schedule 3.1 and no other jurisdiction,
has the same legal name appearing in such Credit Party’s Organizational
Documents and an organizational identification number (if any), in each case as
specified on Schedule 3.1 (except to the extent of any change in the foregoing
information as to any Credit Party following the Closing Date so long as such
change was made and notice of such change was given to Administrative Agent in
accordance with Section 8.2(d)), and has all powers and all Permits necessary or
desirable in the operation of its business as presently conducted or as proposed
to be conducted, except where the failure to have such Permits could not
reasonably be expected to have a Material Adverse Effect. Each Credit Party is
qualified to do business as a foreign entity in each jurisdiction in which it is
required to be so qualified, which jurisdictions as of the Closing Date are
specified on Schedule 3.1, except where the failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect. Notwithstanding the
foregoing, Company is not so qualified in Massachusetts or Maryland as of the
Closing Date, but will be so qualified in such jurisdictions as of the date of
the initial and each subsequent extension of credit under this Agreement. Except
as set forth on Schedule 3.1, no Credit Party (a) has had, over the five
(5) year period preceding the Closing Date, any name other than its current
name, or (b) was incorporated or organized under the laws of any jurisdiction
other than its current jurisdiction of incorporation or organization.

Section 3.2 Organization and Governmental Authorization; No Contravention. The
execution, delivery and performance by each Credit Party of the Financing
Documents to which it is a party are within its powers, have been duly
authorized by all necessary action pursuant to its Financing Documents, require
no further action by or in respect of, or filing with, any Governmental
Authority and do not violate, conflict with or cause a breach or a default under
(a) any Law applicable to any Credit Party or any of the Financing Documents of
any Credit Party, or (b) any agreement or instrument binding upon it, except for
such violations, conflicts, breaches or defaults as could not, with respect to
this clause (b), reasonably be expected to have a Material Adverse Effect.

 

31



--------------------------------------------------------------------------------

Section 3.3 Binding Effect. Each of the Financing Documents to which any Credit
Party is a party constitutes a valid and binding agreement or instrument of such
Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.

Section 3.4 Capitalization. A description of the authorized equity securities of
each of the Credit Parties as of the Closing Date is set forth on Schedule 3.4.
All issued and outstanding equity securities of each of the Credit Parties are
duly authorized and validly issued, fully paid and nonassessable, and, in the
case of all Credit Parties other than Principal Borrower, are free and clear of
all Liens other than those in favor of Administrative Agent for the benefit of
Administrative Agent and Lenders, and such equity securities were issued in
compliance with all applicable Laws. The identity of the holders of the equity
securities of each of the Credit Parties (in the Principal Borrower, holders of
more than 5% of its fully-diluted equity securities) and the percentage of their
fully-diluted ownership of the equity securities of each of the Credit Parties
as of the Closing Date is set forth on Schedule 3.4. No shares of the capital
stock or other equity securities of any Credit Party, other than those described
above, are issued and outstanding as of the Closing Date. Except as set forth on
Schedule 3.4, as of the Closing Date there are no preemptive or other
outstanding rights, options, warrants, conversion rights or similar agreements
or understandings for the purchase or acquisition from any Credit Party of any
equity securities of any such entity. None of the authorized and/or issued
capital stock or other equity securities of any Credit Party are subject to any
mandatory repurchase or redemption provisions or put rights in favor of any
holder thereof (not including any repurchase or redemption provisions
exercisable solely at the option of such Credit Party) or otherwise constitute
Debt under the definition set forth herein or are subject to any provisions
requiring the mandatory payment of any dividends at any time (not including any
specified dividends which accrue at specified times but which are payable only
as, when and if declared by the board of directors or other similar governance
body or manager or partner of such Credit Party and/or upon liquidation of such
Credit Party).

Section 3.5 Financial Information.

(a) All information delivered to Administrative Agent and pertaining to the
financial condition or results of operations of any Credit Party for any
accounting period ending on or after November 30, 2006 fairly presents the
financial position of such Credit Party as of such date in accordance with GAAP
(and as to unaudited financial statements, subject to normal year end
adjustments and the absence of footnote disclosures). No Credit Party had or has
any material liabilities, contingent or otherwise, including liabilities for
taxes, long term leases or forward or long term commitments, which are not
properly reflected in the financial statements delivered to Administrative
Agent.

(b) The information contained in the most recently delivered Borrowing Base
Certificate and, if applicable, “roll-forward” of such Borrowing Base
Certificate, is complete and correct.

(c) Since November 30, 2006, there has been no change in the business,
operations, properties, or condition (financial or otherwise) of any Credit
Party which could reasonably be expected to have a Material Adverse Effect.

Section 3.6 Litigation. Except as set forth on Schedule 3.6, as of the Closing
Date, and except as hereafter disclosed to Administrative Agent in writing,
there is no Litigation pending against, or to such Borrower’s knowledge
threatened against or affecting, any Credit Party in which an adverse decision
could reasonably be expected to have a Material Adverse Effect or which in any
manner draws into question the validity of any of the Financing Documents.

Section 3.7 Ownership of Property. Each Borrower and each of its Subsidiaries is
the lawful owner of, has good and marketable title to and is in lawful
possession of, or has valid leasehold or license interests in, all properties
and other assets (real or personal, tangible, intangible or mixed) purported or
reported to be owned or leased (as the case may be) by such Person, free and
clear of all Liens, charges and claims other than Permitted Liens.

 

32



--------------------------------------------------------------------------------

Section 3.8 No Default. No Default or Event of Default has occurred and is
continuing. No Credit Party is in breach or default under or with respect to any
contract, agreement, lease or other instrument to which it is a party or by
which its property is bound or affected, which breach or default could
reasonably be expected to have a Material Adverse Effect.

Section 3.9 Labor Matters. As of the Closing Date, there are no strikes or other
labor disputes pending or, to any Borrower’s knowledge, threatened against any
Credit Party. Hours worked and payments made to the employees of the Credit
Parties have not been in violation of the Fair Labor Standards Act or any other
applicable Law dealing with such matters. All payments due from the Credit
Parties, or for which any claim may be made against any of them, on account of
wages and employee and retiree health and welfare insurance and other benefits
have been paid or accrued as a liability on their books, as the case may be. The
consummation of the transactions contemplated by the Financing Documents will
not give rise to a right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which it is a party or by
which it is bound.

Section 3.10 Regulated Entities. No Credit Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” all within the meaning of the Investment Company Act of
1940.

Section 3.11 Margin Regulations. None of the proceeds from the Loans have been
or will be used, directly or indirectly, for the purpose of purchasing or
carrying any “margin stock” (as defined in Regulation U of the Federal Reserve
Board), for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any “margin stock” or for any other
purpose which might cause any of the Loans to be considered a “purpose credit”
within the meaning of Regulation T, U or X of the Federal Reserve Board.

Section 3.12 Compliance With Laws; Anti-Terrorism Laws.

(a) Each Credit Party is in compliance with the requirements of all applicable
Laws, except for such Laws the noncompliance with which could not reasonably be
expected to have a Material Adverse Effect.

(b) None of the Credit Parties, their Affiliates or any of their respective
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person.
No Credit Party nor, to the knowledge of any Credit Party, any of its Affiliates
or agents acting or benefiting in any capacity in connection with the
transactions contemplated by this Agreement, (x) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person, or (y) deals in, or otherwise engages
in any transaction relating to, any property or interest in property blocked
pursuant to Executive Order No. 13224, any similar executive order or other
Anti-Terrorism Law.

Section 3.13 Taxes. Except as set forth on Schedule 3.13, all material federal,
state and local tax returns, reports and statements required to be filed by or
on behalf of each Credit Party have been filed with the appropriate Governmental
Authorities in all jurisdictions in which such returns, reports and statements
are required to be filed. Except to the extent subject to a Permitted Contest,
all material taxes (including real and personal property taxes) and other
charges shown to be due and payable have been timely paid prior to the date on
which any fine, penalty, interest, late charge or loss may be added thereto for
nonpayment thereof. Except to the extent subject to a Permitted Contest, all
state and local sales and use Taxes required to be paid by each Credit Party
have been paid. All federal and state returns have been filed by each Credit
Party for all periods for which returns were due with respect to employee income
tax withholding, social security and unemployment taxes, and, except to the
extent subject to a Permitted Contest, the amounts shown thereon to be due and
payable have been paid in full or adequate provisions therefor have been made.

 

33



--------------------------------------------------------------------------------

Section 3.14 Compliance with ERISA.

(a) Each ERISA Plan (and the related trusts and funding agreements) complies in
form and in operation with, has been administered in compliance with, and the
terms of each ERISA Plan satisfy, the applicable requirements of ERISA and the
Code in all material respects. Each ERISA Plan which is intended to be qualified
under Section 401(a) of the Code has received from the United States Internal
Revenue Service a favorable determination letter with respect to such ERISA Plan
which may be relied on currently and such ERISA Plan has been operated in all
material respects in accordance with its terms and applicable Law. No Credit
Party has incurred liability for any material excise tax under any of Sections
4971 through 5000 of the Code.

(b) During the thirty-six (36) month period prior to the Closing Date or the
making of any Loan or the issuance of any Letter of Credit, (i) no steps have
been taken to terminate any Pension Plan and (ii) no contribution failure has
occurred with respect to any Pension Plan sufficient to give rise to a Lien
under Section 302(f) of ERISA. No condition exists or event or transaction has
occurred with respect to any Pension Plan which could result in the incurrence
by any Credit Party of any material liability, fine or penalty. No Credit Party
has incurred liability to the PBGC (other than for current premiums) with
respect to any employee Pension Plan. All contributions (if any) have been made
on a timely basis to any Multiemployer Plan that are required to be made by any
Credit Party or any other member of the Controlled Group under the terms of the
plan or of any collective bargaining agreement or by applicable Law; no Credit
Party nor any member of the Controlled Group has withdrawn or partially
withdrawn from any Multiemployer Plan, incurred any withdrawal liability with
respect to any such plan or received notice of any claim or demand for
withdrawal liability or partial withdrawal liability from any such plan, and no
condition has occurred which, if continued, could result in a withdrawal or
partial withdrawal from any such plan, and no Credit Party nor any member of the
Controlled Group has received any notice that any Multiemployer Plan is in
reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of any excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent.

Section 3.15 Consummation of Financing Documents; Brokers. Except as set forth
on Schedule 3.15, and except for fees payable to Administrative Agent and/or
Lenders, no broker, finder or other intermediary has brought about the
obtaining, making or closing of the transactions contemplated by the Financing
Documents, and no Credit Party has or will have any obligation to any Person in
respect of any finder’s or brokerage fees, commissions or other expenses in
connection herewith or therewith. All brokerage and finder’s fees, commissions
and other expenses payable in connection with the transactions contemplated by
the Financing Documents have been paid in full by Borrowers contemporaneously
with the execution of the Financing Documents and the initial funding of the
Loan.

Section 3.16 Related Transactions. All transactions contemplated by the
Operative Documents to be consummated on or prior to the date hereof have been
so consummated (including the disbursement and transfer of all funds in
connection therewith) in all material respects pursuant to the provisions of the
applicable Operative Documents, true and complete copies of which have been
delivered to Administrative Agent, and in compliance with all applicable Law,
except for such Laws the noncompliance with which would not reasonably be
expected to have a Material Adverse Effect.

Section 3.17 Material Contracts. Except for the Operative Documents and the
other agreements set forth on Schedule 3.17 (collectively with the Operative
Documents, the “Material Contracts”), as of the Closing Date there are no
(a) employment agreements covering the senior management of any Credit Party,
(b) collective bargaining agreements or other similar labor agreements covering
any employees of any Credit Party, (c) agreements for managerial, consulting or
similar services to which any Credit Party is a party or by which it is bound,
(d) agreements regarding any Credit Party, its assets or operations or any
investment therein to which any of its equity holders is a party or by which any
of its equity holders is bound, (e) real estate leases, Intellectual Property
licenses or other lease or license agreements to which any Credit Party is a
party, either as lessor or lessee, or as licensor or licensee (other than
non-negotiated licenses of generally commercially available software and/or
products licensed on standard terms), or (f) customer, distribution, marketing
or supply agreements to which any Credit Party is a party, in each case with
respect to the preceding clauses (a), (c), (d), (e) and (f) requiring payment of
more than $50,000 in any year (or, in the case of the preceding clauses (e) and
(f), restricting or conditioning the sale of Inventory in any respect),
(g) partnership agreements to which any Credit Party is a general partner or
joint venture agreements to which any Credit Party is a party, (h) third party
billing arrangements to

 

34



--------------------------------------------------------------------------------

which any Credit Party is a party, or (i) any other agreements or instruments to
which any Credit Party is a party, and the breach, nonperformance or
cancellation of which, or the failure of which to renew, could reasonably be
expected to have a Material Adverse Effect. Schedule 3.17 sets forth, with
respect to each real estate lease agreement to which any Borrower is a party (as
a lessee) as of the Closing Date, the address of the subject property, the name
and address of the landlord, the annual rental (or, where applicable, a general
description of the method of computing the annual rental) and the termination
date. The consummation of the transactions contemplated by the Financing
Documents will not give rise to a right of termination in favor of any party to
any Material Contract (other than any Credit Party).

Section 3.18 Compliance with Environmental Requirements; No Hazardous Materials.

Except in each case as set forth on Schedule 3.18:

(a) no Hazardous Materials are located on any properties now or previously
owned, leased or operated by any Credit Party or have been released into the
environment, or deposited, discharged, placed or disposed of at, on, under or
near any of such properties in a manner that would require the taking of any
action under any Environmental Law and have given rise to, or could reasonably
be expected to give rise to, remediation costs and expenses on the part of the
Credit Parties in excess of $75,000; and no portion of any such property is
being used, or has been used at any previous time, for the disposal, storage,
treatment, processing or other handling of Hazardous Materials in violation of
any Environmental Law;

(b) no notice, notification, demand, request for information, citation, summons,
complaint or order has been issued, no complaint has been filed, no penalty has
been assessed and no investigation or review is pending, or to such Borrower’s
knowledge, threatened by any Governmental Authority or other Person with respect
to any (i) alleged violation by any Credit Party of any Environmental Law,
(ii) alleged failure by any Credit Party to have any Permits under any
Environmental Law or relating to any Hazardous Materials required in connection
with the conduct of its business or alleged failure to comply with the terms and
conditions of any such Permits, (iii) any generation, treatment, storage,
recycling, transportation or disposal of any Hazardous Materials by any Credit
Party, or (iv) release of Hazardous Materials by any Credit Party;

(c) to the knowledge of the Borrowers, all oral or written notifications of a
release of Hazardous Materials required to be filed by or on behalf of any
Credit Party under any applicable Environmental Law have been filed or are in
the process of being timely filed by or on behalf of the applicable Credit
Party;

(d) no property now owned or leased by any Credit Party and, to the knowledge of
each Borrower, no such property previously owned or leased by any Credit Party,
on which any Credit Party has generated, stored or disposed of or to which any
Credit Party has, directly or indirectly, transported or arranged for the
transportation of any Hazardous Materials, is listed or, to such Borrower’s
knowledge, proposed for listing, on the National Priorities List promulgated
pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar state list
or is the subject of federal, state or local enforcement actions under
Environmental Laws or, to the knowledge of such Borrower, other investigations
which may reasonably be believed to lead to claims in excess of $75,000 against
any Credit Party for clean-up costs, remedial work, damage to natural resources
or personal injury claims, including claims under CERCLA;

(e) there are no underground storage tanks located on any property owned or
leased by any Credit Party that are not properly registered or permitted under
applicable Environmental Laws or that are leaking or disposing of Hazardous
Materials; and

(f) there are no Liens under or pursuant to any applicable Environmental Laws on
any real property or other assets owned or leased by any Credit Party, and no
actions by any Governmental Authority have been taken or, to the knowledge of
Borrowers, are in process which could subject any of such properties or assets
to such Liens.

For purposes of this Section 3.18, each Credit Party shall be deemed to include
any business or business entity (including a corporation) that is, in whole or
in part, a predecessor of such Credit Party.

 

35



--------------------------------------------------------------------------------

Section 3.19 Intellectual Property. Each Credit Party owns, is licensed to use
or otherwise has the right to use, all Intellectual Property that is material to
the condition (financial or other), business or operations of such Credit Party.
All Intellectual Property of each Credit Party existing as of the Closing Date
and registered with any United States or foreign Governmental Authority
(including any and all applications for the registration of such Intellectual
Property with any such United States or foreign Governmental Authority) and all
licenses under which any Credit Party is the licensee of any Intellectual
Property (or any such application for the registration of Intellectual Property)
owned by another Person are set forth on Schedule 3.19. Such Schedule 3.19
indicates in each case whether such registered Intellectual Property (or
application therefor) is owned or licensed by such Credit Party, and in the case
of any such licensed registered Intellectual Property (or application therefor),
lists the name and address of the licensor and the name and date of the
agreement pursuant to which such item of Intellectual Property is licensed and
whether or not such license is an exclusive license and indicates whether there
are any purported restrictions in such license on the ability of such Credit
Party to grant a security interest in and/or to transfer any of its rights as a
licensee under such license and/or in or to other property, including Inventory,
and the termination date of such license. Except as indicated on Schedule 3.19,
the applicable Credit Party is the sole and exclusive owner of the entire and
unencumbered right, title and interest in and to each such registered
Intellectual Property (or application therefor) purported to be owned by such
Borrower, free and clear of any Liens (other than Permitted Liens) and/or
licenses in favor of third parties or agreements or covenants not to sue third
parties for infringement. All Intellectual Property of each Credit Party is
fully protected and/or duly and properly registered, filed or issued in the
appropriate office and jurisdictions for such registrations, filings or
issuances, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect. Borrowers are not a party to, nor are bound by,
any material license or other agreement with respect to which any Borrower is
the licensee that prohibits or otherwise restricts such Borrower from granting a
security interest in such Borrower’s interest in such license or agreement or
other property, including Inventory. To such Borrower’s knowledge, each Credit
Party conducts its business without infringement or claim of infringement of any
Intellectual Property rights of others and there is no infringement or claim of
infringement by others of any Intellectual Property rights of any Credit Party,
which infringement or claim of infringement could reasonably be expected to have
a Material Adverse Effect.

Section 3.20 Real Property Interests. Except for leasehold interests disclosed
on Schedule 3.20, and except for the ownership or other interests set forth on
Schedule 3.20, no Credit Party has, as of the Closing Date, any ownership,
leasehold or other interest in real property. Schedule 3.20 sets forth, with
respect to each parcel of real estate owned by any Credit Party as of the
Closing Date, the address and legal description of such parcel.

Section 3.21 Full Disclosure. All of the written information (financial or
otherwise) furnished by or on behalf of any Credit Party to Administrative Agent
or any Lender in connection with the consummation of the transactions
contemplated by the Operative Documents, taken as a whole, is, and all such
information furnished by or on behalf of any Credit Party to Administrative
Agent or any Lender in connection with the Financing Documents after the Closing
Date, will be, true and accurate in all material respects, and none of such
information contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which such statements were made. All financial projections delivered to
Administrative Agent and the Lenders by Borrowers (or their agents) have been
prepared on the basis of the assumptions stated therein. Such projections
represent each Borrower’s good faith estimate of such Borrower’s future
financial performance and such assumptions are believed by such Borrower to be
fair and reasonable in light of current business conditions; provided, however,
that Borrowers can give no assurance that such projections will be attained.

Section 3.22 Interest Rate. The rate of interest paid under the Notes and the
method and manner of the calculation thereof do not violate any usury or other
law or applicable Laws, any of the Organizational Documents or any of the
Operative Documents.

Section 3.23 Subsidiaries. Borrowers do not own any stock, partnership
interests, limited liability company interests or other equity securities except
for Permitted Investments. Without limiting the generality of the foregoing,
Company does not have any Subsidiaries other than Subsidiaries formed after the
Closing Date and in compliance with Sections 4.11(c) and 5.7.

 

36



--------------------------------------------------------------------------------

Section 3.24 Certain Bankruptcy Matters.

(a) All payments and distributions required to be made, all obligations required
to be paid and all reserves required to be funded, in each case, as of the
Effective Date (as defined in the Reorganization Plan), were made, paid or
funded in full on the Effective Date with proceeds of the Rights Offering or
Cash of Company (other than proceeds of the Loans).

(b) The Effective Date has occurred. Without limiting the generality of the
foregoing, all conditions precedent set forth in Section 7.1(e), (f) and
(g) have been fully satisfied.

(c) The Reorganization Plan, Disclosure Statement (as defined in the
Reorganization Plan) and Notice of Hearing to Consider Confirmation of First
Amended Joined Plan of Reorganization as modified were properly served on all
Persons that have or may have any interest in the Collateral in accordance with
the Federal Rules of Bankruptcy Procedure and the Bankruptcy Code.

(d) As of the Closing Date, no Borrower has any contingent obligations to any
Governmental Authority except as set forth on Schedule 3.24.

Section 3.25 Representations and Warranties Incorporated from Operative
Documents. As of the Closing Date, each of the representations and warranties,
if any, made in the Operative Documents other than the Financing Documents by
each of the parties thereto is true and correct in all material respects, and
such representations and warranties are hereby incorporated herein by reference
with the same effect as though set forth in their entirety herein, as qualified
therein, except to the extent that such representation or warranty relates to a
specific date, in which case such representation and warranty shall be true as
of such earlier date.

Section 3.26 Solvency. Each Borrower and each additional Credit Party is
Solvent.

ARTICLE 4 - AFFIRMATIVE COVENANTS

Each Borrower agrees that, so long as any Credit Exposure exists:

Section 4.1 Financial Statements and Other Reports. Each Borrower will deliver
to Administrative Agent: (1) as soon as available, but no later than forty-five
(45) days after the last day of each month, a company prepared consolidated
balance sheet, cash flow and income statement covering such Borrower’s
consolidated operations during the period, prepared under GAAP, consistently
applied, certified by a Responsible Officer and in a form reasonably acceptable
to Administrative Agent; (2) as soon as available (if they become available) for
the fiscal year ended September 30, 2006, and no later than ninety (90) days
after the last day of each fiscal year of Borrowers thereafter, audited
consolidated financial statements for such fiscal year prepared under GAAP,
consistently applied, together with an unqualified (except with respect to the
existence of the Chapter 11 Case in the case of the financial statements for the
fiscal year ended September 30, 2006) opinion on the financial statements from
an independent certified public accounting firm of nationally recognized
standing acceptable to Administrative Agent in its reasonable discretion (it
being agreed that Mayer Hoffman McCann P.C. is acceptable to Administrative
Agent); (3) within five (5) days of delivery or filing thereof, copies of all
statements, reports and notices made available to such Borrower’s security
holders or to any holders of Subordinated Debt and copies of all reports and
other filings made by Borrowers with any stock exchange on which any securities
of any Borrower are traded and/or the SEC; (4) a prompt report of any legal
actions pending or threatened against any Borrower or any of its Subsidiaries
that could result in damages or costs to any Borrower or any of its Subsidiaries
of $100,000 or more; (5) prompt written notice of an event that materially and
adversely affects the value of any material Intellectual Property of any Credit
Party; (6) contemporaneous with the filing thereof, copies of all pleadings,
motions, applications, financial information and other papers and documents
filed by Company in the Chapter 11 Case, with copies of such papers and
documents also provided to or served on Administrative Agent’s counsel; (7) as
soon as available, but no later than ninety (90) days after the commencement of
each fiscal year of Borrowers, consolidated projections for Borrowers and their
Subsidiaries for such fiscal year (on a monthly basis) prepared in a manner
consistent with the projections delivered by Borrowers to Administrative Agent
prior to the Closing Date or otherwise in a manner reasonably satisfactory to
Administrative Agent; and (8) budgets, sales projections, operating plans and
other financial information and

 

37



--------------------------------------------------------------------------------

information, reports or statements regarding Borrowers, their business and the
Collateral as Administrative Agent may from time to time reasonably request.
Each Borrower will, in conjunction with the delivery of each set of financial
statements required under clause (l) above, deliver to Administrative Agent, a
duly completed Compliance Certificate signed by a Responsible Officer which
shall, inter alia, set forth calculations showing compliance with the financial
covenants set forth in this Agreement. Promptly upon their becoming available,
Borrowers shall deliver to Administrative Agent copies of all Swap Contracts to
which any Borrower is a party. Borrower Representative will, within twenty
(20) days after the last day of each month, deliver to Administrative Agent a
duly completed Borrowing Base Certificate as of the last Business Day of such
month, signed by a Responsible Officer, with aged listings of accounts
receivable and accounts payable (by invoice date) and an inventory report, in
form and substance satisfactory to Administrative Agent.

Section 4.2 Payment and Performance of Obligations. Each Borrower (a) will pay
and discharge, and cause each Subsidiary to pay and discharge, at or prior to
maturity, all of their respective obligations and liabilities, including tax
liabilities, except for such obligations and/or liabilities (i) that may be the
subject of a Permitted Contest, and (ii) the nonpayment or nondischarge of which
could not reasonably be expected to have a Material Adverse Effect, (b) will
maintain, and cause each Subsidiary to maintain, in accordance with GAAP,
appropriate reserves for the accrual of all of their respective obligations and
liabilities, and (c) will not breach or permit any Subsidiary to breach, or
permit to exist any default under, the terms of any Material Contract or any
other lease, commitment, contract, instrument or obligation to which it is a
party, or by which its properties or assets are bound, except for such breaches
or defaults which could not reasonably be expected to have a Material Adverse
Effect.

Section 4.3 Maintenance of Existence. Each Borrower will, and will cause each
Subsidiary to, preserve, renew and keep in full force and effect and in good
standing, its existence and its rights, privileges and franchises necessary in
the normal conduct of business.

Section 4.4 Maintenance of Property; Insurance.

(a) Each Borrower will, and will cause each Subsidiary to, keep all property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted.

(b) Upon completion of any Permitted Contest, Borrowers shall, and shall cause
each Subsidiary to, promptly pay the amount due, if any, and deliver to
Administrative Agent proof of the completion of the contest and payment of the
amount due, if any, following which Administrative Agent shall return the
security, if any, deposited with Administrative Agent pursuant to the definition
of Permitted Contest.

(c) Each Borrower will, and will cause each Subsidiary to, (i) maintain at all
times all insurance described on Schedule 4.4, upon the terms and with the
coverages and rights in favor of Administrative Agent and Lenders as described
in Schedule 4.4, and (ii) obtain within thirty (30) days after Administrative
Agent’s written request and thereafter maintain at all times, such other
insurance coverage in such amounts and with respect to such risks as
Administrative Agent may reasonably from time to time request consistent with
industry standards; provided, however, that, after the Closing Date, in no event
shall such insurance be in amounts or with coverage less than, or with carriers
with qualifications inferior to, any of the insurance or carriers in existence
as of the Closing Date (or required to be in existence after the Closing Date
under a Financing Document), as evidenced by the insurance certificates attached
hereto as Schedule 4.4. All such insurance shall be provided by insurers having
an A.M. Best policyholders rating reasonably acceptable to Administrative Agent.

(d) On or prior to the Closing Date, and at all times thereafter, each Borrower
will cause Administrative Agent, for the benefit of Lenders, to be named as an
additional insured, assignee and loss payee (which shall include, as applicable,
identification as mortgagee), as applicable, on each insurance policy required
to be maintained pursuant to this Section 4.4 pursuant to endorsements in form
and content reasonably acceptable to Administrative Agent. Borrowers will
deliver to Administrative Agent and the Lenders (i) on the Closing Date, a
certificate from Borrowers’ insurance broker dated such date showing the amount
of coverage as of such date, and that such policies will include effective
waivers (whether under the terms of any such policy or otherwise) by the insurer
of all claims for insurance premiums against all loss payees and additional
insureds and all rights of subrogation against all loss payees and additional
insureds, and that if all or any part of such policy is canceled, terminated or
expires, the insurer will forthwith give

 

38



--------------------------------------------------------------------------------

notice thereof to each additional insured, assignee and loss payee and that no
cancellation, reduction in amount or material change in coverage thereof shall
be effective until at least thirty (30) days after receipt by each additional
insured, assignee and loss payee of written notice thereof, (ii) promptly
following the request of any Lender through Administrative Agent from time to
time full information as to the insurance carried, (iii) within ten (10) days of
receipt of notice from any insurer, a copy of any notice of cancellation,
nonrenewal or material change in coverage from that existing on the date of this
Agreement, (iv) forthwith, notice of any cancellation or nonrenewal of coverage
by any Borrower or Subsidiary, and (v) at least sixty (60) days prior to the
expiration of coverage, written notice of the intention of the Borrower of
nonrenewal by any Borrower or Subsidiary of such coverage.

(e) In the event any Borrower or Subsidiary (i) fails to maintain the insurance
coverage required by this Agreement, or (ii) fails to provide Administrative
Agent with evidence of the insurance coverage required by this Agreement and
such failure to provide evidence continues for thirty (30) days, Administrative
Agent may (but shall have no obligation to) purchase insurance at Borrowers’
expense to protect Administrative Agent’s and each Lender’s interests in the
Collateral and to protect Administrative Agent and Lenders from liability claims
relating to the Borrowers’ and their Subsidiaries’ operations, and the costs and
expenses of Administrative Agent in obtaining and paying the premiums on any
such insurance shall constitute part of the Obligations for which the Borrowers
are jointly and severally liable hereunder and which are secured by the
Collateral.

Section 4.5 Compliance with Laws. Each Borrower will, and will cause each
Subsidiary to, comply with the requirements of all applicable Laws, except to
the extent that failure to so comply could not reasonably be expected to
(a) have a Material Adverse Effect, or (b) result in any Lien upon either (i) a
material portion of the assets of any such Person in favor of any Governmental
Authority, or (ii) any Accounts or Inventory.

Section 4.6 Inspection of Property, Books and Records. Each Borrower will, and
will cause each Subsidiary to, keep proper books of record substantially in
accordance with GAAP in which entries which are full, true and correct in all
material respects shall be made of all dealings and transactions in relation to
its business and activities; and will permit at the sole cost of Borrowers
(subject, however, to any limitations set forth in Section 2.2(h)),
representatives of Administrative Agent and of any Lender (but at such Lender’s
expense unless such visit or inspection is made concurrently with Administrative
Agent) to visit and inspect any of their respective properties, to examine and
make abstracts or copies from any of their respective books and records, to
conduct a collateral audit and analysis of their respective operations and the
Collateral, to verify the amount and age of the accounts receivable, the
identity and credit of the respective Account Debtors, to review the billing
practices of Borrowers and their Subsidiaries and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants as often as may reasonably be desired. In
addition to the foregoing, each Borrower will permit at the sole cost of
Borrowers (without regard to the limitations set forth in Section 2.2(h)),
representatives of Administrative Agent to visit and inspect any of their
respective properties and to examine and make abstracts or copies from any of
their respective books and records, in each case, for the purpose of verifying
the quantity, source, quality and characteristics of the Inventory. In the
absence of an Event of Default, Administrative Agent or any Lender exercising
any rights pursuant to this Section 4.6 shall give the applicable Borrower or
any applicable Subsidiary commercially reasonable prior notice of such exercise.
No notice shall be required during the existence and continuance of any Event of
Default or any time during which Administrative Agent reasonably believes an
Event of Default exists.

Section 4.7 Use of Proceeds. Borrowers shall use the proceeds of Revolving Loans
solely (a) to pay transaction fees and expenses incurred pursuant to this
Agreement, and (b) to fund the working capital and general corporate needs of
Borrowers (including in respect of leasehold improvements and other capital
expenditures) in compliance with applicable Law and not in violation of this
Agreement. No portion of the proceeds of the Loans will be used (i) for family,
personal, agricultural or household use, or (ii) to make any distribution, pay
any obligation or fund any reserve under the Reorganization Plan, except that
Principal Borrower may use a portion of the proceeds of the Loans, in an amount
not to exceed $2,000,000 (which amount exceeds Principal Borrower’s available
Cash on the Effective Date after giving effect to the consummation of the
Reorganization Plan), to fund payment of the pre-petition claims set forth on
Schedule 4.7, which claims are currently in dispute, upon resolution or
settlement of such claims.

 

39



--------------------------------------------------------------------------------

Section 4.8 Estoppel Certificates. After written request by Administrative
Agent, Borrowers, within 15 days and at their expense, will furnish
Administrative Agent with a statement, duly acknowledged and certified, setting
forth (a) the amount of the original principal amount of the Notes, and the
unpaid principal amount of the Notes, (b) the rate of interest of the Notes,
(c) the date payments of interest and/or principal were last paid, (d) any
offsets or defenses to the payment of the Obligations, and if any are alleged,
the nature thereof, (e) that the Notes and this Agreement have not been modified
or if modified, giving particulars of such modification, and (f) that there has
occurred and is then continuing no Default or Event of Default or if such
Default or Event of Default exists, the nature thereof, the period of time it
has existed, and the action being taken to remedy such Default or Event of
Default.

Section 4.9 Notices of Litigation and Defaults.

(a) Borrowers will give prompt written notice to Administrative Agent of any
Litigation or governmental proceedings pending or threatened (in writing)
against Borrowers or other Credit Party which would reasonably be expected to
have a Material Adverse Effect with respect to Borrowers or any other Credit
Party.

(b) Without limiting or contradicting any other more specific provision of this
Agreement, promptly (and in any event within five (5) Business Days) upon any
Borrower becoming aware of the existence of any Default or Event of Default,
Borrowers shall give written notice to Administrative Agent of such occurrence,
which such notice shall include a reasonably detailed description of such
Default or Event of Default.

Section 4.10 Hazardous Materials; Remediation.

(a) If any release or disposal of Hazardous Materials shall occur or shall have
occurred on any real property or any other assets of any Borrower or any other
Credit Party, such Borrower will cause, or direct the applicable Credit Party to
cause, the prompt containment and/or removal as required by applicable
Environmental Laws of such Hazardous Materials and the remediation of such real
property or other assets as is necessary to comply with all Environmental Laws
and to preserve the value of such real property or other assets. Without
limiting the generality of the foregoing, each Borrower shall, and shall cause
each other Credit Party to, comply with each Environmental Law requiring the
performance at any real property by any Borrower or any other Credit Party of
activities in response to the release or threatened release of a Hazardous
Material.

(b) Borrowers will provide Administrative Agent within 30 days after written
demand therefor with a bond, letter of credit or similar financial assurance
evidencing to the reasonable satisfaction of Administrative Agent that
sufficient funds are available to pay the cost of removing, treating and
disposing of any Hazardous Materials or Hazardous Materials Contamination and
discharging any assessment which may be established on any property as a result
thereof, such demand to be made, if at all, upon Administrative Agent’s
reasonable business determination that the failure to remove, treat or dispose
of any Hazardous Materials or Hazardous Materials Contamination, or the failure
to discharge any such assessment could reasonably be expected to have a Material
Adverse Effect.

Section 4.11 Further Assurances.

(a) Each Borrower will, at its own cost and expense, cause to be promptly and
duly taken, executed, acknowledged and delivered all such further acts,
documents and assurances as may from time to time be necessary or as
Administrative Agent or the Required Lenders may from time to time reasonably
request in order to carry out the intent and purposes of the Financing Documents
and the transactions contemplated thereby, including all such actions to
(i) establish, create, preserve, protect and perfect a first priority Lien
(subject, as to priority, only to Permitted Liens) in favor of Administrative
Agent for the benefit of the Lenders on the Collateral (including Collateral
acquired after the date hereof), and (ii) unless Administrative Agent shall
agree otherwise in writing, cause all Subsidiaries of Borrowers to become
Borrowers or Guarantors, as determined by Administrative Agent, and be jointly
and severally obligated with the other Borrowers under all covenants and
obligations under this Agreement, including the obligation to repay the
Obligations. Without limiting the generality of the foregoing, (x) Borrowers
shall, at the time of the delivery of any Compliance Certificate disclosing the
acquisition by an Credit Party of any registered Intellectual Property or
application for the registration of Intellectual Property, deliver to
Administrative Agent a duly completed and executed Supplement to the applicable
Credit Party’s Patent Security Agreement or Trademark Security Agreement in the
form of the respective Exhibit thereto and (y) at the request of Administrative
Agent, Borrowers shall execute, and cause the applicable Credit Parties to
execute, any documents

 

40



--------------------------------------------------------------------------------

requested by Administrative Agent to establish, create, preserve, protect and
perfect a first priority Lien in favor of Administrative Agent in such Credit
Party’s rights under any Intellectual Property license and shall use their
commercially reasonable best efforts to obtain the written consent of the
licensor which such license to the granting in favor of Administrative Agent of
a Lien on such Credit Party’s rights as licensee under such license.

(b) Upon receipt of an affidavit of an officer of Administrative Agent or a
Lender as to the loss, theft, destruction or mutilation of any Note or any other
Financing Document which is not of public record (which affidavit shall contain
a customary indemnification provision in favor of Borrowers in respect thereof),
and, in the case of any such mutilation, upon surrender and cancellation of such
Note or other applicable Financing Document, Borrowers will, and will cause each
applicable Credit Party to, issue, in lieu thereof, a replacement Note or other
applicable Financing Document, dated the date of such lost, stolen, destroyed or
mutilated Note or other Financing Document in the same principal amount thereof
and otherwise of like tenor.

(c) Upon the formation or acquisition of a new Subsidiary, Borrowers shall
(i) pledge and deliver or cause to be pledged and delivered to Administrative
Agent pursuant to a pledge agreement in form and substance reasonably
satisfactory to Administrative Agent, all of the outstanding equity interests of
such new Subsidiary owned directly or indirectly by any Borrower, along with
delivery of undated stock or equivalent powers for such equity interests,
executed in blank; (ii) unless Administrative Agent shall agree otherwise in
writing, cause the new Subsidiary to take such other actions (including entering
into or joining any Security Documents) as are necessary or advisable in the
reasonable opinion of the Administrative Agent in order to grant the
Administrative Agent, acting on behalf of the Lenders, a first priority Lien
(subject to Permitted Liens) to secure the Obligations of all Credit Parties on
all real and personal property of such Subsidiary in existence as of such date
and in all after acquired property, which first priority Liens are required to
be granted pursuant to this Agreement; (iii) unless Administrative Agent shall
agree otherwise in writing, cause such new Subsidiary to either (at the election
of Administrative Agent) become a Borrower hereunder with joint and several
liability for all obligations of Borrowers hereunder and under the other
Financing Documents pursuant to a joinder agreement or other similar agreement
in form and substance reasonably satisfactory to Administrative Agent or to
become a Guarantor of the obligations of Borrowers hereunder and under the other
Financing Documents pursuant to a guaranty and suretyship agreement in form and
substance reasonably satisfactory to Administrative Agent; and (iv) cause the
new Subsidiary to deliver certified copies of such Subsidiary’s certificate or
articles of incorporation, together with good standing certificates, by-laws (or
other operating agreement or governing documents), resolutions of the Board of
Directors or other governing body, approving and authorizing the execution and
delivery of the Security Documents, incumbency certificates and to execute
and/or deliver such other documents and legal opinions or to take such other
actions as may be reasonably requested by the Administrative Agent, in each
case, in form and substance satisfactory to the Administrative Agent.

(d) Upon the request of Administrative Agent, Borrowers shall obtain a
landlord’s agreement, mortgagee’s agreement or bailee’s agreement, as
applicable, from the lessor/bailee of each location where any portion of the
Collateral included in or proposed to be included in the Borrowing Base, or the
records relating to such Collateral and/or software and Equipment relating to
such records or Collateral, is stored or located, which agreement or letter
shall be reasonably satisfactory in form and substance to Administrative Agent.
Borrowers shall timely and fully pay and perform its obligations under all
leases and other agreements with respect to each location where any Collateral,
or any records related thereto, is or may be located. Notwithstanding anything
to the contrary contained in this Agreement, if any Collateral is located at a
leased location within two (2) months of the expiration of the lease, then all
or any portion of the Collateral located at such location shall be ineligible
for purposes of the Borrowing Base until Borrowers have provided evidence
satisfactory to the Administrative Agent that the lease has been extended.

Section 4.12 Updates of Representations. Borrowers shall deliver to
Administrative Agent within ten (10) days of the written request of
Administrative Agent an Officer’s Certificate updating all of the
representations and warranties contained in this Agreement and the other
Financing Documents and certifying that all of the representations and
warranties contained in this Agreement and the other Financing Documents are
true, accurate and complete as of the date of such Officer’s Certificate.

Section 4.13 Power of Attorney. Each of the officers of Administrative Agent is
hereby irrevocably made, constituted and appointed the true and lawful attorney
for Borrowers (without requiring any of them to act as such) with full power of
substitution to

 

41



--------------------------------------------------------------------------------

do the following: (a) endorse the name of Borrowers upon any and all checks,
drafts, money orders, and other instruments for the payment of money that are
payable to Borrowers and constitute collections on Borrowers’ Accounts; (b) so
long as Administrative Agent has provided not less than three (3) Business Days’
prior written notice to Borrowers to perform the same and Borrowers have failed
to take such action, execute in the name of Borrowers any agreements, schedules,
assignments, instruments, documents, and statements that Borrowers are obligated
to give Administrative Agent under this Agreement; (c) after the occurrence and
during the continuance of a Default or Event of Default, take any action
Borrowers are required to take under this Agreement; (d) so long as
Administrative Agent has provided not less than five (5) Business Days’ prior
written notice to Borrowers to perform the same and Borrowers have failed to
take such action, do such other and further acts and deeds in the name of
Borrowers that Administrative Agent may deem necessary or desirable to enforce
any Account or other Collateral or perfect Administrative Agent’s security
interest or Lien in any Collateral; and (e) after the occurrence and during the
continuance of an Event of Default, do such other and further acts and deeds in
the name of Borrowers that Administrative Agent may deem necessary or desirable
to enforce its rights with regard to any Account or other Collateral. This power
of attorney shall be irrevocable and coupled with an interest.

Section 4.14 Collateral Administration.

(a) All data and other information relating to Accounts or other intangible
Collateral shall at all times be kept by Borrowers and the other Credit Parties
at their respective principal and/or chief executive offices and shall not be
moved from such locations without (i) providing prior written notice to
Administrative Agent, and (ii) except in the case of a change in their chief
executive office, principal place of business, or the location of Collateral
that is expressly permitted under Section 8.2(d), obtaining the prior written
consent of Administrative Agent, which consent shall not be unreasonably
withheld.

(b) Borrowers shall provide prompt written notice to each Person who either is
currently an Account Debtor or becomes an Account Debtor at any time following
the date of this Agreement that directs each Account Debtor to make payments
into the Lockbox, and hereby authorizes Administrative Agent, upon Borrowers’
failure to send such notices within ten (10) days after the date of this
Agreement (or ten (10) days after the Person becomes an Account Debtor), to send
any and all similar notices to such Person. Administrative Agent reserves the
right to notify Account Debtors that Administrative Agent has been granted a
Lien upon all Accounts.

(c) Borrowers will, and will cause each Subsidiary to, conduct a physical count
of the Inventory once per year and, upon the occurrence and during the
continuance of a Default or Event of Default, at such other times as
Administrative Agent may request, and Borrowers shall, and shall cause each
Subsidiary to, provide to Administrative Agent a written accounting of such
physical count in form and substance satisfactory to Administrative Agent. Each
Borrower will, and will cause each Subsidiary to, maintain at all times a
perpetual inventory system. Each Borrower will, and will cause each Subsidiary
to, keep adequate records at all times as to the quantity, source, quality and
characteristics of its Inventory and to use commercially reasonable efforts to
at all times keep its Inventory in good and marketable condition. In addition to
the foregoing, from time to time, Administrative Agent may require Borrowers, at
the sole cost of Borrowers (subject, however, to any limitations set forth in
Section 2.2(h)), to obtain and deliver to Administrative Agent appraisal reports
in form and substance and from appraisers reasonably satisfactory to
Administrative Agent stating the then current fair market values of all or any
portion of Inventory owned by each Borrower or any Subsidiaries.

(d) Borrowers will, and will cause each Subsidiary to, implement and maintain in
place cash management arrangements as shall be in form and substance
satisfactory to the Administrative Agent, which include, without limitation, the
cash management arrangements provided for in Section 2.11.

ARTICLE 5 - NEGATIVE COVENANTS

Each Borrower agrees that, so long as any Credit Exposure exists:

Section 5.1 Debt; Contingent Obligations. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, create, incur, assume, guarantee or
otherwise become or remain directly or indirectly liable with respect to, any
Debt, except for Permitted Indebtedness. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, create, assume, incur or suffer to exist
any Contingent Obligations, except for Permitted Contingent Obligations.

 

42



--------------------------------------------------------------------------------

Section 5.2 Liens. No Borrower will, or will permit any Subsidiary to, directly
or indirectly, create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, except for Permitted Liens. Without limiting the
generality of the foregoing, no Borrower will, or will permit any Subsidiary to,
directly or indirectly, create, assume or suffer to exist any purchase money
Lien on Inventory.

Section 5.3 Restricted Distributions. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, declare, order, pay, make or set apart
any sum for any Restricted Distribution; provided, however, that the following
Restricted Distributions may be paid: (a) at any time, dividends may be paid by
any Subsidiary of any Borrower to such parent Borrower (and/or to any
intermediate Subsidiary who is also a Borrower); (b) any Borrower or Subsidiary
may pay dividends solely in common stock; (c) any Borrower or Subsidiary may
make payments in respect of indemnification obligations in favor of its officers
and directors for conduct occurring and arising after the Effective Date under
applicable Law or under such Person’s Organizational Documents in the form
disclosed to Administrative Agent prior to the Closing Date, as such documents
may be amended from time to time with the prior written consent of
Administrative Agent; (d) Company may repurchase the stock of former employees,
directors or consultants pursuant to stock repurchase agreements so long as no
Default or Event of Default exists at the time of such repurchase and would not
exist after giving effect to such repurchase (treating such repurchase as if it
were made on the last day of the immediately preceding month), provided that
such repurchases do not exceed $250,000 in the aggregate per fiscal year; and
(e) at any time, distributions may be paid by a Borrower to another Borrower.

Section 5.4 Restrictive Agreements. No Borrower will, or will permit any
Subsidiary to, directly or indirectly (a) enter into or assume any agreement
prohibiting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, other than (i) the Financing
Documents, (ii) the Subordinated Debt Documents, (iii) agreements in respect of
Permitted Asset Dispositions, to the extent that such prohibition pertains
solely to the assets that are the subject of the applicable Permitted Asset
Disposition, and (iv) agreements for purchase money Debt or Capital Lease
obligations permitted under clause (c) of the definition of Permitted
Indebtedness, to the extent that such prohibition pertains solely to the
Equipment that is the subject of the applicable agreement; or (b) create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind (except as provided by the Financing
Documents and Subordinated Debt Documents) on the ability of any Subsidiary to:
(i) pay or make Restricted Distributions to any Borrower or any Subsidiary;
(ii) pay any Debt owed to any Borrower or any Subsidiary; (iii) make loans or
advances to any Borrower or any Subsidiary; or (iv) transfer any of its property
or assets to any Borrower or any Subsidiary.

Section 5.5 Payments and Modifications of Subordinated Debt. No Borrower will,
or will permit any Subsidiary to, directly or indirectly, (a) declare, pay, make
or set aside any amount for payment in respect of Subordinated Debt unless
permitted pursuant to the applicable Subordination Agreement or (b) amend or
otherwise modify the terms of any Subordinated Debt if the effect of such
amendment or modification is to (i) increase the interest rate or fees on, or
change the manner or timing of payment of, such Subordinated Debt; (ii) change
the dates upon which payments of principal or interest are due on, or the
principal amount of, such Subordinated Debt; (iii) change any event of default
or add or make more restrictive any covenant with respect to such Subordinated
Debt; (iv) change the prepayment provisions of such Subordinated Debt or any of
the defined terms related thereto; (v) change the subordination provisions
thereof (or the subordination terms of any Guarantee thereof); (vi) change or
amend any other term if such change or amendment would materially increase the
obligations of the obligor or confer additional material rights on the holder of
such Subordinated Debt in a manner adverse to any Borrower, any Subsidiary,
Administrative Agent or Lenders; or (viii) otherwise conflict with the terms of
or be prohibited under the terms of any Subordination Agreement applicable
thereto. Each Borrower shall, prior to entering into any such amendment or
modification, deliver to Administrative Agent reasonably in advance of the
execution thereof, any final or execution form copy thereof and, if approval of
Required Lenders is required by the terms of this Agreement prior to the taking
of any such action, such Borrower agrees not to take, nor permit any of its
Subsidiaries to take, any such action with respect to any such items without
obtaining such approval from Required Lenders.

Section 5.6 Consolidations, Mergers and Sales of Assets; Change in Control. No
Borrower will, or will permit any Subsidiary to, directly or indirectly,
(a) consolidate or merge or amalgamate with or into any other Person except for
any merger

 

43



--------------------------------------------------------------------------------

among Borrowers and their Subsidiaries upon not less than thirty (30) days prior
written notice to Administrative Agent, provided that (i) in the case of any
merger involving Principal Borrower, Principal Borrower shall survive after
giving effect to such merger, and (ii) Administrative Agent shall have a first
priority Lien (subject to Permitted Liens) on and security interest in the
assets of the survivor of the merger (including the assets acquired via merger),
or (b) consummate any Asset Dispositions other than Permitted Asset
Dispositions. No Borrower will suffer or permit to occur any Change in Control
with respect to itself, any Subsidiary or any Guarantor.

Section 5.7 Purchase of Assets, Investments. No Borrower will, or will permit
any Subsidiary to, directly or indirectly (a) acquire or enter into any
agreement to acquire any assets other than in the Ordinary Course of Business or
as permitted under clause (h) of the definition of Permitted Investments;
(b) engage or enter into any agreement to engage in any joint venture or
partnership with any other Person; or (c) acquire or own or enter into any
agreement to acquire or own any Investment in any Person other than Permitted
Investments. Notwithstanding anything to the contrary contained in this
Agreement, no Borrower will, or will permit any Subsidiary to, form or acquire
any Subsidiary other than wholly-owned domestic Subsidiaries.

Section 5.8 Transactions with Affiliates. Except as otherwise disclosed on
Schedule 5.8 or otherwise expressly permitted herein, and except for
transactions that are disclosed to Administrative Agent in writing in advance of
being entered into and which contain terms that are no less favorable to the
applicable Borrower or any Subsidiary, as the case may be, than those which
might be obtained from a third party not an Affiliate of any Credit Party in an
arm’s length transaction, no Borrower will, or will permit any Subsidiary to,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any Borrower.

Section 5.9 Modification of Organizational Documents. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, amend or otherwise modify any
Organizational Documents of such Person, except for Permitted Modifications.
Without limiting the generality of the provisions of Section 5.1, no Borrower
will, or will permit any Subsidiary to, authorize and/or issue any capital stock
or other equity securities which are subject to any mandatory repurchase or
redemption provisions or put rights in favor of any holder thereof (not
including any repurchase or redemption provisions exercisable solely at the
option of such Borrower or Subsidiary) or otherwise constitute Debt under the
definition set forth herein or are subject to any provisions requiring the
mandatory payment of any dividends at any time (not including any specified
dividends which accrue at specified times but which are payable only as, when
and if declared by the board of directors or other similar governance body or
manager or partner of such Borrower or Subsidiary and/or upon liquidation of
such Borrower or Subsidiary).

Section 5.10 Modification of Certain Agreements. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, amend or otherwise modify any
Operative Document, which amendment or modification in any case: (a) is contrary
to the terms of this Agreement or any other Financing Document; (b) could
reasonably be expected to be adverse to the rights, interests or privileges of
the Administrative Agent or the Lenders with respect to the Obligations, the
Collateral and the Financing Documents or their ability to enforce the same;
(c) results in the imposition or expansion in any material respect of any
obligation of or restriction or burden on any Borrower or any Subsidiary; or
(d) reduces in any material respect any rights or benefits of any Borrower or
any Subsidiaries (it being understood and agreed that any such determination
shall be in the discretion of the Administrative Agent). Each Borrower shall,
prior to entering into any amendment or other modification of any of the
foregoing documents, deliver to Administrative Agent reasonably in advance of
the execution thereof, any final or execution form copy of amendments or other
modifications to such documents, and such Borrower agrees not to take, nor
permit any of its Subsidiaries to take, any such action with respect to any such
documents without obtaining such approval from Administrative Agent.

Section 5.11 Conduct of Business. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, engage in any line of business other than
those businesses engaged in on the Closing Date and described on Schedule 5.11
and businesses reasonably related thereto.

Section 5.12 Lease Payments. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, incur or assume (whether pursuant to a Guarantee or
otherwise) any liability for rental payments except in the Ordinary Course of
Business or in connection with leasehold improvements funded by the owner of the
subject premises for the benefit of Borrowers or their Subsidiaries.

 

44



--------------------------------------------------------------------------------

Section 5.13 Limitation on Sale and Leaseback Transactions. No Borrower will, or
will permit any Subsidiary to, directly or indirectly, enter into any
arrangement with any Person whereby, in a substantially contemporaneous
transaction, any Borrower or any Subsidiaries sells or transfers all or
substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset,
except that Company may sell or transfer and lease back the Mortgaged Property
in a Permitted Asset Disposition.

Section 5.14 Deposit Accounts and Securities Accounts.

(a) Schedule 5.14 lists all of the Deposit Accounts and Securities Accounts of
each Borrower as of the Closing Date. Except as set forth on Schedule 7.4 with
respect to those accounts that are required to be closed prior to the initial
extension of credit under this Agreement, as of and at all times following the
date of such initial extension of credit, Company shall cause all Deposit
Accounts and Securities Accounts set forth on Schedule 5.14 (including the
accounts designated on Schedule 5.14 as the “Union Bank Lockbox/Disbursement
Accounts”) to be subject to a Deposit Account Control Agreement or Securities
Account Control Agreement (which agreements with respect to the “Union Bank
Lockbox/Disbursement Accounts” shall include an agreement with respect to the
sweep requirement described in clause (i) of the next sentence). With respect to
each “Union Bank Lockbox/Disbursement Account”, following the initial extension
of credit under this Agreement, (i) if the amount credited to such account
which, when aggregated with the amounts then credited to the other “Union Bank
Lockbox/Disbursement Accounts” (in each case, excluding the aggregate amount
necessary to make the remaining disbursements in respect of the checks described
in clause (ii) below), exceed $100,000 at any time, then, within three
(3) Business Day after each such occurrence, Company shall cause such excess to
be swept into the Payment Account or the Lockbox Account, (ii) Company shall not
make any disbursements from such account except for disbursements in respect of
checks issued prior to the date of the initial extension of credit under this
Agreement and disbursements to the Payment Account or the Lockbox Account, and
(iii) Company shall close such account within ten (10) Business Days following
the final disbursement from such account in respect of the checks described in
clause (ii) of the preceding sentence. Upon the closing of any account described
in this Section, Company shall cause all amounts credited to such account to be
immediately transferred to the Payment Account or the Lockbox Account.

(b) No Borrower will, or will permit any Subsidiary to, directly or indirectly,
establish any new bank account, Deposit Account or Securities Account without
prior written notice to Administrative Agent and unless Administrative Agent,
such Borrower or such Subsidiary and the bank, financial institution or
securities intermediary at which the account is to be opened enter into a
Deposit Account Control Agreement or Securities Account Control Agreement prior
to or concurrently with the establishment of such bank account, Deposit Account
or Securities Account.

Section 5.15 Compliance with Anti-Terrorism Laws. Administrative Agent hereby
notifies Borrowers that pursuant to the requirements of Anti-Terrorism Laws, and
Administrative Agent’s policies and practices, Administrative Agent is required
to obtain, verify and record certain information and documentation that
identifies Borrowers and its principals, which information includes the name and
address of each Borrower and its principals and such other information that will
allow Administrative Agent to identify such party in accordance with
Anti-Terrorism Laws. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, knowingly enter into any Operative Documents or Material
Contracts with any Blocked Person or any Person listed on the OFAC Lists. Each
Borrower shall immediately notify Administrative Agent if such Borrower has
knowledge that any Borrower or any additional Credit Party becomes a Blocked
Person or becomes listed on the OFAC Lists or (a) is convicted on, (b) pleads
nolo contendere to, (c) is indicted on, or (d) is arraigned and held over on
charges involving money laundering or predicate crimes to money laundering. No
Borrower will, or will permit any Subsidiary to, directly or indirectly,
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving of any contribution of funds,
goods or services to or for the benefit of any Blocked Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Anti-Terrorism Law, or (iii) engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in Executive
Order No. 13224 or other Anti-Terrorism Law.

 

45



--------------------------------------------------------------------------------

ARTICLE 6 - FINANCIAL COVENANTS

Section 6.1 Additional Defined Terms. The following additional definitions are
hereby appended to Section 1.1 of this Agreement:

“CMLTD” has the meaning provided in the Compliance Certificate.

“Defined Period” has the meaning set forth in Section 6.2.

“EBITDA” has the meaning provided in the Compliance Certificate.

“Fixed Charges” has the meaning provided in the Compliance Certificate.

“Fixed Charge Coverage Ratio” has the meaning provided in the Compliance
Certificate.

Section 6.2 Fixed Charge Coverage Ratio. Borrowers agree that, so long as any
Credit Exposure exists, Borrowers will not permit the Fixed Charge Coverage
Ratio for any period set forth below (each a “Defined Period”) to be less than
the ratio set forth below for such period:

 

Period:

  

Ratio:

5-month period ending May 31, 2007

   1.15 to 1.00 6-month period ending June 30, 2007    1.15 to 1.00 7-month
period ending July 31, 2007    1.15 to 1.00 8-month period ending August 31,
2007    1.15 to 1.00 9-month period ending September 30, 2007    1.15 to 1.00
10-month period ending October 31, 2007    1.15 to 1.00 11-month period ending
November 30, 2007    1.15 to 1.00

12-month period ending December 31, 2007 and the 12

month period ending on the last day of each calendar

month thereafter

   1.15 to 1.00

For purposes of calculating the Fixed Charge Coverage Ratio for any Defined
Period ending on or prior to December 31, 2007, (a) EBITDA will be annualized by
dividing EBITDA for such Defined Period by the number of calendar months then
elapsed in the 12-month period ending December 31, 2007 and multiplying such
result by 12, and (b) Fixed Charges (other than CMLTD) will be annualized by
dividing Fixed Charges (other than CMLTD) for such Defined Period by the same
number of calendar months and multiplying such result by 12.

Section 6.3 Evidence of Compliance. Borrowers shall furnish to Administrative
Agent, together with the financial reporting required of Borrowers in
Section 4.1 hereof, evidence (in form and content satisfactory to Lender) of
Borrowers’ compliance with the covenants in this Article and evidence that no
Event of Default specified in this Article has occurred. Such evidence shall
include, without limitation, (a) a statement and report, on a form approved by
Administrative Agent, detailing Borrowers’ calculations, and (b) if requested by
Administrative Agent, back-up documentation (including invoices, receipts and
other evidence of costs incurred during such month as Administrative Agent shall
reasonably require) evidencing the propriety of the calculations.

Section 6.4 Fiscal Year. No Borrower will, or will permit any Subsidiary to
change its fiscal year from the 12-month period ending September 30 of each
year.

 

46



--------------------------------------------------------------------------------

ARTICLE 7 - CONDITIONS

Section 7.1 Conditions to Initial Extensions of Credit. The obligation of each
Lender to make the initial Loans, of Administrative Agent to issue any initial
Support Agreements and of any LC Issuer to issue any initial Lender Letter of
Credit shall be subject to the receipt by Administrative Agent of each
agreement, document and instrument set forth on the closing checklist prepared
by Administrative Agent or its counsel, each in form and substance satisfactory
to Administrative Agent, and such other deliverables reasonably requested by
Administrative Agent and Lenders, and to the satisfaction of the following
conditions precedent, each to the satisfaction of Administrative Agent and
Lenders and their respective counsel in their sole discretion:

(a) the payment of all fees, expenses and other amounts due and payable under
each Financing Document on or prior to the Closing Date;

(b) the absence, since November 30, 2006, of any material adverse change in any
aspect of the business, operations, properties, prospects or condition
(financial or otherwise) of any Credit Party, or any event or condition which
could reasonably be expected to result in such a material adverse change;

(c) all of each Borrower’s existing Debt (other than purchase money Debt and
Capital Leases permitted under clause (c) of the definition of Permitted
Indebtedness and the Mortgage Debt), including any related party debt, shall be
fully subordinated to the Obligations pursuant to Subordination Agreements that
are requested by and satisfactory to the Administrative Agent in its sole
discretion;

(d) the receipt of the initial Borrowing Base Certificate, prepared as of
April 30, 2007, on the Closing Date and, thereafter, the receipt of any updated
Borrowing Base Certificate or “roll forward” required under this Agreement;

(e)(i) the Bankruptcy Court shall have entered, prior to the Closing Date, an
order (the “Confirmation Order”), in form and substance satisfactory to the
Administrative Agent, confirming the Reorganization Plan and approving and
authorizing the transactions contemplated thereby, and the Confirmation Order
shall be a Final Order (and, for avoidance of doubt, the Confirmation Order
shall not have been reversed, stayed, modified, amended, rescinded or vacated);
(ii) the Reorganization Plan shall not have been modified, altered, amended or
otherwise changed or supplemented without the prior written consent of the
Administrative Agent; (iii) all material conditions precedent to the
effectiveness of the Reorganization Plan shall have been satisfied (or waived
with the prior written consent of the Administrative Agent) and the Effective
Date (as defined in the Reorganization Plan) shall have occurred; (iv) unless
otherwise agreed by the Administrative Agent, ten (10) days shall have passed
since the entry of the Confirmation Order and the Confirmation Order shall not
be subject to any stay; (v) the Administrative Agent shall be satisfied that,
except as otherwise consented to by it, the Bankruptcy Court’s retention of
jurisdiction under the Confirmation Order will not govern the enforcement of the
Loan Documents; (vi) the transactions set forth in the Reorganization Plan shall
have been consummated in accordance with all applicable Law and otherwise to the
satisfaction of the Administrative Agent; and (vii) the Administrative Agent
shall have received a copy of the Confirmation Order, certified by the
Bankruptcy Court as complete and correct;

(f) without limiting the generality of the foregoing, Administrative Agent shall
have received, prior to the Closing Date, evidence satisfactory to it of the
consummation of the Rights Offering (as defined in the Reorganization Plan) and
payment or funding of all amounts and reserves described in Section 3.24;

(g) prior to the Closing Date, all Property of the Estate (as defined in the
Bankruptcy Code) of the Filing Company shall have vested in the reorganized
Filing Company free and clear of all Liens other than Liens in favor of the
Mortgage Lender securing the Mortgage Debt and Liens permitted pursuant to
Section 5.2, and Administrative Agent shall have received evidence satisfactory
to it of the merger of the reorganized Filing Company with and into Company,
with Company as the surviving corporation;

(h) following the Effective Date and after giving effect to the transactions
contemplated by the Financing Documents, the Borrowers shall not have any
outstanding Debt or preferred stock other than (i) Debt incurred under the
Financing Documents, (ii) the Mortgage Debt, (iii) purchase money Debt and
Capital Leases permitted under clause (c) of the definition of Permitted
Indebtedness

 

47



--------------------------------------------------------------------------------

and (iv) Debt permitted pursuant to Section 5.1. Without limiting the generality
of the foregoing, the Pre-Petition Loan Agreements shall have been terminated,
and all loans, interest and other amounts accrued or owing thereunder shall have
been paid in full and all Liens granted in respect thereof shall have been
released and extinguished and the terms and conditions of any such release shall
be satisfactory to the Administrative Agent;

(i) following the Effective Date and after giving effect to the transactions
contemplated by the Financing Documents, there shall be no Liens on any asset of
Borrowers other than Liens permitted pursuant to Section 5.2;

(j) the receipt by Administrative Agent of those documents, instruments and/or
agreements set forth on Schedule 7.4 that are required to be delivered to
Administrative Agent prior to the initial extension of credit hereunder pursuant
to Schedule 7.4; and

(k) the receipt by Administrative Agent of such other documents, instruments
and/or agreements as Administrative Agent may reasonably request.

Section 7.2 Conditions to Each Loan, Support Agreement and Lender Letter of
Credit.

The obligation of the Lenders to make a Loan (other than Revolving Loans made
pursuant to Section 2.5(c)) or an advance in respect of any Loan, of
Administrative Agent to issue any Support Agreement or of any LC Issuer to issue
any Lender Letter of Credit, (including on the Closing Date) is subject to the
satisfaction of the following additional conditions:

(a) in the case of a Revolving Loan Borrowing, receipt by Administrative Agent
of a Notice of Borrowing (or telephonic notice if permitted by this Agreement)
and a “roll-forward”, in form and substance reasonably satisfactory to
Administrative Agent, of the most recent Borrowing Base Certificate, in the case
of any Support Agreement or Lender Letter of Credit, receipt by Administrative
Agent of a Notice of LC Credit Event in accordance with Section 2.5(a) and a
“roll-forward”, in form and substance reasonably satisfactory to Administrative
Agent, of the most recent Borrowing Base Certificate;

(b) the fact that, immediately after such borrowing and after application of the
proceeds thereof or after such issuance, the Revolving Loan Outstandings will
not exceed the Revolving Loan Limit;

(c) the fact that, immediately before and after such advance or issuance, no
Default or Event of Default shall have occurred and be continuing;

(d) the fact that each of the representations and warranties of each Credit
Party contained in the Financing Documents shall be true and correct in all
respects (or in all material respects if such representation or warranty is not
by its terms already qualified as to materiality) on and as of the date of such
borrowing or issuance, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct in all respects (or in all material respects
if such representation or warranty is not by its terms already qualified as to
materiality) as of such earlier date;

(e) the fact that no adverse change in the condition (financial or otherwise),
properties, business, or operations of Borrowers or any other Credit Party shall
have occurred and be continuing with respect to Borrowers or any Credit Party
since the date of this Agreement;

(f) the continued compliance by Borrowers with all of the terms, covenants and
conditions of the Regulatory Rider attached hereto and made a part hereof and,
unless Administrative Agent shall elect otherwise from time to time, the absence
of any fact, event or circumstance for which Borrowers are required to give
Agent notice under such Regulatory Rider;

(g) the Bankruptcy Court shall have entered the Confirmation Order and the
Confirmation Order shall be a Final Order and shall be in full force and effect
and shall not have been amended, modified, or stayed without the written consent
of the Administrative Agent, or vacated or reversed, and no objection, appeal or
motion for reconsideration is pending and the period for lodging any such
objection, appeal or motion for reconsideration has expired; and

 

48



--------------------------------------------------------------------------------

(h) the fact that no Governmental Authority has instituted any criminal
proceedings against any Credit Party.

Each giving of a Notice of LC Credit Event hereunder, each giving of a Notice of
Borrowing hereunder and each acceptance by any Borrower of the proceeds of any
Loan made hereunder shall be deemed to be (y) a representation and warranty by
each Borrower on the date of such notice or acceptance as to the facts specified
in this Section, and (z) a restatement by each Borrower that each and every one
of the representations made by it in any of the Financing Documents is true and
correct (except to the extent that such representations and warranties expressly
relate solely to an earlier date).

Section 7.3 Searches. Before the Closing Date, and thereafter (as and when
determined by Administrative Agent in its reasonable discretion), Administrative
Agent shall have the right to perform, all at Borrowers’ expense, the searches
described in clauses (a), (b), (c) and (d) below against Borrowers and any other
Credit Party, the results of which are to be consistent with Borrowers’
representations and warranties under this Agreement and the satisfactory results
of which shall be a condition precedent to all advances of Loan proceeds, all
issuances of Letters of Credit and all undertakings in respect of Support
Agreements: (a) UCC searches with the Secretary of State of each jurisdiction in
which the applicable Person is organized, and, if applicable, local UCC fixture
filings searches in each jurisdiction where any real estate Collateral or
fixtures Collateral is located; (b) judgment, pending litigation, federal tax
lien, personal property tax lien, and corporate and partnership tax lien
searches, in the state and/or local filing offices (as applicable) of each
jurisdiction where the applicable Person maintains its executive offices, a
place of business, or assets and the jurisdiction in which the applicable Person
is organized; (c) real property title and lien searches in each jurisdiction in
which any real property Collateral is located; and (d) searches of applicable
corporate, limited liability company, partnership and related records to confirm
the continued existence, organization and good standing of the applicable Person
and the exact legal name under which such Person is organized.

Section 7.4 Post Closing Requirements. Borrowers shall complete each of the post
closing obligations and/or provide to Administrative Agent each of the
documents, instruments, agreements and information listed on Schedule 7.4
attached hereto on or before the date set forth for each such item thereon, each
of which shall be completed or provided in form and substance reasonably
satisfactory to Administrative Agent. In the event of any conflict between
Schedule 7.4 and any other provision of this Agreement with respect to the time
within which Borrowers are required to comply with the items listed on Schedule
7.4, Schedule 7.4 shall control.

ARTICLE 8 - SECURITY AGREEMENT

Section 8.1 Generally. As security for the payment and performance of the
Obligations, and without limiting any other grant of a Lien and security
interest in any Security Document, Borrowers hereby assign and grant to
Administrative Agent, for the benefit of Lenders, a continuing first priority
Lien on and security interest in, upon, and to the personal property set forth
on Schedule 8.1 attached hereto and made a part hereof, subject, as to priority,
only to the Permitted Liens.

Section 8.2 Representations and Warranties and Covenants Relating to Collateral.

(a) Each Borrower has good title to, has rights in, and the power to transfer
each item of Collateral upon which it purports to grant a Lien hereunder, free
and clear of any and all Liens except Permitted Liens. Each Borrower is the sole
owner of the Intellectual Property it purports to own. Each patent is valid and
enforceable and no part of the Intellectual Property of Borrowers has been
judged invalid or unenforceable, in whole or in part, and to the best of
Borrowers’ knowledge, no claim has been made that any part of the Intellectual
Property of Borrowers violates the rights of any third party except to the
extent such claim could not reasonably be expected to have a Material Adverse
Effect. Schedule 8.2 sets forth (i) each chief executive office and principal
place of business of each Borrower and each of their respective Subsidiaries and
(ii) all of the addresses (including all warehouses) at which any of the
Collateral is located and/or books and records of Borrowers regarding any of the
Collateral are kept, which such Schedule 8.2

 

49



--------------------------------------------------------------------------------

indicates in each case which Borrower(s) have Collateral and/or books and
records located at such address, and, in the case of any such address not owned
by one or more of the Borrowers(s), indicates the nature of such location (e.g.,
leased business location operated by Borrower(s), third party warehouse,
consignment location, processor location, etc.) and the name and address of the
third party owning and/or operating such location.

(b) Without limiting the generality of Section 3.2, except for the filing of
financing statements under the UCC, no authorization, approval or other action
by, and no notice to or filing with, any Governmental Authority or consent of
any other Person is required for (i) the grant by each Borrower to
Administrative Agent of the security interests and Liens in the Collateral
provided for under this Agreement and the other Security Documents (if any), or
(ii) the exercise by Administrative Agent of its rights and remedies with
respect to the Collateral provided for under this Agreement and the other
Security Documents or under any applicable Law, including the UCC and neither
any such grant of Liens in favor of Administrative Agent or exercise of rights
by Administrative Agent shall violate or cause a default under any agreement
between any Borrower and any other Person relating to any such collateral,
including any license to which a Borrower is a party, whether as licensor or
licensee, with respect to any Intellectual Property, whether owned by such
Borrower or any other Person.

(c) As of the Closing Date, no Borrower has any ownership interest in any
Chattel Paper, Letter of Credit Rights, Commercial Tort Claims, Instruments,
Documents or Investment Property (other than equity interests in any
Subsidiaries of such Borrower disclosed on Schedule 3.4), and Borrowers shall
give notice to Administrative Agent promptly (but in any event not later than
the delivery by Borrowers of the next Compliance Certificate required pursuant
to Section 4.1 above) upon the acquisition by any Borrower of any such Chattel
Paper, Letter of Credit Rights, Commercial Tort Claims, Instruments, Documents
or Investment Property. No Person other than Administrative Agent or (if
applicable) any Lender has “control” (as defined in Article 9 of the UCC) over
any Deposit Account, Investment Property (including Securities Accounts and
Commodities Account), Letter of Credit Rights or Electronic Chattel Paper in
which any Borrower has any interest (except for such control arising by
operation of law in favor of any bank or securities intermediary or commodities
intermediary with whom any Deposit Account, Securities Account or Commodities
Account of Borrowers is maintained).

(d) Borrowers shall not, and shall not permit any Credit Party to, take any of
the following actions or make any of the following changes unless Borrowers have
given at least thirty (30) days (or such lesser number of days approved in
writing by Administrative Agent) prior written notice to Administrative Agent of
Borrowers’ intention to take any such action (which such written notice shall
include an updated version of any Schedule impacted by such change) and have
executed any and all documents, instruments and agreements and taken any other
actions which Administrative Agent may reasonably request after receiving such
written notice in order to protect and preserve the Liens, rights and remedies
of Administrative Agent with respect to the Collateral: (i) change the legal
name or organizational identification number of any Borrower as it appears in
official filings in the jurisdiction of its organization, (ii) change the
jurisdiction of incorporation or formation of any Borrower or Credit Party or
allow any Borrower or Credit Party to designate any jurisdiction as an
additional jurisdiction of incorporation for such Borrower or Credit Party, or
change the type of entity that it is, or (iii) change its chief executive
office, principal place of business, or the location of its records concerning
the Collateral or move any Collateral to or place any Collateral on any location
that is not then listed on the Schedules and/or establish any business location
at any location that is not then listed on the Schedules.

(e) Borrowers shall not adjust, settle or compromise the amount or payment of
any Account, or release wholly or partly any Account Debtor, or allow any credit
or discount thereon (other than adjustments, settlements, compromises, credits
and discounts in the Ordinary Course of Business, made while no Default or Event
of Default exists and in amounts which are not material with respect to the
Account and which, after giving effect thereto, do not cause the Borrowing Base
to be less than the Revolving Loan Outstandings) without the prior written
consent of Administrative Agent. Without limiting the generality of this
Agreement or any other provisions of any of the Financing Documents relating to
the rights of Administrative Agent after the occurrence and during the
continuance of an Event of Default, Administrative Agent shall have the right at
any time after the occurrence and during the continuance of an Event of Default
to: (i) exercise the rights of Borrowers with respect to the obligation of any
Account Debtor to make payment or otherwise render performance to Borrowers and
with respect to any property that secures the obligations of any Account Debtor
or any other Person obligated on the Collateral, and (ii) adjust, settle or
compromise the amount or payment of such Accounts.

 

50



--------------------------------------------------------------------------------

(f) Without limiting the generality of Sections 8.2(c) and 8.2(e):

(i) Borrowers shall deliver to Administrative Agent all Tangible Chattel Paper
and all Instruments and Documents in excess of $50,000 owned by any Borrower and
constituting part of the Collateral duly endorsed and accompanied by duly
executed instruments of transfer or assignment, all in form and substance
satisfactory to Administrative Agent. Borrowers shall provide Administrative
Agent with “control” (as defined in Article 9 of the UCC) of all Electronic
Chattel Paper owned by any Borrower and constituting part of the Collateral by
having Administrative Agent identified as the assignee on the records pertaining
to the single authoritative copy thereof and otherwise complying with the
applicable elements of control set forth in the UCC. Borrowers also shall
deliver to Administrative Agent all security agreements securing any such
Chattel Paper and securing any such Instruments. Borrowers will mark
conspicuously all such Chattel Paper and all such Instruments and Documents with
a legend, in form and substance satisfactory to Administrative Agent, indicating
that such Chattel Paper and such Instruments and Documents are subject to the
security interests and Liens in favor of Administrative Agent created pursuant
to this Agreement and the Security Documents. Borrowers shall comply with all
the provisions of Sections 2.11 and 5.14 with respect to the Deposit Accounts
and Securities Accounts of Borrowers.

(ii) Borrowers shall deliver to Administrative Agent all letters of credit in
excess of $50,000 on which any Borrower is the beneficiary and which give rise
to Letter-of-Credit Rights owned by such Borrower which constitute part of the
Collateral in each case duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
Administrative Agent. Borrowers shall take any and all actions as may be
necessary or desirable, or that Administrative Agent may request, from time to
time, to cause Administrative Agent to obtain exclusive “control” (as defined in
Article 9 of the UCC) of any such Letter-of-Credit Rights in a manner acceptable
to Administrative Agent.

(iii) Borrowers shall promptly advise Administrative Agent upon any Borrower
becoming aware that it has any interests in any Commercial Tort Claim in excess
of $50,000 that constitutes part of the Collateral, which such notice shall
include descriptions of the events and circumstances giving rise to such
Commercial Tort Claim and the dates such events and circumstances occurred, the
potential defendants with respect such Commercial Tort Claim and any court
proceedings that have been instituted with respect to such Commercial Tort
Claim, and Borrowers shall, with respect to any such Commercial Tort Claim,
execute and deliver to Administrative Agent such documents as Administrative
Agent shall request to perfect, preserve or protect the Liens, rights and
remedies of Administrative Agent with respect to any such Commercial Tort Claim.

(iv) Except for Accounts and Inventory in an aggregate amount not to exceed
$100,000 in the aggregate at any time, no Accounts or Inventory or other
Collateral shall at any time be in the possession or control of any warehouse,
consignee, bailee or any of Borrowers’ agents or processors without prior
written notice to Administrative Agent and the receipt by Administrative Agent,
if Administrative Agent has so requested, of warehouse receipts, consignment
agreements or bailee lien waivers (as applicable) reasonably satisfactory to
Administrative Agent prior to the commencement of such possession or control.
Borrowers have notified Administrative Agent that Inventory is currently located
at the locations set forth on Schedule 8.2. Borrowers shall, upon the reasonable
request of Administrative Agent, notify any such warehouse, consignee, bailee,
agent or processor of the security interests and Liens in favor of
Administrative Agent created pursuant to this Agreement and the Security
Documents, instruct such Person to hold all such Collateral for Administrative
Agent’s account subject to Administrative Agent’s instructions and shall obtain
an acknowledgement from such Person that such Person holds the Collateral for
Administrative Agent’s benefit.

(v) Borrowers shall cause all Equipment and other tangible Personal Property
other than Inventory to be maintained and preserved in the same condition,
repair and in working order as when new, ordinary wear and tear excepted, and
shall promptly make or cause to be made all repairs, replacements and other
improvements in connection therewith that are necessary or desirable to such
end. Upon request of Administrative Agent, Borrowers shall promptly deliver to
Administrative Agent any and all certificates of title, applications for title
or similar evidence of ownership of all such tangible Personal Property and
shall cause Administrative Agent to be named as lienholder on any such
certificate of title or other evidence of ownership.

(vi) Each Borrower hereby authorizes Administrative Agent to file without the
signature of such Borrower one or more UCC financing statements relating to
liens on personal property relating to all or any part of the Collateral, which
financing

 

51



--------------------------------------------------------------------------------

statements may list Administrative Agent as the “secured party” and such
Borrower as the “debtor” and which describe and indicate the collateral covered
thereby as all or any part of the Collateral under the Financing Documents
(including an indication of the collateral covered by any such financing
statement as “all assets” of such Borrower now owned or hereafter acquired), in
such jurisdictions as Administrative Agent from time to time determines are
appropriate, and to file without the signature of such Borrower any
continuations of or corrective amendments to any such financing statements, in
any such case in order for Administrative Agent to perfect, preserve or protect
the Liens, rights and remedies of Administrative Agent with respect to the
Collateral.

(vii) Except as set forth on Schedule 8.2A, as of the Closing Date, no Borrower
holds, and after the Closing Date Borrowers shall promptly notify Administrative
Agent in writing upon creation or acquisition by any Borrower of, any Collateral
which constitutes a claim against any Governmental Authority, including the
federal government of the United States or any instrumentality or agency
thereof, the assignment of which claim is restricted (including any restrictions
in respect of direct collection or enforcement by Administrative Agent) by any
applicable Law, including the federal Assignment of Claims Act and any other
comparable Law. Borrowers shall take such steps as may be necessary or
desirable, or that Administrative Agent may request, to comply with any such
applicable Law with respect to such Collateral (it being acknowledged and agreed
that Borrowers shall not be required to obtain the written acknowledgment of any
federal Governmental Authority with respect to any Account that does not have a
corresponding contract identification number so long as such Account is not
included in the Borrowing Base).

(viii) Borrowers shall furnish to Administrative Agent from time to time any
statements and schedules further identifying or describing the Collateral and
any other information, reports or evidence concerning the Collateral as
Administrative Agent may reasonably request from time to time.

(ix) Borrowers will, and will cause each Subsidiary to, at its own cost and
expense, cause to be promptly and duly executed, acknowledged and delivered all
fee mortgages requested by Administrative Agent, whether concurrently with the
execution of this Agreement or hereafter; provided, however, that, so long as
the Mortgaged Property is subject to a first priority Lien securing the Mortgage
Debt, Borrowers shall not be required to execute a mortgage on the Mortgaged
Property in favor of Administrative Agent.

Section 8.3 UCC Remedies.

(a) Upon the occurrence of and during the continuance of an Event of Default
under this Agreement or the other Financing Documents, Administrative Agent, in
addition to all other rights, options, and remedies granted to Administrative
Agent under this Agreement or at law or in equity, may exercise, either directly
or through one or more assignees or designees, all rights and remedies granted
to it under all Financing Documents and under the UCC in effect in the
applicable jurisdiction(s) and under any other applicable law; including:

(i) The right to take possession of, send notices regarding, and collect
directly the Collateral, with or without judicial process;

(ii) The right to (by its own means or with judicial assistance) enter any of
Borrowers’ premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Borrowers’ original books and records, to obtain access to Borrowers’ data
processing equipment, computer hardware and software relating to the Collateral
and to use all of the foregoing and the information contained therein in any
manner Administrative Agent deems appropriate, without any liability for rent,
storage, utilities, or other sums, and Borrowers shall not resist or interfere
with such action (if Borrowers’ books and records are prepared or maintained by
an accounting service, contractor or other third party agent, Borrowers hereby
irrevocably authorize such service, contractor or other agent, upon notice by
Administrative Agent to such Person that an Event of Default has occurred and is
continuing, to deliver to Administrative Agent or its designees such books and
records, and to follow Administrative Agent’s instructions with respect to
further services to be rendered);

(iii) The right to require Borrowers at Borrowers’ expense to assemble all or
any part of the Collateral and make it available to Administrative Agent at any
place designated by Administrative Agent;

 

52



--------------------------------------------------------------------------------

(iv) The right to notify postal authorities to change the address for delivery
of Borrowers’ mail to an address designated by Administrative Agent and to
receive, open and dispose of all mail addressed to any Borrower; and

(v) The right to enforce Borrowers’ rights against Account Debtors and other
obligors, including (i) the right to collect Accounts directly in Administrative
Agent’s own name (as agent for Lenders) and to charge the collection costs and
expenses, including attorneys’ fees, to Borrowers, and (ii) the right, in the
name of Administrative Agent or any designee of Administrative Agent or
Borrowers, to verify the validity, amount or any other matter relating to any
Accounts by mail, telephone, telegraph or otherwise, including verification of
Borrowers’ compliance with applicable Laws. Borrowers shall cooperate fully with
Administrative Agent in an effort to facilitate and promptly conclude such
verification process. Such verification may include contacts between
Administrative Agent and applicable federal, state and local regulatory
authorities having jurisdiction over the Borrowers’ affairs, all of which
contacts Borrowers hereby irrevocably authorize.

(b) Each Borrower agrees that a notice received by it at least ten (10) days
before the time of any intended public sale or other disposition, or the time
after which any private sale or other disposition of the Collateral is to be
made, shall be deemed to be reasonable notice of such sale or other disposition.
If permitted by applicable law, any perishable Collateral which threatens to
speedily decline in value or which is sold on a recognized market may be sold
immediately by Administrative Agent without prior notice to Borrowers. At any
sale or disposition of Collateral, Administrative Agent may (to the extent
permitted by applicable law) purchase all or any part of the Collateral, free
from any right of redemption by Borrowers, which right is hereby waived and
released to the extent permitted by applicable law. Each Borrower covenants and
agrees not to interfere with or impose any obstacle to Administrative Agent’s
exercise of its rights and remedies with respect to the Collateral.
Administrative Agent shall have no obligation to clean-up or otherwise prepare
the Collateral for disposition. Administrative Agent may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral. Administrative Agent
may sell or otherwise dispose of the Collateral without giving any warranties as
to the Collateral. Administrative Agent may specifically disclaim any warranties
of title or the like. This procedure will not be considered to adversely affect
the commercial reasonableness of any sale or other disposition of the
Collateral. If Administrative Agent sells or otherwise disposes of any of the
Collateral upon credit, Borrowers will be credited only with payments actually
made by the purchaser, received by Administrative Agent and applied to the
indebtedness of the purchaser. In the event the purchaser fails to pay for the
Collateral, Administrative Agent may resell the Collateral and Borrowers shall
be credited with the proceeds of the sale. Borrowers shall remain liable for any
deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay all Obligations.

(c) Without restricting the generality of the foregoing and for the purposes
aforesaid, each Borrower hereby appoints and constitutes Administrative Agent
its lawful attorney-in-fact with full power of substitution in the Collateral,
upon the occurrence and during the continuance of a Default or Event of Default,
to use unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Notes, to pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral; to execute
all applications and certificates in the name of such Borrower and to prosecute
and defend all actions or proceedings in connection with the Collateral; and to
do any and every act which such Borrower might do in its own behalf; it being
understood and agreed that this power of attorney shall be a power coupled with
an interest and cannot be revoked.

(d) Administrative Agent and each Lender is hereby granted an irrevocable,
non-exclusive, royalty-free license or other right to use, without charge,
Borrowers’ labels, mask works, rights of use of any name, any other Intellectual
Property and advertising matter, and any similar property as it pertains to the
Collateral, in completing production of, advertising for sale, and selling or
otherwise disposing of any Collateral and, in connection with Administrative
Agent’s exercise of its rights under this Article, Borrowers’ rights under all
licenses and all franchise agreements inure to Administrative Agent’s and each
Lender’s benefit.

(e) To the extent that applicable Laws impose duties on the Administrative Agent
to exercise remedies in a commercially reasonable manner, each Borrower
acknowledges and agrees that it is not commercially unreasonable for
Administrative Agent in its

 

53



--------------------------------------------------------------------------------

discretion (and without any obligation to do so): (i) to take action in
connection with the disposition of Inventory or other Collateral in consultation
with the FDA, including permitting or requesting (a) inspection by the FDA of
the Inventory and the facilities where the Inventory is located, (b) testing by
the FDA of the Inventory to ensure safety and efficacy of products for their
intended purpose or (c) a review by the FDA of the records of Borrowers
regarding storage conditions and the documentation as to the source, quality and
characteristics of the Inventory; (ii) to fail to incur expenses reasonably
deemed significant by the Administrative Agent to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (iii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iv) to fail to exercise collection remedies against Account
Debtors or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (v) to exercise collection remedies against
Account Debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (vi) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vii) to
contact other Persons, whether or not in the same business as any Borrower, for
expressions of interest in acquiring all or any portion of such Collateral,
(viii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature, (ix) to
dispose of assets in wholesale rather than retail markets, (x) to disclaim
disposition warranties, such as title, possession or quiet enjoyment, (xi) to
purchase insurance or credit enhancements to insure Administrative Agent against
risks of loss, collection or disposition of Collateral or to provide to
Administrative Agent a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by Administrative Agent,
to obtain the services of other brokers, investment bankers, consultants and
other professionals to assist Administrative Agent in the collection or
disposition of any of the Collateral. Each Borrower acknowledges that the
purpose of this Section 8.3(e) is to provide non-exhaustive indications of what
actions or omissions by Administrative Agent would not be commercially
unreasonable in Administrative Agent’s exercise of remedies against the
Collateral and that other actions or omissions by Administrative Agent shall not
be deemed commercially unreasonable solely on account of not being indicated in
this Section 8.3(e). Without limitation upon the foregoing, nothing contained in
this Section 8.3(e) shall be construed to grant any rights to any Borrower or to
impose any duties Administrative on Agent that would not have been granted or
imposed by this Agreement or by applicable Laws in the absence of this
Section 8.3(e).

ARTICLE 9 - EVENTS OF DEFAULT

Section 9.1 Events of Default.

For purposes of the Financing Documents, the occurrence of any of the following
conditions and/or events, whether voluntary or involuntary, by operation of law
or otherwise, shall constitute an “Event of Default”:

(a) any Borrower shall fail to pay when due any principal, interest, premium or
fee under any Financing Document or any other amount payable under any Financing
Document, or there shall occur any default in the performance of or compliance
with any of the following sections or articles of this Agreement: Sections 2.8,
4.1, 4.4, 4.6, 4.7 or 11.17 or Article 5 or Article 6;

(b) any Credit Party defaults in the performance of or compliance with any term
contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 9.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Administrative Agent
within thirty (30) days after the occurrence thereof;

(c) any representation, warranty, certification or statement made by any Credit
Party or any other Person in any Financing Document or in any certificate,
financial statement or other document delivered pursuant to any Financing
Document is incorrect in any respect (or in any material respect if such
representation, warranty, certification or statement is not by its terms already
qualified as to materiality) when made (or deemed made);

(d)(i) failure of any Credit Party to pay when due or within any applicable
grace period any principal, interest or other amount on Debt (other than the
Loans) or in respect of any Swap Contract, or the occurrence of any breach,
default, condition or event with

 

54



--------------------------------------------------------------------------------

respect to any Debt (other than the Loans) or in respect of any Swap Contract,
if the effect of such failure or occurrence is to cause or to permit the holder
or holders of any such Debt, or the counterparty under any such Swap Contract,
to cause, such Debt (including the Mortgage Debt) or other liabilities having an
individual principal amount in excess of $100,000 or having an aggregate
principal amount in excess of $100,000 to become or be declared due prior to its
stated maturity, provided that no Event of Default will occur solely as a result
of Company’s failure to deliver audited financial statements to Mortgage Lender
for any fiscal year of Company ended on or prior to September 30, 2006 unless
the Mortgage Debt becomes or is declared due prior to its stated maturity
following such failure; or (ii) the occurrence of any breach or default under
any terms or provisions of any Subordinated Debt Document or under any agreement
subordinating the Subordinated Debt to all or any portion of the Obligations or
the occurrence of any event requiring the prepayment of any Subordinated Debt;

(e) any Credit Party or any Subsidiary of a Borrower shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(f) an involuntary case or other proceeding shall be commenced against any
Credit Party or any Subsidiary of a Borrower seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of sixty (60) days; or an
order for relief shall be entered against any Credit Party or any Subsidiary of
a Borrower under applicable federal bankruptcy, insolvency or other similar law
in respect of (i) bankruptcy, liquidation, winding-up, dissolution or suspension
of general operations, (ii) composition, rescheduling, reorganization,
arrangement or readjustment of, or other relief from, or stay of proceedings to
enforce, some or all of the debts or obligations, or (iii) possession,
foreclosure, seizure or retention, sale or other disposition of, or other
proceedings to enforce security over, all or any substantial part of the assets
of such Credit Party or Subsidiary;

(g)(i) institution of any steps by any Person to terminate a Pension Plan if as
a result of such termination any Credit Party or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of $100,000,
(ii) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under Section 302(f) of ERISA, or (iii) there shall occur
any withdrawal or partial withdrawal from a Multiemployer Plan and the
withdrawal liability (without unaccrued interest) to Multiemployer Plans as a
result of such withdrawal (including any outstanding withdrawal liability that
any Credit Party or any member of the Controlled Group have incurred on the date
of such withdrawal) exceeds $100,000;

(h) one or more judgments or orders for the payment of money (not paid or fully
covered by insurance maintained in accordance with the requirements of this
Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of $100,000 shall be rendered against any or all
Credit Parties and either (i) enforcement proceedings shall have been commenced
by any creditor upon any such judgments or orders, or (ii) there shall be any
period of twenty (20) consecutive days during which a stay of enforcement of any
such judgments or orders, by reason of a pending appeal, bond or otherwise,
shall not be in effect;

(i) any Lien created by any of the Security Documents shall at any time fail to
constitute a valid and perfected Lien on all of the Collateral purported to be
encumbered thereby, subject to no prior or equal Lien except the Permitted
Liens, or any Credit Party shall so assert;

(j) any Credit Party is convicted of a felony or charged under any Law that
could reasonably be expected to lead to forfeiture of a material portion of the
Collateral;

(k) a default or event of default occurs under any Guarantee of any portion of
the Obligations;

 

55



--------------------------------------------------------------------------------

(l) any Borrower makes any payment on account of any Debt that has been
subordinated to any of the Obligations, other than payments specifically
permitted by the terms of such subordination;

(m) [RESERVED;]

(n) the occurrence of any fact, event or circumstance that has or that could
reasonably be expected to result in a Material Adverse Effect, if such default
shall have continued unremedied for a period of ten (10) days after written
notice from Administrative Agent;

(o) [RESERVED;]

(p) any Credit Party shall cease any material business operations and such
failure shall remain unremedied for five (5) days after the occurrence thereof;

(q) a material default occurs under the Reorganization Plan, or Principal
Borrower shall fail to pay any allowed claim(s) under the Reorganization Plan
aggregating in excess of $100,000 as and when due under the Reorganization Plan;

(r) the Chapter 11 Case shall be converted to a case under Chapter 7 of the
Bankruptcy Code;

(s) an order shall be entered revoking, reversing, staying, vacating,
rescinding, modifying, supplementing, reconsidering or amending the Confirmation
Order, other than an order modifying, supplementing or amending the Confirmation
Order in an immaterial way; or

(t) any application for an order described in clause (s) above shall be made
and, if made by a Person other than a Borrower, such application is not being
diligently contested by Company in good faith;

All cure periods provided for in this Section shall run concurrently with any
cure period provided for in any applicable Financing Documents under which the
default occurred.

Section 9.2 Acceleration and Suspension or Termination of Revolving Loan
Commitment. Upon the occurrence and during the continuance of an Event of
Default, Administrative Agent may, and shall if requested by Required Lenders,
(a) suspend or terminate the Revolving Loan Commitment and the obligations of
Administrative Agent and Lenders with respect thereto, in whole or in part (and,
if in part, each Lender’s Revolving Loan Commitment shall be reduced in
accordance with its Pro Rata Share), without notice of any kind, and/or
(b) declare the Obligations to be, and the Obligations shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Borrower and Borrowers will
pay the same; provided, however, that in the case of any of the Events of
Default specified in Sections 9.1(e), 9.1(f) or 9.1(r) above, without any notice
to any Borrower or any other act by Administrative Agent or the Lenders, the
Revolving Loan Commitment and the obligations of Administrative Agent and the
Lenders with respect thereto shall thereupon immediately and automatically
terminate and all of the Obligations shall become immediately and automatically
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same.

Section 9.3 Cash Collateral. If (a) any Event of Default specified in Sections
9.1(e), 9.1(f) or 9.1(r) above shall occur, (b) the Obligations shall have
otherwise been accelerated pursuant to Section 9.2, or (c) the Revolving Loan
Commitment and the obligations of Administrative Agent and the Lenders with
respect thereto shall have been terminated pursuant to Section 9.2, then without
any request or the taking of any other action by Administrative Agent or the
Lenders, Borrowers shall immediately comply with the provisions of
Section 2.5(e) with respect to the deposit of cash collateral to secure the
existing Letter of Credit Liability and future payment of related fees.

Section 9.4 Default Rate of Interest. At the election of Administrative Agent or
Required Lenders, after the occurrence of an Event of Default and for so long as
it continues, (a) the Loans and other Obligations shall bear interest at rates
that are 2% per annum in excess of the rates otherwise payable under this
Agreement, and (b) the fee described in Section 2.5(b) shall increase by a rate
that

 

56



--------------------------------------------------------------------------------

is 2% in excess of the rate otherwise payable under such Section; provided that,
notwithstanding anything to the contrary contained in the foregoing or otherwise
in this Agreement, the increased rates provided for in this Section 9.4 shall be
applicable automatically and immediately upon the occurrence and during the
continuance of any Event of Default occurring under Sections 9.1(e), 9.1(f) or
9.1(r) above without the necessity of any further affirmative action by any
party.

Section 9.5 Setoff Rights. During the continuance of any Event of Default, each
Lender is hereby authorized by each Borrower at any time or from time to time,
with reasonably prompt subsequent notice to such Borrower (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender or any of
such Lender’s Affiliates at any of its offices for the account of such Borrower
or any of its Subsidiaries (regardless of whether such balances are then due to
such Borrower or its Subsidiaries), and (b) other property at any time held or
owing by such Lender to or for the credit or for the account of such Borrower or
any of its Subsidiaries, against and on account of any of the Obligations;
except that no Lender shall exercise any such right without the prior written
consent of Administrative Agent. Any Lender exercising a right to set off shall
purchase for Cash (and the other Lenders shall sell) interests in each of such
other Lender’s Pro Rata Share of the Obligations as would be necessary to cause
all Lenders to share the amount so set off with each other Lender in accordance
with their respective Pro Rata Share of the Obligations. Each Borrower agrees,
to the fullest extent permitted by law, that any Lender and any of such Lender’s
Affiliates may exercise its right to set off with respect to the Obligations as
provided in this Section 9.5.

Section 9.6 Application of Proceeds. Notwithstanding anything to the contrary
contained in this Agreement, upon the occurrence and during the continuance of
an Event of Default or on the Termination Date, (a) each Borrower irrevocably
waives the right to direct the application of any and all payments at any time
or times thereafter received by Administrative Agent from or on behalf of such
Borrower or any other Credit Party of all or any part of the Obligations, and,
as between Borrowers on the one hand and Administrative Agent and Lenders on the
other, Administrative Agent shall have the continuing and exclusive right to
apply and to reapply any and all payments received against the Obligations in
such manner as Administrative Agent may deem advisable notwithstanding any
previous application by Administrative Agent, and (b) the proceeds of any sale
of, or other realization upon, all or any part of the Collateral shall be
applied: first, to all fees, costs, indemnities, liabilities, obligations and
expenses incurred by or owing to Administrative Agent with respect to this
Agreement, the other Financing Documents or the Collateral; second, to all fees,
costs, indemnities, liabilities, obligations and expenses incurred by or owing
to any Lender with respect to this Agreement, the other Financing Documents or
the Collateral; third, to accrued and unpaid interest on the Obligations
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts); fourth, to the principal amount of the
Obligations outstanding and to provide cash collateral to secure any and all
Letter of Credit Liability and future payment of related fees, as provided for
in Section 2.5(e) to the principal amount of the Obligations outstanding and to
provide cash collateral to secure any and all Letter of Credit Liability and
future payment of related fees, as provided for in Section 2.5(e) and to the
Obligations owing to any Eligible Swap Counterparty in respect of any Swap
Contracts; and fifth to any other indebtedness or obligations of Borrowers owing
to Administrative Agent or any Lender under the Financing Documents. Any balance
remaining shall be delivered to Borrowers or to whoever may be lawfully entitled
to receive such balance or as a court of competent jurisdiction may direct. In
carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category, and (y) each of the Persons entitled to receive a payment
in any particular category shall receive an amount equal to its pro rata share
of amounts available to be applied pursuant thereto for such category.

Section 9.7 Waivers.

(a) Except as otherwise provided for in this Agreement and to the fullest extent
permitted by applicable law, each Borrower waives: (i) presentment, demand and
protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, the Notes or
any other notes, commercial paper, Accounts, contracts, Documents, Instruments,
Chattel Paper and Guarantees at any time held by Lenders on which any Borrower
may in any way be liable, and hereby ratifies and confirms whatever Lenders may
do in this regard; (ii) all rights to notice and a hearing prior to
Administrative Agent’s or any Lender’s taking possession or control of, or to
Administrative Agent’s or any Lender’s replevy, attachment or levy upon, any
Collateral or any bond or security which might be

 

57



--------------------------------------------------------------------------------

required by any court prior to allowing Administrative Agent or any Lender to
exercise any of its remedies; and (iii) the benefit of all valuation, appraisal
and exemption Laws. Each Borrower acknowledges that it has been advised by
counsel of its choices and decisions with respect to this Agreement, the other
Financing Documents and the transactions evidenced hereby and thereby.

(b) Each Borrower for itself and all its successors and assigns, (i) agrees that
its liability shall not be in any manner affected by any indulgence, extension
of time, renewal, waiver, or modification granted or consented to by
Administrative Agent or any Lender; (ii) consents to any indulgences and all
extensions of time, renewals, waivers, or modifications that may be granted by
Administrative Agent or any Lender with respect to the payment or other
provisions of the Financing Documents, and to any substitution, exchange or
release of the Collateral, or any part thereof, with or without substitution,
and agrees to the addition or release of any Borrower, endorsers, guarantors, or
sureties, or whether primarily or secondarily liable, without notice to any
other Borrower and without affecting its liability hereunder; (iii) agrees that
its liability shall be unconditional and without regard to the liability of any
other Borrower, Administrative Agent or any Lender for any tax on the
indebtedness; and (iv) to the fullest extent permitted by law, expressly waives
the benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing.

(c) To the extent that Administrative Agent or any Lender may have acquiesced in
any noncompliance with any requirements or conditions precedent to the closing
of the Loans or to any subsequent disbursement of Loan proceeds, such
acquiescence shall not be deemed to constitute a waiver by Administrative Agent
or any Lender of such requirements with respect to any future disbursements of
Loan proceeds and Administrative Agent may at any time after such acquiescence
require Borrowers to comply with all such requirements. Any forbearance by
Administrative Agent or any Lender in exercising any right or remedy under any
of the Financing Documents, or otherwise afforded by applicable law, including
any failure to accelerate the maturity date of the Loans, shall not be a waiver
of or preclude the exercise of any right or remedy nor shall it serve as a
novation of the Notes or as a reinstatement of the Loans or a waiver of such
right of acceleration or the right to insist upon strict compliance of the terms
of the Financing Documents. Administrative Agent’s or any Lender’s acceptance of
payment of any sum secured by any of the Financing Documents after the due date
of such payment shall not be a waiver of Administrative Agent’s and such
Lender’s right to either require prompt payment when due of all other sums so
secured or to declare a default for failure to make prompt payment. The
procurement of insurance or the payment of taxes or other Liens or charges by
Administrative Agent as the result of an Event of Default shall not be a waiver
of Administrative Agent’s right to accelerate the maturity of the Loans, nor
shall Administrative Agent’s receipt of any condemnation awards, insurance
proceeds, or damages under this Agreement operate to cure or waive any Credit
Party’s default in payment of sums secured by any of the Financing Documents.

(d) Without limiting the generality of anything contained in this Agreement or
the other Financing Documents, each Borrower agrees that if an Event of Default
is continuing (i) Administrative Agent and Lenders shall not be subject to any
“one action” or “election of remedies” law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Administrative Agent or Lenders shall
remain in full force and effect until Administrative Agent or Lenders have
exhausted all remedies against the Collateral and any other properties owned by
Borrowers and the Financing Documents and other security instruments or
agreements securing the Loans have been foreclosed, sold and/or otherwise
realized upon in satisfaction of Borrowers’ obligations under the Financing
Documents.

(e) Nothing contained herein or in any other Financing Document shall be
construed as requiring Administrative Agent or any Lender to resort to any part
of the Collateral for the satisfaction of any of Borrowers’ obligations under
the Financing Documents in preference or priority to any other Collateral, and
Administrative Agent may seek satisfaction out of all of the Collateral or any
part thereof, in its absolute discretion in respect of Borrowers’ obligations
under the Financing Documents. In addition, Administrative Agent shall have the
right from time to time to partially foreclose upon any Collateral in any manner
and for any amounts secured by the Financing Documents then due and payable as
determined by Administrative Agent in its sole discretion, including the
following circumstances: (i) in the event any Borrower defaults beyond any
applicable grace period in the payment of one or more scheduled payments of
principal and/or interest, Administrative Agent may foreclose upon all or any
part of the Collateral to recover such delinquent payments, or (ii) in the event
Administrative Agent elects to accelerate less than the entire outstanding
principal balance of the Loans, Administrative Agent may foreclose all or any
part of the Collateral to recover so much of the principal balance of the Loans
as Lender may accelerate and such other sums secured by one or more of the
Financing Documents as Administrative Agent may elect. Notwithstanding one or
more partial foreclosures, any unforeclosed Collateral shall remain subject to
the Financing Documents to secure payment of sums secured by the Financing
Documents and not previously recovered.

 

58



--------------------------------------------------------------------------------

(f) To the fullest extent permitted by law, each Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Collateral any equitable right otherwise available to any Credit Party which
would require the separate sale of any of the Collateral or require
Administrative Agent or Lenders to exhaust their remedies against any part of
the Collateral before proceeding against any other part of the Collateral; and
further in the event of such foreclosure each Borrower does hereby expressly
consent to and authorize, at the option of Administrative Agent, the foreclosure
and sale either separately or together of each part of the Collateral.

Section 9.8 Injunctive Relief. The parties acknowledge and agree that, in the
event of a breach or threatened breach of any Credit Party’s obligations under
any Financing Documents, Administrative Agent and Lenders may have no adequate
remedy in money damages and, accordingly, shall be entitled to an injunction
(including a temporary restraining order, preliminary injunction, writ of
attachment, or order compelling an audit) against such breach or threatened
breach, including maintaining any cash management and collection procedure
described herein. However, no specification in this Agreement of a specific
legal or equitable remedy shall be construed as a waiver or prohibition against
any other legal or equitable remedies in the event of a breach or threatened
breach of any provision of this Agreement. Each Credit Party waives, to the
fullest extent permitted by law, the requirement of the posting of any bond in
connection with such injunctive relief. By joining in the Financing Documents as
a Credit Party, each Credit Party specifically joins in this Section as if this
Section were a part of each Financing Document executed by such Credit Party.

Section 9.9 Marshalling. Administrative Agent and Lenders shall have no
obligation to marshal any assets in favor of any Credit Party, or against or in
payment of any of the other Obligations or any other obligation owed to
Administrative Agent or Lenders by any Credit Party and each Credit Party hereby
waives any such right to marshalling (and by joining in the Financing Documents
as a Credit Party, each Credit Party specifically joins in this Section 9.9 as
if this Section 9.9 were a part of each Financing Document executed by such
Credit Party).

ARTICLE 10 - ADMINISTRATIVE AGENT

Section 10.1 Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes Administrative Agent to be such Lender’s agent under and
with respect to this Agreement and the other Financing Documents and the
transactions contemplated hereby and thereby to the extent provided for herein
and therein and in any separate interlender or agency agreement entered into by
Lenders and Administrative in connection herewith and therewith and more
specifically (without limiting the generality of the foregoing) to enter into
each of the Financing Documents to which such Lender is a party (other than this
Agreement) on its behalf and to take such actions as Administrative Agent on
such Lender’s behalf and to exercise such powers under the Financing Documents
as are delegated to Administrative Agent by the terms thereof, and/or by the
terms of any interlender or agency agreement entered into among Administrative
Agent and Lenders, together with all such powers as are reasonably incidental
thereto. Subject to the terms of Section 11.5 below and the other Financing
Documents and/or any such interlender or agency agreement, Administrative Agent
is authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Financing Documents on behalf of Lenders. The provisions
of this Article 10 are solely for the benefit of Administrative Agent and
Lenders and neither any Borrower nor any other Credit Party shall have any
rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement, Administrative Agent
shall act solely as agent of Lenders and does not assume and shall not be deemed
to have assumed any obligation toward or relationship of agency or trust with or
for any Borrower or any other Credit Party. Administrative Agent may perform any
of its duties hereunder, or under the Financing Documents and/or any such
interlender or agency agreement, by or through its agents or employees.

Section 10.2 Liability of Administrative Agent. Neither Administrative Agent nor
any of its directors, officers, agents or employees shall be liable to any
Lender for any action taken or not taken by it in connection with the Financing
Documents, except that Administrative Agent shall be liable with respect to its
specific duties set forth hereunder but only to the extent of its own gross
negligence or willful misconduct in the discharge thereof as determined by a
final non-appealable judgment of a court of competent jurisdiction. Neither
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any

 

59



--------------------------------------------------------------------------------

duty to ascertain, inquire into or verify (a) any statement, warranty or
representation made in connection with any Financing Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements specified in any Financing Document; (c) the satisfaction of any
condition specified in any Financing Document; (d) the validity, effectiveness,
sufficiency or genuineness of any Financing Document, any Lien purported to be
created or perfected thereby or any other instrument or writing furnished in
connection therewith; (e) the existence or non-existence of any Default or Event
of Default; or (f) the financial condition of any Credit Party. Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, statement, or other writing (which may be a bank wire,
telex, facsimile or electronic transmission or similar writing) believed by it
to be genuine or to be signed by the proper party or parties. Administrative
Agent shall not be liable for any apportionment or distribution of payments made
by it in good faith and if any such apportionment or distribution is
subsequently determined to have been made in error the sole recourse of any
Lender to whom payment was due but not made, shall be to recover from other
Lenders any payment in excess of the amount to which they are determined to be
entitled (and such other Lenders hereby agree to return to such Lender any such
erroneous payments received by them).

Section 10.3 Indemnification. Each Lender shall, in accordance with its Pro Rata
Share, indemnify Administrative Agent (to the extent not reimbursed by
Borrowers) upon demand against any cost, expense (including counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from Administrative Agent’s gross negligence or willful misconduct as determined
by a final non-appealable judgment of a court of competent jurisdiction) that
Administrative Agent may suffer or incur in connection with the Financing
Documents or any action taken or omitted by Administrative Agent hereunder or
thereunder. If any indemnity furnished to Administrative Agent for any purpose
shall, in the opinion of Administrative Agent, be insufficient or become
impaired, Administrative Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against even if so directed by Required
Lenders until such additional indemnity is furnished.

Section 10.4 Collateral Matters. Lenders irrevocably authorize Administrative
Agent, at its option and in its discretion, to (a) release any Lien granted to
or held by Administrative Agent under any Security Document (i) upon termination
of the Loan Commitment and payment in full of all Obligations, and, to the
extent required by Administrative Agent in its sole discretion, the expiration,
termination or cash collateralization (to the satisfaction of Administrative
Agent) of all Swap Contracts secured, in whole or in part, by any Collateral; or
(ii) constituting property sold or disposed of as part of or in connection with
any disposition permitted under any Financing Document (it being understood and
agreed that Administrative Agent may conclusively rely without further inquiry
on a certificate of a Responsible Officer as to the sale or other disposition of
property being made in full compliance with the provisions of the Financing
Documents); and (b) release or subordinate any Lien granted to or held by
Administrative Agent under any Security Document constituting personal property
described in Section 5.6 (it being understood and agreed that Administrative
Agent may conclusively rely without further inquiry on a certificate of a
Responsible Officer as to the identification of any personal property described
in Section 5.6). Upon request by Administrative Agent at any time, Lenders will
confirm Administrative Agent’s authority to release and/or subordinate
particular types or items of Collateral pursuant to this Section 10.4.

Section 10.5 Agency for Perfection. Administrative Agent and each Lender hereby
appoint each other Lender as agent for the purpose of perfecting Administrative
Agent’s security interest in assets which, in accordance with the Uniform
Commercial Code in any applicable jurisdiction, can be perfected by possession
or control. Should any Lender (other than Administrative Agent) obtain
possession or control of any such assets, such Lender shall notify
Administrative Agent thereof, and, promptly upon Administrative Agent’s request
therefor, shall deliver such assets to Administrative Agent or in accordance
with Administrative Agent’s instructions or transfer control to Administrative
Agent in accordance with Administrative Agent’s instructions. Each Lender agrees
that it will not have any right individually to enforce or seek to enforce any
Security Document or to realize upon any Collateral for the Loan unless
instructed to do so by Administrative Agent (or consented to by Administrative
Agent), it being understood and agreed that such rights and remedies may be
exercised only by Administrative Agent.

Section 10.6 Successor Administrative Agent. Administrative Agent may at any
time give notice of its resignation to the Lenders and Borrowers. Upon receipt
of any such notice of resignation, Required Lenders shall have the right, in
consultation with Borrowers, to appoint a successor Administrative Agent. Upon
the acceptance of a successor’s appointment as Administrative Agent

 

60



--------------------------------------------------------------------------------

hereunder and notice of such acceptance to the retiring Administrative Agent,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
the retiring Administrative Agent’s resignation shall become immediately
effective and the retiring Administrative Agent shall be discharged from all of
its duties and obligations hereunder and under the other Financing Documents (if
such resignation was not already effective and such duties and obligations not
already discharged, as provided below in this paragraph). The fees payable by
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed among Borrowers and such successor.
If no such successor shall have been so appointed by Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders (but without any obligation)
appoint a successor Administrative Agent. From and following the expiration of
such thirty (30) day period, Administrative Agent shall have the exclusive
right, upon one (1) Business Day’s notice to Borrower Representative and the
Lenders, to make its resignation effective immediately. From and following the
effectiveness of such notice, (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other
Financing Documents, and (b) all payments, communications and determinations
provided to be made by, to or through Administrative Agent shall instead be made
by or to each Lender directly, until such time as Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph. The
provisions of this Agreement shall continue in effect for the benefit of any
retiring Administrative Agent and its sub-agents after the effectiveness of its
resignation hereunder and under the other Financing Documents in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting or was continuing to act as Administrative
Agent.

Section 10.7 Payment and Sharing of Payment.

(a) Loan Payments. Payments of principal, interest and fees in respect of the
Loan will be settled on the date of receipt if received by Administrative Agent
on the last Business Day of a month or on the Business Day immediately following
the date of receipt if received on any day other than the last Business Day of a
month.

(b) Return of Payments.

(i) If Administrative Agent pays an amount to a Lender under this Agreement in
the belief or expectation that a related payment has been or will be received by
Administrative Agent from a Borrower and such related payment is not received by
Administrative Agent, then Administrative Agent will be entitled to recover such
amount from such Lender on demand without setoff, counterclaim or deduction of
any kind, together with interest accruing on a daily basis at the Federal Funds
Rate.

(ii) If Administrative Agent determines at any time that any amount received by
Administrative Agent under this Agreement must be returned to any Borrower or
paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other
Financing Document, Administrative Agent will not be required to distribute any
portion thereof to any Lender. In addition, each Lender will repay to
Administrative Agent on demand any portion of such amount that Administrative
Agent has distributed to such Lender, together with interest at such rate, if
any, as Administrative Agent is required to pay to any Borrower or such other
Person, without setoff, counterclaim or deduction of any kind.

(c) Defaulted Lenders. The failure of any Defaulted Lender to make any payment
required by it hereunder shall not relieve any other Lender of its obligations
to make payment, but neither any other Lender nor Administrative Agent shall be
responsible for the failure of any Defaulted Lender to make any payment required
hereunder. Notwithstanding anything set forth herein to the contrary, a
Defaulted Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Required Lenders” hereunder) for any voting or consent
rights under or with respect to any Financing Document.

(d) Sharing of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan (other than pursuant to the terms of Section 2.8(d)) in
excess of its pro rata share of payments entitled pursuant to the other
provisions of this Section 10.7, such Lender shall purchase from the other
Lenders

 

61



--------------------------------------------------------------------------------

such participations in extensions of credit made by such other Lenders (without
recourse, representation or warranty) as shall be necessary to cause such
purchasing Lender to share the excess payment or other recovery ratably with
each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and each Lender which has sold a participation
to the purchasing Lender shall repay to the purchasing Lender the purchase price
to the ratable extent of such recovery, without interest. Each Borrower agrees
that any Lender so purchasing a participation from another Lender pursuant to
this clause (d) may, to the fullest extent permitted by law, exercise all its
rights of payment with respect to such participation as fully as if such Lender
were the direct creditor of Borrowers in the amount of such participation). If
under any applicable bankruptcy, insolvency or other similar law, any Lender
receives a secured claim in lieu of a setoff to which this clause (d) applies,
such Lender shall, to the extent practicable, exercise its rights in respect of
such secured claim in a manner consistent with the rights of the Lenders
entitled under this clause (d) to share in the benefits of any recovery on such
secured claim.

Section 10.8 Right to Perform, Preserve and Protect. If any Credit Party fails
to perform any obligation hereunder or under any other Financing Document,
Administrative Agent itself may, but shall not be obligated to, cause such
obligation to be performed at Borrowers’ expense. Administrative Agent is
further authorized by Borrowers and the Lenders to make expenditures from time
to time following the occurrence and during the continuance of an Event of
Default which Administrative Agent, in its reasonable business judgment, deems
necessary or desirable to (a) preserve or protect the business conducted by
Borrowers, the Collateral, or any portion thereof, and/or (b) enhance the
likelihood of, or maximize the amount of, repayment of the Loan and other
Obligations. Each Borrower hereby agrees to reimburse Administrative Agent on
demand for any and all costs, liabilities and obligations incurred by
Administrative Agent pursuant to this Section 10.8. Each Lender hereby agrees to
indemnify Administrative Agent upon demand for any and all costs, liabilities
and obligations incurred by Administrative Agent pursuant to this Section 10.8,
in accordance with the provisions of Section 10.3.

Section 10.9 Administrative Agent and Affiliates. Administrative Agent shall
have the same rights and powers under the Financing Documents as any other
Lender and may exercise or refrain from exercising the same as though it were
not Administrative Agent, and Administrative Agent and its Affiliates may lend
money to, invest in and generally engage in any kind of business with each
Credit Party or Affiliate of any Credit Party as if it were not Administrative
Agent hereunder.

Section 10.10 Action by Administrative Agent. The duties of Administrative Agent
shall be mechanical and administrative in nature. Administrative Agent shall not
have by reason of this Agreement a fiduciary relationship in respect of any
Lender. Nothing in this Agreement or any of the Financing Documents is intended
to or shall be construed to impose upon Administrative Agent any obligations in
respect of this Agreement or any of the Financing Documents except as expressly
set forth herein or therein.

Section 10.11 Consultation with Experts. Administrative Agent may consult with
legal counsel, independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.

Section 10.12 Right to Request and Act on Instructions. Administrative Agent may
at any time request instructions from Lenders with respect to any actions or
approvals which by the terms of this Agreement or of any of the Financing
Documents Administrative Agent is permitted or desires to take or to grant, and
if such instructions are promptly requested, Administrative Agent shall be
absolutely entitled to refrain from taking any action or to withhold any
approval and shall not be under any liability whatsoever to any Person for
refraining from any action or withholding any approval under any of the
Financing Documents until it shall have received such instructions from Required
Lenders or all or such other portion of the Lenders as shall be prescribed by
this Agreement. Without limiting the foregoing, no Lender shall have any right
of action whatsoever against Administrative Agent as a result of Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Financing Documents in accordance with the instructions of Required Lenders (or
all or such other portion of the Lenders as shall be prescribed by this
Agreement) and, notwithstanding the instructions of Required Lenders (or such
other applicable portion of the Lenders), Administrative Agent shall have no
obligation to take any action if it believes, in good faith, that such action
would violate applicable Law or exposes Administrative Agent to any liability
for which it has not received satisfactory indemnification in accordance with
the provisions of Section 10.3.

 

62



--------------------------------------------------------------------------------

Section 10.13 Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the
Financing Documents.

Section 10.14 Notice of Default. Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
except with respect to defaults in the payment of principal, interest and fees
required to be paid to Administrative Agent for the account of Lenders, unless
Administrative Agent shall have received written notice from a Lender or a
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. Administrative
Agent will notify each Lender of its receipt of any such notice. Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be requested by Required Lenders (or all or such other portion of the
Lenders as shall be prescribed by this Agreement) in accordance with the terms
hereof. Unless and until Administrative Agent has received any such request,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interests of Lenders.

Section 10.15 Additional Titled Agents. Except for rights and powers, if any,
expressly reserved under this Agreement to any bookrunner, arranger or to any
titled agent named on the cover page of this Agreement, other than
Administrative Agent (collectively, the “Additional Titled Agents”), and except
for obligations, liabilities, duties and responsibilities, if any, expressly
assumed under this Agreement by any Additional Titled Agent, no Additional
Titled Agent, in such capacity, has any rights, powers, liabilities, duties or
responsibilities hereunder or under any of the other Financing Documents.
Without limiting the foregoing, no Additional Titled Agent shall have nor be
deemed to have a fiduciary relationship with any Lender. At any time that any
Lender serving as an Additional Titled Agent shall have transferred to any other
Person (other than any Affiliates) all of its interests in the Loan, such Lender
shall be deemed to have concurrently resigned as such Additional Titled Agent.

Section 10.16 Buy-Out Upon Refinancing. Merrill Lynch shall have the right to
purchase from the other Lenders all of their respective interests in the Loans
at par in connection with any refinancing of the Loans upon one or more new
economic terms, but which refinancing is structured as an amendment and
restatement of the Loans rather than a payoff of the Loans.

Section 10.17 Definitions. As used in this Article 10, the following terms have
the following meanings:

“Additional Titled Agents” has the meaning set forth in Section 10.15.

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next preceding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to Administrative Agent on such day on such
transactions as determined by Administrative Agent.

ARTICLE 11 - MISCELLANEOUS

Section 11.1 Survival. All agreements, representations and warranties made
herein and in every other Financing Document shall survive the execution and
delivery of this Agreement and the other Financing Documents. The provisions of
Section 2.7 and

 

63



--------------------------------------------------------------------------------

Section 2.8 and Articles 10 and 11 shall survive the payment of the Obligations
(both with respect to any Lender and all Lenders collectively) and any
termination of this Agreement and any judgment with respect to any Obligations,
including any final foreclosure judgment with respect to any Security Document,
and no unpaid or unperformed, current or future, Obligations will merge into any
such judgment.

Section 11.2 No Waivers. No failure or delay by Administrative Agent or any
Lender in exercising any right, power or privilege under any Financing Document
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein and therein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law. Any reference in any Financing Document to the “continuing”
nature of any Event of Default shall not be construed as establishing or
otherwise indicating that any Borrower or any other Credit Party has the
independent right to cure any such Event of Default, but is rather presented
merely for convenience should such Event of Default be waived in accordance with
the terms of the applicable Financing Documents.

Section 11.3 Notices.

(a) All notices, requests and other communications to any party hereunder shall
be in writing (including prepaid overnight courier, facsimile transmission or
similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
assignment agreement or in a notice delivered to Borrower Representative and
Administrative Agent by the assignee Lender forthwith upon such assignment) or
at such other address, facsimile number or e-mail address as such party may
hereafter specify for the purpose by notice to Administrative Agent and Borrower
Representative; provided, however, that notices, requests or other
communications shall be permitted by electronic means only in accordance with
the provisions of Sections 11.3(b) and (c). Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such notice is
transmitted to the facsimile number specified by this Section and the sender
receives a confirmation of transmission from the sending facsimile machine, or
(ii) if given by mail, prepaid overnight courier or any other means, when
received or when receipt is refused at the applicable address specified by this
Section 11.3(a).

(b) Notices and other communications to the parties hereto may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved from time to time by Administrative
Agent, provided, however, that the foregoing shall not apply to notices sent
directly to any Lender if such Lender has notified the Administrative Agent that
it is incapable of receiving notices by electronic communication. The
Administrative Agent or Borrower Representative may, in their discretion, agree
to accept notices and other communications to them hereunder by electronic
communications pursuant to procedures approved by it, provided, however, that
approval of such procedures may be limited to particular notices or
communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.

Section 11.4 Severability. In case any provision of or obligation under this
Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

64



--------------------------------------------------------------------------------

Section 11.5 Amendments and Waivers.

(a) No provision of this Agreement or any other Financing Document may be
amended, waived or otherwise modified unless such amendment, waiver or other
modification is in writing and is signed or otherwise approved by Borrowers, the
Administrative Agent and the Required Lenders; provided that

(i) no such amendment, waiver or other modification that would have the effect
of increasing or reducing a Lender’s Revolving Loan Commitment Amount or
Revolving Loan Commitment Percentage shall be effective as to such Lender
without such Lender’s written consent;

(ii) no such amendment, waiver or modification that would affect the rights and
duties of Administrative Agent shall be effective without Administrative Agent’s
written consent or signature;

(iii) no such amendment, waiver or other modification shall, unless signed by
all the Lenders directly affected thereby, (A) reduce the principal of, rate of
interest on or any fees with respect to any Loan or forgive any principal,
interest (other than default interest) or fees (other than late charges) with
respect to any Loan (B) postpone the date fixed for, or waive, any payment of
principal of any Loan or of interest on any Loan (other than default interest)
or any fees provided for hereunder (other than late charges or for any
termination of any commitment); (C) change the definition of the term Required
Lenders or the percentage of Lenders which shall be required for Lenders to take
any action hereunder; (D) release all or substantially all of the Collateral,
authorize any Borrower to sell or otherwise dispose of all or substantially all
of the Collateral or release any material Guarantor of all or any portion of the
Obligations or its Guarantee obligations with respect thereto, except, in each
case with respect to this clause (D), as otherwise may be expressly permitted
under this Agreement or the other Financing Documents (including in connection
with any disposition permitted hereunder); (E) amend, waive or otherwise modify
this Section 11.5 or the definitions of the terms used in this Section 11.5
insofar as the definitions affect the substance of this Section 11.5;
(F) consent to the assignment, delegation or other transfer by any Credit Party
of any of its rights and obligations under any Financing Document or release any
Borrower of its payment obligations under any Financing Document, except, in
each case with respect to this clause (F), pursuant to a merger or consolidation
permitted pursuant to this Agreement or (G) amend any of the provisions of
Section 9.6 or amend any of the definitions Pro Rata Share, Revolving Loan
Commitment, Revolving Loan Commitment Amount, Revolving Loan Commitment
Percentage or amend any of the provisions that provide for the Lenders to
receive their Pro Rata Shares of any fees, payments, setoffs or proceeds of
Collateral hereunder. It is hereby understood and agreed that all Lenders shall
be deemed directly affected by an amendment, waiver or other modification of the
type described in the preceding clauses (C), (D), (E), (F) and (G) of the
preceding sentence;

(iv) the provisions of the foregoing clauses (i), (ii) and (iii) are subject to
the provisions of any interlender or agency agreement among the Lenders and
Administrative Agent pursuant to which any Lender may agree to give its consent
in connection with any amendment, waiver or modification of the Financing
Documents only in the event of the unanimous agreement of all Lenders.

(b) Without limitation of the provisions of the preceding clause (a), no waiver,
amendment or other modification to this Agreement shall, unless signed by each
Eligible Swap Counterparty then in existence, modify the provisions of
Section 9.6 in any manner adverse to the interests of each such Eligible Swap
Counterparty.

(c) Administrative Agent shall be entitled, in its sole and absolute discretion,
to waive any financial covenant of any Credit Party and to provide its written
consent to a proposed Swap Contract.

Section 11.6 Assignments; Participations; Replacement of Lenders.

(a) Assignments.

(i) Lender may at any time assign to one or more Eligible Assignees all or any
portion of such Lender’s Loans and interest in the Revolving Loan Commitment,
together with all related obligations of such Lender hereunder. Except as
Administrative Agent may otherwise agree, the amount of any such assignment
(determined as of the date of the applicable Assignment Agreement or, if a
“Trade Date” is specified in such Assignment Agreement, as of such Trade Date)
shall be in a minimum aggregate amount equal to $1,000,000 or, if less, the
assignor’s entire interests in the Revolving Loan Commitment and outstanding
Loans; provided, that, in

 

65



--------------------------------------------------------------------------------

connection with simultaneous assignments to two or more related Approved Funds,
such Approved Funds shall be treated as one assignee for purposes of determining
compliance with the minimum assignment size referred to above. Borrowers and
Administrative Agent shall be entitled to continue to deal solely and directly
with such Lender in connection with the interests so assigned to an Eligible
Assignee until Administrative Agent shall have received and accepted an
effective Assignment Agreement executed, delivered and fully completed by the
applicable parties thereto, such other information regarding such Eligible
Assignee as Administrative Agent reasonably shall require and a processing fee
of $3,500 paid by such Lender, and shall have recorded the assignment in the
Register; provided, only one processing fee shall be payable in connection with
simultaneous assignments to two or more related Approved Funds.

(ii) From and after the date on which the conditions described above have been
met, (i) such Eligible Assignee shall be deemed automatically to have become a
party hereto and, to the extent of the interests assigned to such Eligible
Assignee pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and (ii) the assigning Lender, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination pursuant to Section 11.1).
Upon the request of the Eligible Assignee (and, as applicable, the assigning
Lender) pursuant to an effective Assignment Agreement, Borrowers shall execute
and deliver to Administrative Agent for delivery to the Eligible Assignee (and,
as applicable, the assigning Lender) Notes in the aggregate principal amount of
the Eligible Assignee’s percentage interest in the Revolving Loan Commitment
(and, as applicable, Notes in the principal amount of that portion of the
Revolving Loan Commitment retained by the assigning Lender). Upon receipt by the
assigning Lender of such Note, the assigning Lender shall return to Borrowers
any prior Note held by it. Any assignment or transfer by a Lender of rights or
obligations under this Agreement or any other Financing Document that does not
comply with the requirements of this Section 11.6(a) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 11.6(b).

(iii) Administrative Agent, acting solely for this purpose as an agent of
Borrowers, shall maintain at its offices located in Chicago, Illinois a copy of
each Assignment Agreement delivered to it and a register (the “Register”) for
the recordation of the names and addresses of each Lender, and the commitments
of, and principal amount of the Loans owing to, such Lender pursuant to the
terms hereof. The entries in such register shall be conclusive, and Borrowers,
Administrative Agent and Lenders may treat each Person whose name is recorded
therein pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. Such register shall be
available for inspection by Borrowers and any Lender, at any reasonable time
upon reasonable prior notice to Administrative Agent.

(iv) Notwithstanding the foregoing provisions of this Section 11.6(a) or any
other provision of this Agreement, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(v) Notwithstanding the foregoing provisions of this Section 11.6(a) or any
other provision of this Agreement, Administrative Agent has the right, but not
the obligation, to effectuate assignments of Loans and Revolving Loan
Commitments via an electronic settlement system acceptable to Administrative
Agent as designated in writing from time to time to the Lenders by
Administrative Agent (the “Settlement Service”). At any time when the
Administrative Agent elects, in its sole discretion, to implement such
Settlement Service, each such assignment shall be effected by the assigning
Lender and proposed assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be consistent with the other
provisions of this Section 11.6(a). Each assigning Lender and proposed Eligible
Assignee shall comply with the requirements of the Settlement Service in
connection with effecting any assignment of Loans and Revolving Loan Commitments
pursuant to the Settlement Service. With the prior approval of each of
Administrative Agent and the Borrowers, Administrative Agent’s and the
Borrowers’ approval of such Eligible Assignee shall be deemed to have been
automatically granted with respect to any transfer effected through the
Settlement Service. Assignments and assumptions of the Loans and Revolving Loan
Commitments shall be effected by the provisions otherwise set forth herein until
Administrative Agent notifies Lenders of the Settlement Service as set forth
herein.

 

66



--------------------------------------------------------------------------------

(b) Participations.

(i) Any Lender may at any time, without the consent of, or notice to, Borrowers
or Administrative Agent, sell to one or more Persons participating interests in
its Loans, commitments or other interests hereunder (any such Person, a
“Participant”). In the event of a sale by a Lender of a participating interest
to a Participant, (a) such Lender’s obligations hereunder shall remain unchanged
for all purposes, (b) Borrowers and Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations hereunder and (c) all amounts payable by Borrowers shall be
determined as if such Lender had not sold such participation and shall be paid
directly to such Lender. No Participant shall have any direct or indirect voting
rights hereunder except with respect to any event described in Section 11.5
expressly requiring the unanimous vote of all Lenders or, as applicable, all
affected Lenders. Each Borrower agrees that if amounts outstanding under this
Agreement are due and payable (as a result of acceleration or otherwise), each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement and with respect to
any Letter of Credit to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement; provided
that such right of set-off shall be subject to the obligation of each
Participant to share with Lenders, and Lenders agree to share with each
Participant, as provided in Section 10.7.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.8 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the prior written consent of
Borrowers (which consent shall not be unreasonably withheld or delayed). A
Participant shall not be entitled to the benefits of Section 2.8 unless
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of Borrowers, to comply with Section 2.8 as
though it were a Lender.

(iii) Each Lender shall, acting for this purpose as an agent of Borrowers,
maintain at one of its offices a register substantially similar to the Register
maintained by Administrative Agent for the recordation of the names and
addresses of its Participants, and the amount and terms of its participants;
provided that no Lender shall be required to disclose or share the information
contained in such register with Borrowers or any other Person, except as
required by applicable law.

(c) Replacement of Lenders. Within thirty (30) days after: (i) receipt by
Administrative Agent of notice and demand from any Lender for payment of
additional costs as provided in Section 2.8(d), which demand shall not have been
revoked, (ii) Borrowers are required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 2.8(a), (iii) any Lender is a Defaulted Lender, and the circumstances
causing such status shall not have been cured or waived, or (iv) any failure by
any Lender to consent to a requested amendment, waiver or modification to any
Financing Document in which Required Lenders have already consented to such
amendment, waiver or modification but the consent of each Lender, or each Lender
affected thereby, is required with respect thereto (each relevant Lender in the
foregoing clauses (i) through (iv) being an “Affected Lender”), each of Borrower
Representative and Administrative Agent may, at its option, notify such Affected
Lender and, in the case of a Borrower Representative election, the
Administrative Agent, of such Person’s intention to obtain, at Borrowers’
expense, a replacement Lender (“Replacement Lender”) for such Lender, which
Replacement Lender shall be an Eligible Assignee and, in the event the
Replacement Lender is to replace an Affected Lender described in the preceding
clause (iv), such Replacement Lender consents to the requested amendment, waiver
or modification making the replaced Lender an Affected Lender. In the event
Borrower Representative or Administrative Agent, as applicable, obtains a
Replacement Lender within ninety (90) days following notice of its intention to
do so, the Affected Lender shall sell, at par, and assign all of its Loans and
funding commitments hereunder to such Replacement Lender in accordance with the
procedures set forth in Section 11.6(a); provided, that (i) Borrowers shall
have, as applicable, reimbursed such Lender for its increased costs and
additional payments for which it is entitled to reimbursement under any of
Sections 2.7 or 2.8, as applicable, of this Agreement through the date of such
sale and assignment and (ii) Borrowers shall pay to Administrative Agent the
$3,500 processing fee in respect of such assignment. In the event that a
replaced Lender does not execute an Assignment Agreement pursuant to
Section 11.6(a) within five (5) Business Days after receipt by such replaced
Lender of notice of replacement pursuant to this Section 11.6(c) and
presentation to such replaced Lender of an Assignment Agreement evidencing an
assignment pursuant to this Section 11.6(c), such replaced Lender shall be
deemed to have consented to the terms of such Assignment Agreement, and any such
Assignment Agreement executed by Administrative Agent, the Replacement Lender
and, to the extent

 

67



--------------------------------------------------------------------------------

required pursuant to Section 11.6(a), Borrowers, shall be effective for purposes
of this Section 11.6(c) and Section 11.6(a). Upon any such assignment and
payment, such replaced Lender shall no longer constitute a “Lender” for purposes
hereof, other than with respect to such rights and obligations that survive
termination as set forth in Section 11.1.

(d) Credit Party Assignments. No Credit Party may assign, delegate or otherwise
transfer any of its rights or other obligations hereunder or under any other
Financing Document without the prior written consent of Administrative Agent and
each Lender.

Section 11.7 Headings. Headings and captions used in the Financing Documents
(including the Exhibits, Schedules and Annexes hereto and thereto) are included
for convenience of reference only and shall not be given any substantive effect.

Section 11.8 Confidentiality. Administrative Agent and each Lender shall hold
all non-public information regarding the Credit Parties and their respective
businesses identified as such by Borrowers and obtained by Administrative Agent
or any Lender pursuant to the requirements hereof in accordance with such
Person’s customary procedures for handling information of such nature, except
that disclosure of such information may be made (a) to their respective agents,
employees, Subsidiaries, Affiliates, attorneys, auditors, professional
consultants, rating agencies, insurance industry associations and portfolio
management services, (b) to prospective transferees or purchasers of any
interest in the Loans, and to prospective contractual counterparties (or the
professional advisors thereto) in Permitted Swap Contracts permitted hereby,
provided, however, that any such Persons shall have agreed to be bound by the
provisions of this Section 11.8, (c) as required by Law, subpoena, judicial
order or similar order and in connection with any litigation, (d) as may be
required in connection with the examination, audit or similar investigation of
such Person, (e) as may be required to protect or defend Administrative Agent’s
or Lenders’ rights under the Financing Documents or to exercise remedies, and
(f) to a Person that is a trustee, investment advisor, collateral manager,
servicer, noteholder or secured party in a Securitization (as hereinafter
defined) in connection with the administration, servicing and reporting on the
assets serving as collateral for such Securitization. For the purposes of this
Section, “Securitization” shall mean a public or private offering by a Lender or
any of its Affiliates or their respective successors and assigns, of securities
which represent an interest in, or which are collateralized, in whole or in
part, by the Loans. Confidential information shall include only such information
identified as such at the time provided to Administrative Agent and shall not
include information that either: (i) is in the public domain, or becomes part of
the public domain after disclosure to such Person through no fault of such
Person, or (ii) is disclosed to such Person by a Person other than a Credit
Party, provided, however, Administrative Agent does not have actual knowledge
that such Person is prohibited from disclosing such information. The obligations
of Administrative Agent and Lenders under this Section 11.8 shall supersede and
replace the obligations of Administrative Agent and Lenders under any
confidentiality agreement in respect of this financing executed and delivered by
Administrative Agent or any Lender prior to the date hereof.

Section 11.9 Waiver of Consequential and Other Damages. To the fullest extent
permitted by applicable law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee (as defined below), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Financing Documents or the transactions contemplated
hereby or thereby.

Section 11.10 GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT, EACH
NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL MATTERS RELATING HERETO OR
THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR
OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES. EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT LOCATED WITHIN CHICAGO, ILLINOIS AND IRREVOCABLY AGREES
THAT, SUBJECT TO ADMINISTRATIVE AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS
ARISING OUT OF OR

 

68



--------------------------------------------------------------------------------

RELATING TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE LITIGATED
IN SUCH COURTS. EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION
OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH
BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT
ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH BORROWER BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH BORROWER AT THE
ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN
(10) DAYS AFTER THE SAME HAS BEEN POSTED.

Section 11.11 WAIVER OF JURY TRIAL. EACH BORROWER, ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH BORROWER,
ADMINISTRATIVE AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE
WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.
EACH BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER WARRANTS AND REPRESENTS THAT
IT HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND
THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

Section 11.12 Publication; Advertisement.

(a) Publication. No Credit Party will directly or indirectly publish, disclose
or otherwise use in any public disclosure, advertising material, promotional
material, press release or interview, any reference to the name, logo or any
trademark of Merrill Lynch or any of its Affiliates or any reference to this
Agreement or the financing evidenced hereby, in any case except (i) as required
by Law, subpoena or judicial or similar order, in which case the applicable
Credit Party shall give Administrative Agent prior written notice of such
publication or other disclosure, or (ii) with Merrill Lynch’s prior written
consent.

(b) Advertisement. Each Lender and each Credit Party hereby authorizes Merrill
Lynch to publish the name of such Lender and Credit Party, the existence of the
financing arrangements referenced under this Agreement, the primary purpose
and/or structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which Merrill Lynch elects to submit for
publication. In addition, each Lender and each Credit Party agrees that Merrill
Lynch may provide lending industry trade organizations with information
necessary and customary for inclusion in league table measurements after the
Closing Date. With respect to any of the foregoing, Merrill Lynch shall provide
Borrowers with an opportunity to review and confer with Merrill Lynch regarding
the contents of any such tombstone, advertisement or information, as applicable,
prior to its submission for publication and, following such review period,
Merrill Lynch may, from time to time, publish such information in any media form
desired by Merrill Lynch, until such time that Borrowers shall have requested
Merrill Lynch cease any such further publication.

Section 11.13 Counterparts; Integration. This Agreement and the other Financing
Documents may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. Signatures by facsimile or by email delivery of an
electronic version of an executed signature page shall bind the parties hereto.
This Agreement and the other Financing Documents constitute the entire agreement
and understanding among the parties hereto and supersede any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

Section 11.14 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

69



--------------------------------------------------------------------------------

Section 11.15 Time. Time is of the essence in each Borrower’s and each other
Credit Party’s performance under this Agreement and all other Financing
Documents.

Section 11.16 Lender Approvals. Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Administrative Agent
or Lenders with respect to any matter that is the subject of this Agreement, the
other Financing Documents may be granted or withheld by Administrative Agent and
Lenders in their sole and absolute discretion and credit judgment.

Section 11.17 Expenses; Indemnity; Release.

(a) Borrowers agree to pay all reasonable legal, audit and appraisal fees and
all other reasonable out-of-pocket charges and expenses incurred by
Administrative Agent and Lenders (including the fees and expenses of
Administrative Agent’s counsel, advisors and consultants) in connection with the
negotiation, preparation, legal review and execution of each of the Financing
Documents, including UCC and judgment lien searches and UCC filings and fees for
post-closing UCC and judgment lien searches. In addition, (i) prior to the
initial extension of credit under this Agreement, Borrowers shall pay all such
fees and expenses associated with any amendments, modifications and terminations
to the Financing Documents following closing within 10 days of demand by
Administrative Agent or such Lender and (ii) following the initial extension of
credit under this Agreement, Borrowers shall pay all such fees and expenses upon
demand by Administrative Agent or such Lender. If Administrative Agent or any
Lender uses in-house counsel for any of these purposes, Borrowers further agree
that the Obligations include reasonable charges for such work commensurate with
the fees that would otherwise be charged by outside legal counsel selected by
Administrative Agent or such Lender for the work performed. Borrowers reaffirm
their obligations in respect of, and acknowledge the prior payment of, certain
out-of-pocket charges and expenses incurred by Administrative Agent (including
the fees and expenses of Administrative Agent’s counsel, advisors and
consultants) in connection with the negotiation, preparation, legal review and
execution of the Financing Documents and a proposed, but subsequently aborted,
debtor-in-possession financing facility for the Filling Company.

(b) Borrowers agree to pay all out-of-pocket charges and expenses incurred by
Administrative Agent (including the fees and expenses of Administrative Agent’s
counsel, advisers and consultants) in connection with the administration of this
Agreement and the other Financing Documents and the credit facilities provided
hereunder and thereunder, the administration, enforcement, protection or
preservation of any right or claim of Administrative Agent, the monitoring of
the Chapter 11 Case, the termination of this Agreement, the termination of any
Liens of Administrative Agent on the Collateral, or the collection of any
amounts due under the Financing Documents, including any such charges and
expenses incurred in connection with any “work-out” or with any proceeding under
the Bankruptcy Code with respect to any Credit Party. If Administrative Agent
uses in-house counsel for any of these purposes (i.e., for any task in
connection with the enforcement, protection or preservation of any right or
claim of Administrative Agent and Lenders and the collection of any amounts due
under the Financing Documents or in connection with any other purpose mentioned
in the foregoing sentence), Borrowers further agree that the Obligations include
reasonable charges for such work commensurate with the fees that would otherwise
be charged by outside legal counsel selected by Administrative Agent for the
work performed.

(c) Borrowers hereby indemnify and agree to defend (with counsel acceptable to
Administrative Agent) and hold harmless Administrative Agent, each Lender, and
their respective shareholders, directors, partners, officers, agents and
employees (collectively in the singular, “Indemnitee”) from and against any
liability, loss, cost, expense (including reasonable attorneys’ fees and
expenses for both in-house and outside counsel), claim, damage, suit, action or
proceeding ever suffered or incurred by any Indemnitee or in which an Indemnitee
may ever be or become involved (whether as a party, witness or otherwise)
(a) arising from any Credit Party’s failure to observe, perform or discharge any
of its covenants, obligations, agreements or duties under the Financing
Documents, (b) arising from the breach of any of the representations or
warranties contained in any Financing Document, (c) arising by reason of this
Agreement, the other Financing Documents or the transactions contemplated hereby
or thereby (subject, where applicable, to Section 2.8), or (d) relating to
claims of any Person with respect to the Collateral; provided, however,
Borrowers shall not be liable under this Section 11.17(c) to the extent such
loss is primarily attributable to Indemnitee’s gross negligence or willful
misconduct.

 

70



--------------------------------------------------------------------------------

(d) Notwithstanding any contrary provision in this Agreement, the obligations of
Borrowers under this Section 11.17 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

(e) Each Borrower hereby releases, waives and forever relinquishes all claims,
demands, obligations, liabilities and causes of action of whatever kind or
nature, whether known or unknown, which it has, may have, or might assert now or
in the future against each Indemnitee, directly or indirectly, arising out of,
based upon, or in any manner connected with (i) any transaction, event,
circumstance, action, failure to act or occurrence of any sort or type, whether
known or unknown, which occurred, existed, or was taken or permitted prior to
the execution of this Agreement, (ii) any discussions, commitments,
negotiations, conversations or communications prior to the execution of this
Agreement, or (iii) any thing or matter related to any of the foregoing prior to
the execution of this Agreement. The inclusion of this paragraph in this
Agreement, and the execution of this Agreement by the Administrative Agent and
Lenders, does not constitute an acknowledgment or admission by the
Administrative Agent or Lenders of liability for any matter, or a precedent upon
which any liability may be asserted.

Section 11.18 [RESERVED.]

Section 11.19 Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manger or trustee be appointed for all or any significant part of any Credit
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent conveyance, preference or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Obligations shall
be reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

Section 11.20 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Borrowers and Administrative Agent and each Lender and
their respective successors and permitted assigns (including, in the case of any
Borrower, except for the right to request Loans, any trustee succeeding to the
rights of the Borrowers pursuant to any conversion to a case under Chapter 7 of
the Bankruptcy Code).

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an instrument executed and delivered under seal, the parties
hereto have caused this Agreement to be duly executed under seal by their
respective authorized officers as of the day and year first above written.

 

BORROWER:       SERACARE LIFE SCIENCES, INC.       By:  

/s/ Gregory A. Gould

  [SEAL]     Name:   Gregory A. Gould     Title:   Chief Financial Officer and
Secretary    

 

Address:

SeraCare Life Sciences, Inc.

375 West Street

West Bridgewater, MA 02379

Attn: Gregory A. Gould

Facsimile: (    )     -            

E-Mail:                         

 

AGENT:      

MERRILL LYNCH CAPITAL,

a division of Merrill Lynch Business Financial Services Inc.,

as Administrative Agent and a Lender

    By:  

/s/ Garrett W. Fletcher

  [SEAL]     Name:   Garrett W. Fletcher     Title:   Vice President    

 

Address:

222 N. LaSalle Street, 16th Floor

Chicago, Illinois 60601

Attn: Account Manager for MLC-HCF SeraCare Life Sciences transaction

Facsimile: (866) 251-2944 (for ABL-Berry);

E-Mail: MLC_HCF_ABL2@ml.com (for ABL-Berry)

 

S-1



--------------------------------------------------------------------------------

With copies to:

Merrill Lynch Capital

222 N. LaSalle Street, 16th Floor

Chicago, Illinois 60601

Attn: Group Senior Transaction Attorney, Healthcare Finance

Facsimile Number: (312) 499-3245

Merrill Lynch Capital

7700 Wisconsin Ave., Suite 400

Bethesda, Maryland 20814

Attn: Group Senior Transaction Attorney, Healthcare Finance

Facsimile Number: (866) 341-9053

Blank Rome LLP

One Logan Square

Philadelphia, Pennsylvania

Attn: Lawrence F. Flick, II

Facsimile: (215) 832-5556

E-Mail: flick@blankrome.com

Payment Account Designation:

LaSalle Bank

200 West Monroe

Chicago, IL 60606

ABA #: 071000505

Account Name: MLBFS Healthcare Finance

Account #: 5800395088

Attention: [Name of Borrower]

 

 

LENDERS:    

MERRILL LYNCH CAPITAL,

a division of Merrill Lynch Business Financial Services Inc.,

as Lender

    By:  

/s/ Garrett W. Fletcher

  [SEAL]     Name:   Garrett W. Fletcher       Title:   Vice President      

 

Address:

222 N. LaSalle Street, 16th Floor

Chicago, Illinois 60601

Attn: Account Manager for MLC-HCF SeraCare Life Sciences transaction

Facsimile: (866) 251-2944 (for ABL-Berry);

E-Mail: MLC_HCF_ABL2@ml.com (for ABL-Berry)

 

S-2



--------------------------------------------------------------------------------

With copies to:

Merrill Lynch Capital

222 N. LaSalle Street, 16th Floor

Chicago, Illinois 60601

Attn: Group Senior Transaction Attorney, Healthcare Finance

Facsimile Number: (312) 499-3245

Merrill Lynch Capital

7700 Wisconsin Ave., Suite 400

Bethesda, Maryland 20814

Attn: Group Senior Transaction Attorney, Healthcare Finance

Facsimile Number: (866) 341-9053

Blank Rome LLP

One Logan Square

Philadelphia, Pennsylvania

Attn: Lawrence F. Flick, II

Facsimile: (215) 832-5556

E-Mail: flick@blankrome.com

 

S-3



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS, RIDERS AND SCHEDULES**

 

ANNEXES   Annex A   Commitment Annex EXHIBITS   Exhibit A   Reserved Exhibit B  
Compliance Certificate Exhibit C   Borrowing Base Certificate Exhibit D   Notice
of Borrowing RIDERS   Regulatory Rider   SCHEDULES   Schedule 1   Licenses
Schedule 3.1   Existence, Organizational ID Numbers, Foreign Qualification,
Prior Names Schedule 3.4   Capitalization Schedule 3.6   Litigation Schedule
3.13   Taxes Schedule 3.15   Consummation of Financing Documents; Brokers
Schedule 3.17   Material Contracts Schedule 3.18   Environmental Compliance
Schedule 3.19   Intellectual Property Schedule 3.20   Real Property Interests
Schedule 3.24   Certain Bankruptcy Matters Schedule 3.27(a)(xi)   FDA Audits
Schedule 3.27(a)(xii)   Recalls, Market Withdrawals, Other Forms of Product
Retrieval Schedule 3.27(b)(ii)   Required Permits Schedule 4.4   Insurance
Schedule 4.7   Use of Proceeds Schedule 5.1   Debt; Contingent Obligations
Schedule 5.2   Liens Schedule 5.7   Investments Schedule 5.8   Affiliate
Transactions Schedule 5.11   Business Description Schedule 5.14   Deposit
Accounts and Securities Accounts Schedule 7.4   Post-Closing Obligations
Schedule 8.1   Collateral Schedule 8.2   Location of Collateral Schedule 8.2A  
Government Account Debtors

--------------------------------------------------------------------------------

** The annexes, exhibits, riders and schedules to this agreement have not been
included herewith, but will be furnished supplementally to the Securities and
Exchange Commission upon request.